        Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 1 of 66

                                                                    Page 1                                                                                 Page 2
          IN THE UNITED STATES DISTRICT COURT                                 1              APPEARANCES
        FOR THE WESTERN DISTRICT OF WISCONSIN                                 2   WISCONSIN DEPARTMENT OF JUSTICE, by
       * * * * * * * * * * * * * * *                                              Mr. S. Michael Murphy
      ONE WISCONSIN INSTITUTE, INC., CITIZEN ACTION                           3   17 West Main Street
                                                                                  Madison WI 53707-7857
      OF WISCONSIN EDUCATION FUND, INC., RENEE M
                                                                              4   608-266-5457
      GAGNER, ANITA JOHNSON, CODY R. NELSON, JENNIFER                             murphysm@doj.state.wi.us
      S. TASSE, SCOTT T. TRINDL, MICHAEL R. WILDER,                           5   Appearing by videoconference on behalf of the
      JOHNNY M. RANDLE, DAVID WALKER, DAVID APONTE,                               Defendants.
      and CASSANDRA M. SILAS,                                                 6
                                                                                  ACLU WI FOUNDATION, by
                Plaintiffs,                                                   7   Ms. Karyn L. Rotker
                                                                                  207 East Buffalo Street, Suite 325
          vs.                 Case No. 15-c v-324-jdp                         8   Milwaukee WI 53202-5774
                                                                                  414-272-4032
                                                                              9   krotker@aclu-wi.org
      MARK L. THOMSEN, ANN S. JACOBS, BEVERLY R.
                                                                                  Appearing by videoconference on behalf of the Luft
      GILL, JULIE M. GLANCEY, STEVE KING, DON M.                             10   Plaintiffs.
      MILLS, MICHAEL HAAS, MARK GOTTLIEB, and                                11   PERKINS COIE, by
      KRISTINA BOARDMAN, all in their official                                    Ms. Amanda R. Callais
      capacities,                                                            12   700 13th Street NW, Suite 800
                                                                                  Washington, D.C. 20005-3960
                Defendants.                                                  13   202.654.6396
                                                                                  acallais@perkinscoie.com
      * * * * * * * * * * * * * * *                                          14   Appearing by videoconference on behalf of the
                                                                                  One Wisconsin Plaintiffs.
                                                                             15
      JUSTIN LUFT, et al., on behalf of themselves
                                                                             16                      INDEX
      and all others similary situated,                                      17
             Plaintiffs,                                                          Examination by                          Page
         v.              Case No. 20-cv-768-jdp                              18
      TONY EVERS, et al.,                                                         Ms. Rotker. . . . . . . . . . . . . . . 6
             Defendants.                                                     19   Ms. Callais. . . . . . . . . . . . . . 94
       * * * * * * * * * * * * * * *                                         20
       REMOTE VIDEOTAPED DEPOSITION OF MEAGAN WOLFE                          21                   EXHIBITS
                                                                             22                                        Page
              September 2, 2020                                                   Exhibit No. Description                     Identified
                                                                             23
            9:01 a.m. to 12:20 p.m.
                                                                                     5000      Not properly identified. . . . . . .13
           REPORTED BY ANITA KORNBURGER                                      24
          REGISTERED PROFESSIONAL REPORTER                                           5001      Not properly identified. . . . . . .37
       HUDSON COURT REPORTING & VIDEO      1-800-310-1769                    25



                                                                    Page 3                                                                                 Page 4
 1                   EXHIBITS                                                 1                             EXHIBITS
 2                                       Page
      Exhibit No.       Description             Identified                    2                                                        Page
 3                                                                                    Exhibit No.               Description                   Identified
        5002           Direct contact mailer. . . . . 44                      3
 4
        5003           Bring It To The Ballot                                             5016               Broadband map of unserved
 5                   website printout. . . . . . . .48                        4                            areas. . . . . . . . . . . . . 93
 6      5004           E-mail chain. . . . . . . . . .49                      5           5017               2016 report filing submitted
 7      5005           Photo of acceptable photo IDs
                     for voting in Wisconsin. . . . 53                                                     with the court. . . . . . . . 119
 8                                                                            6
        5006           WEC website printout. . . . . .54                      7        (Original exhibits attached to original transcript.
 9
        5007           Frequently asked questions on                                          Copies provided to all counsel.)
 10                  the WEC website. . . . . . . . 55                        8
 11     5008           Wisconsin Voting Deadlines and                         9
                     Facts for November 2020. . . . 57
 12                                                                                                         REQUESTS
        5009           Document issued by the Wisconsin                      10
 13                  Election Commission. . . . . . 58                       11       By       Description                     Page
 14     5010           Press release issued in
                     February. . . . . . . . . . . .60                       12       Ms. Rotker Distribution list with list of
 15                                                                                           organizations. . . . . . . . . . .28
        5011           37-page photo ID                                      13
 16                  informational guide. . . . . . 64
 17     5012           Document produced to show                             14
                     where in overall outreach plan                          15
 18                  IDPP is specifically talked                             16
                     about. . . . . . . . . . . . . 74
 19                                                                          17
        5013           Not properly identified. . . . 81                     18
 20                                                                          19
        5014           Wisconsin Department of Health
 21                  Services document talking about                         20
                     internet access and/or the lack                         21
 22                  thereof for different                                   22
                     categories of people. . . . . .91
 23                                                                          23
        5015           Wisconsin Policy Forum                                24
 24                  document. . . . . . . . . . . .92                       25
 25



                                                                                                                                                   Pages 1 to 4
New York                                                     Hudson Court Reporting & Video                                                        New Jersey
212-273-9911                                                        1-800-310-1769                                                               732-906-2078
      Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 2 of 66

                                                 Page 5                                                     Page 6
  1              TRANSCRIPT OF PROCEEDINGS                   1   Wisconsin Department of Justice representing
  2           THE VIDEOGRAPHER: Okay. Good morning.          2   defendants in these consolidated cases and Meagan
  3   We are on the record at 9:01 a.m. Central daylight     3   Wolfe in this deposition. I do consent to Zoom
  4   time on Wednesday, September 2, 2020, for the          4   remote deposition this morning.
  5   stenographically reported and videotaped deposition    5           MS. CALLAIS: Amanda Callais, Perkins
  6   of Ms. Meagan Wolfe in the action One Wisconsin        6   Coie, representing the One Wisconsin plaintiffs.
  7   Institute, Inc. et al., verse Mark L. Thomsen, et      7   And I consent to taking this deposition remotely.
  8   al, and the consolidated case of Luft Evers.           8           MS. ROTKER: And I probably should have
  9               My name is Pavan Sundrani, the             9   been clear that I'm representing the Luft
 10   videographer, and Ms. Anita Kornburger is the         10   plaintiffs.
 11   deposition officer and shorthand reporter. We are     11           THE VIDEOGRAPHER: Ms. Reporter, you may
 12   with Hudson Court Reporting, located at 90            12   swear in the witness.
 13   Woodbridge Center Drive, Suite 240, Woodbridge, New   13              MEAGAN WOLFE, called as a witness
 14   Jersey.                                               14   herein, having been first duly sworn on oath, was
 15               This deposition is being taken            15   examined and testified as follows:
 16   remotely, with all parties attending via the Zoom     16               EXAMINATION
 17   video conferencing.                                   17   BY MS. ROTKER:
 18               Would all counsel please identify         18       Q. Thank you. Good morning, Ms. Wolfe. And
 19   themselves for the record and stipulate your          19   thank you for taking time out of your busy schedule
 20   acceptance of taking this deposition by remote        20   for us. Can you please state your full name for
 21   means.                                                21   the record?
 22           MS. ROTKER: Karyn Rotker, ACLU of             22       A. Meagan Wolfe. Meagan is M-E-A-G-A-N.
 23   Wisconsin, and I do stipulate to taking it by         23   Wolfe is W-O-L-F-E.
 24   remote means.                                         24       Q. And your title and address?
 25           MR. MURPHY: Mike Murphy from the              25       A. I am the administrator of the State of


                                                 Page 7                                                     Page 8
  1   Wisconsin Elections Commission, and also the chief     1   finish answering any question that I've asked
  2   election official for the State of Wisconsin.          2   before you go ahead and take a break.
  3   Would you like our office address?                     3        A. Yes.
  4        Q. Yes.                                           4        Q. Okay. And your counsel may object to
  5        A. Our office is at 212 East Washington           5   some of the questions I ask you today, but unless
  6   Avenue, third floor, Madison, Wisconsin.               6   he instructs you not to answer, you still go ahead
  7        Q. Great. Thank you very much. I know             7   and answer. Okay?
  8   you've been deposed before, so I'm not even going      8        A. Yes.
  9   to ask you if you have. Just quickly go through a      9        Q. Okay. And is there any reason that you
 10   couple of ground rules for today's deposition. I'm    10   might not be able to testify fully and accurately
 11   sure you know that you need to respond verbally,      11   and truthfully today?
 12   that the court reporter cannot take down gestures;    12        A. No, there's no reason.
 13   right?                                                13        Q. Okay. Great. What did you do to prepare
 14        A. Yes.                                          14   for today's deposition?
 15        Q. And so that we can get a clear record,        15        A. Well, I looked -- I refreshed myself on
 16   let's try not to talk over each other. I will try     16   some of the documentation that we had submitted.
 17   not to start a question until you're completely       17   But beyond that, I had a brief conversation with
 18   done with your answer, and vice-versa.                18   Mike.
 19        A. Great.                                        19        Q. Okay. And by "Mike," you mean your
 20        Q. Great. And if you don't hear a question       20   attorney, Mr. Murphy?
 21   or understand a question, please say so and I'll      21        A. That's correct, yes.
 22   repeat or rephrase it for you, okay?                  22        Q. Okay. And -- but when you say
 23        A. Great. Thank you.                             23   documentation you had submitted, is that the
 24        Q. If you want to take a break, also please      24   documents you sent to the plaintiffs?
 25   say so. The only thing we'll ask is that you          25        A. Correct, yes.


                                                                                                       Pages 5 to 8
New York                               Hudson Court Reporting & Video                                 New Jersey
212-273-9911                                  1-800-310-1769                                        732-906-2078
      Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 3 of 66

                                                  Page 9                                                   Page 10
  1      Q. Okay. And other than your counsel, did           1       A. Yes.
  2   you meet with anyone to prepare for today's            2       Q. Okay. So when you were a voter ID
  3   deposition?                                            3   specialist, did IDPP exist during that period of
  4      A. No, I did not.                                   4   time?
  5      Q. Okay. Thank you. How long have you               5       A. No, it did not.
  6   worked for the Wisconsin Elections Commission?         6       Q. Okay.
  7      A. Well, my career with the Wisconsin               7       A. Originally.
  8   Elections Commission spans about the length of this    8       Q. Right. And then after -- what was your
  9   case. I began in 2011.                                 9   next position with the elections commission?
 10      Q. Okay. And what did you begin as?                10       A. So I continued doing voter outreach, and
 11      A. I began as our voter outreach                   11   I also took on some additional roles, such as
 12   specialist --                                         12   project management of our public-facing technology,
 13      Q. Okay.                                           13   namely the design and implementation of the My Vote
 14      A. -- in voter ID law.                             14   Wisconsin website.
 15      Q. Okay. And how long did you have that            15       Q. Okay. And how long did you do that for?
 16   position?                                             16       A. Well, probably about three or so years.
 17      A. I held that position for about four             17   And then I became our deputy administrator.
 18   years.                                                18       Q. And when was that? So that was about
 19      Q. Okay. And did -- oh, let me just clarify        19   2016, 2017?
 20   a couple of shorthands for the record. Can we         20       A. Correct, yes.
 21   agree that IDPP, the ID petition process, if I say    21       Q. 20 --
 22   IDPP, that's the same thing?                          22       A. Early 2017, late 2016. 2016 I think is
 23      A. Yes.                                            23   when that happened.
 24      Q. And also if I say WEC, that's the               24       Q. Okay. And when did you become the
 25   Wisconsin Elections Commission; right?                25   administrator?


                                                 Page 11                                                   Page 12
  1        A. In 2018. February of 2018.                     1   of Women Voters; or someone needs a speaker, I'll
  2        Q. So you've been administrator for about         2   typically be the one that handles that type of
  3   two-and-a-half years now?                              3   thing, as well as helping to review and coordinate
  4        A. Yes, that's correct.                           4   some of our voter outreach efforts, be it social
  5        Q. Great. So what are your duties now as          5   media planning or whatnot.
  6   the administrator?                                     6              We do have staff that also helps to
  7        A. To oversee the Wisconsin Elections             7   draft those things, but I still am involved in the
  8   Commission as an agency. We're a rather small          8   direction and the ultimate approval of those
  9   agency, so I'm quite involved still in our             9   initiatives, of course with the approval and
 10   technology initiatives as well as our voter           10   consent of the commission, if it's a major
 11   outreach initiatives. A main core responsibility      11   initiative.
 12   of mine is to represent the agency, so I often do     12        Q. Sure. And hang on, I'm just changing the
 13   our media outreach, I do a lot of public              13   order here a little bit. So you are aware that WEC
 14   appearances, things like that. But also everything    14   has an obligation under Wisconsin law to engage in
 15   from, you know, coordinating HR to managing the       15   outreach to identify and contact groups of voters
 16   budgets, and pretty much everything in between.       16   who may need assistance in obtaining or renewing a
 17        Q. Okay. That's a lot of things. When you        17   document that constitutes proof of identification
 18   say that you are involved in the outreach campaign,   18   for voting and provide assistance to the electors
 19   could you talk a little more to me or talk a little   19   in obtaining or renewing that document; right? Are
 20   more about what that means?                           20   you aware of that?
 21        A. Sure. So because -- I guess because I         21            MR. MURPHY: Object to form.
 22   previously held that position, I still am involved    22            MS. ROTKER: We can pull -- so just so
 23   in helping to direct some of our -- our voter         23   everyone understands the way the documents are
 24   outreach programs. I still am mainly the one that     24   going to work, I'm not -- we have them internally
 25   will go talk to voter groups, let's say the League    25   numbered. So if I say doc 20, that's for


                                                                                                      Pages 9 to 12
New York                                Hudson Court Reporting & Video                                 New Jersey
212-273-9911                                   1-800-310-1769                                        732-906-2078
      Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 4 of 66

                                                Page 13                                                     Page 14
  1   Alexandra's benefit, and then we'll pull them up       1   So thank you. How have you fulfilled that specific
  2   and number them as exhibits in this.                   2   obligation since 2016?
  3               So Alexandra, doc 20, please. And          3        A. As we've submitted in previous
  4   then she's going to pull that up on Agile Law. And     4   documentation and in the plan that we have
  5   we're marking that as Exhibit 5000. Again, just        5   submitted as we head into November 2020, a photo ID
  6   for the record, it's to make sure that we're past      6   outreach IDPP is integrated into all of our
  7   any other exhibits in either of the consolidated       7   training and our voter outreach materials. We also
  8   cases. We're just starting the numbering sort of       8   have some specific resources, such as the IDPP palm
  9   farther along.                                         9   card, we have the Bring It to the Ballot website,
 10   BY MS. ROTKER:                                        10   BringIt.wi.gov, that focuses exclusively on photo
 11       Q. So can you see the document that is            11   ID.
 12   Exhibit 5000, or do you need it --                    12               We also have a very extensive customer
 13       A. No, unfortunately I cannot. It's really        13   service help desk in terms of a toll-free number
 14   grainy. Could we -- oh, let's see, it looks like I    14   and e-mail addresses that voters can contact. And
 15   can zoom in. Okay, I've zoomed in and I can see it    15   we help assist them through the process to provide
 16   now, yes.                                             16   them information or help them navigate the process.
 17       Q. Okay. So can you go down to -- we're           17        Q. Okay. I'm going to delve a little more
 18   looking for sub twelve. And it's probably closer      18   into some of the specifics. So specifically on
 19   to page 3 of the document. Go up. I saw it right      19   photo ID and IDPP. Have you had any specific
 20   there where -- I think higher up on that page.        20   outreach campaign since the November 9, 2016 --
 21       A. Got it. I am seeing sub twelve,                21   since after the 2016 elections?
 22   assistance in obtaining proof of identification.      22        A. So all of the same initiatives that were
 23       Q. Right. So are you aware of that law?           23   in place then still remain. So in terms of the
 24       A. Yes.                                           24   IDPP palm card, I believe that's what we're calling
 25       Q. Okay. That was what I wanted to know.          25   it, or flyer, and the Bring It to the Ballot


                                                Page 15                                                     Page 16
  1   website. And then if you look at any of our            1   talk with a group or present, we will do that. And
  2   training, be it to do with absentee voting, which      2   photo ID is, of course, part of that presentation.
  3   of course now almost 80 percent of Wisconsin           3       Q. And IDPP is always part of what you talk
  4   electors in the most recent statewide election         4   about with photo ID?
  5   participated using that method, or if it's to do       5       A. It's always -- it's certainly a prevalent
  6   with the My Vote Wisconsin website, or our voter       6   talking point in terms of what are the options for
  7   outreach materials that are on the elections.wi.gov    7   a voter who may not be able to obtain a photo ID
  8   website, you know, there's terms used in there         8   through the normal process. So yes.
  9   about if you need assistance getting a photo ID,       9       Q. And how many staff do you have to -- paid
 10   the DMV may be able to assist for free. I don't       10   staff to conduct outreach?
 11   have it in front of me our exact phrase that we       11       A. I would say we have very few staff that
 12   use, but it's integrated anywhere where we talk       12   focuses exclusively on that. We're a very small
 13   about photo ID.                                       13   team. We have 37 full-time employees. And so we
 14       Q. Okay. So when you say -- I'm sorry, I          14   do a lot of outreach events or, you know, clerk
 15   was hearing a little echo from myself.                15   training events, public speaking engagements. I'm
 16             When you say outreach, have you done        16   usually the main person that does those. But also
 17   any -- you know, you mentioned earlier, say,          17   our public information officer.
 18   speaking with the League of Women Voters. Have you    18             We also have a staff member, an
 19   done, since November 9, 2016, any -- have you or      19   elections specialist, that does some of our voter
 20   WEC done direct outreach such as presentations to     20   outreach as well. So it -- you know, it depends on
 21   organizations on IDPP?                                21   what else we have going on. But we have a number
 22       A. I mean, we would never just talk about         22   of staff that can step in in that role.
 23   just IDPP. That would be a very short                 23       Q. And just to clarify for the record, your
 24   presentation. But it's certainly been something       24   public relations specialist is Reid Magney; is that
 25   that we've continued to do. If we're invited to       25   correct?


                                                                                                     Pages 13 to 16
New York                               Hudson Court Reporting & Video                                  New Jersey
212-273-9911                                  1-800-310-1769                                         732-906-2078
      Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 5 of 66

                                                Page 17                                                     Page 18
  1       A. He's our public information officer, yes.       1        Q. So it sounds like from what you're saying
  2       Q. Public information officer. And then            2   that you wait for groups to invite you to speak.
  3   who's your voter specialist? I'm sorry, I didn't       3   Is that how the process works?
  4   catch the name of that.                                4        A. No, not typically. So typically
  5       A. Sure. Riley Willman is the -- has               5   we -- you know, during non-Covid times we would be
  6   assumed a lot of my former duties in terms of voter    6   actively engaging with those groups to go speak at
  7   outreach.                                              7   events. But right now, as everything's being
  8       Q. And how many presentations in 2020 have         8   migrated to virtual platforms, you know, we would
  9   you done?                                              9   have to see what events are being conducted.
 10       A. I don't know. You know now, most things        10              Also, I would say that we are
 11   are virtual. But I have done some virtual             11   arranging actual walk-through events with voter
 12   presentations with groups in 2020. I don't have a     12   outreach groups, where we will invite them to be a
 13   count.                                                13   part of the event so that we can show them all the
 14       Q. Okay. So let's -- excluding the clerks,        14   various outreach materials that we have, not just
 15   but just, you know, other voter organizations, do     15   for IDPP, but for all of our voter outreach
 16   you think it's more than ten, less than ten?          16   materials. I'd answer their questions, hear about
 17       A. You know, I think in 2020 it's                 17   their initiatives, and allow them to hear about our
 18   probably -- if we're talking about Wisconsin-based    18   initiatives as well.
 19   voter outreach groups, we've actually received very   19              And so that's something that we're
 20   few invitations. But there have been a few. You       20   doing to try to accommodate for the fact that now
 21   know, there's -- we've had conversations with         21   most things are virtual and there aren't those
 22   various groups to talk about their voter outreach     22   in-person opportunities that we historically had.
 23   efforts or what we have available. So probably        23        Q. So -- and thank you. And we'll get back
 24   around ten, if I had to guess. But that's not an      24   to that a little later.
 25   exact number.                                         25              Is there any effort in 2020 to reach


                                                Page 19                                                     Page 20
  1   groups serving homeless people?                        1   excellent important work helping to advise many of
  2        A. Not specifically.                              2   our programs and make sure that we can spread
  3        Q. Is there any effort to reach groups            3   information to the groups that they work with.
  4   focused on people with limited educational             4        Q. What efforts have you made to contact
  5   abilities?                                             5   groups that serve the black community?
  6        A. I don't know that specifically. We have        6        A. So I've actually been having quite
  7   extensive contact and interaction with our             7   regular meetings with a group from Milwaukee. I
  8   accessibility advisory committee who represents a      8   don't know that the group itself has a name, but
  9   wide array of people who face various challenges.      9   it's -- it's some 20 organizations that represent
 10   But I don't know specifically that we've met with a   10   organizations that represent black individuals in
 11   group just on that particular topic.                  11   the Milwaukee area. A Ms. Jasmine Johnson is the
 12        Q. So you don't know -- in terms of people       12   one that organizes those. And we have evening
 13   with disabilities, you haven't done a specific ID     13   meetings. I believe I have my fourth one in 2020
 14   or IDPP presentation in 2020?                         14   coming up next week.
 15        A. I believe we have discussed that -- yes,      15                So we meet on a pretty regular basis
 16   we have discussed photo ID and IDPP with our          16   to discuss just this, what are our voter outreach
 17   accessibility advisory committee.                     17   initiatives and what kind of things can we
 18        Q. With the -- okay.                             18   coordinate on, or what are their outreach efforts.
 19        A. And it does cover people with cognitive       19   And there's between 15 and 20 different
 20   disabilities as well.                                 20   organizations that are usually represented at those
 21        Q. And that advisory committee consists          21   meetings.
 22   of -- is that on your website? Or who's on that       22        Q. And what role does -- again, specifically
 23   advisory committee?                                   23   discussing photo ID and IDPP -- play in that, in
 24        A. Yes, it's on our website. It's a              24   those?
 25   longstanding committee. And we do -- they do just     25        A. Sure.


                                                                                                     Pages 17 to 20
New York                               Hudson Court Reporting & Video                                  New Jersey
212-273-9911                                  1-800-310-1769                                         732-906-2078
      Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 6 of 66

                                                 Page 21                                                   Page 22
  1        Q. In general, I mean.                            1   any specific outreach with groups. However, all of
  2        A. Often we're discussing what we have            2   our materials are maintained in both Spanish and
  3   available for voter outreach materials. So talking     3   Hmong, including the My Vote Wisconsin website.
  4   about what's available on the Bring It to the          4   And so we've done some pretty significant review of
  5   Ballot site, discussing, you know, IDPP process,       5   the Spanish language versions of those pages.
  6   but of course, you know, discussing at length many     6             We've also ensured that we have
  7   of the other voter outreach initiatives that are       7   Spanish language assistance in our office as well
  8   also going on right now. So I would not say that       8   to assist voters who are navigating the site or who
  9   it's photo ID exclusive. But we've certainly had       9   are navigating the Bring It site to make sure that
 10   those discussions about different photo outreach      10   they have access to the information.
 11   efforts in that arena as well.                        11        Q. So the My Vote site, though, isn't really
 12        Q. And that's only for Milwaukee; correct?       12   the site that talks about IDPP; correct? That
 13        A. I believe -- you know, you will have to       13   would be the Bring It site?
 14   forgive me, I don't know that they officially have    14        A. You know, the My Vote site is a
 15   a name, but it's -- it's Milwaukee based, but I       15   functional site, and so -- people come to our
 16   believe it covers more than just the Milwaukee        16   website to do things. And I think that's actually
 17   area.                                                 17   really important. People come to our site to
 18        Q. What about for Latinx persons, what           18   register to vote, to request an absentee ballot.
 19   efforts and outreach is going on?                     19   And ingrained in that site throughout is
 20        A. So specifically I don't know that we've       20   information about photo ID, information about IDPP
 21   had any specific contacts in 2020. I'm not            21   or how there's, you know, other ways to obtain an
 22   aware -- I don't believe my -- myself have done any   22   ID, and they're in the relevant places where people
 23   outreach efforts with that community specifically.    23   are going to do the thing. And so there certainly
 24        Q. What about Hmong?                             24   is information on that site.
 25        A. Again, I don't believe that we've done        25        Q. So is everything on the Bring It site


                                                 Page 23                                                   Page 24
  1   available in Spanish, including the landing pages      1   isn't very good.
  2   and all the information?                               2       Q. And what about your other staff members
  3       A. Much of the information, such as the IDPP       3   who do presentations?
  4   handout, posters, flyers, brochures, a lot of the      4       A. Actually, the chair of our commission
  5   information, radio ads, videos, are available in       5   speaks Spanish, and she's given some interviews
  6   Spanish. I do not -- I do not remember if the home     6   of -- recently in Spanish.
  7   page is available in Spanish or not.                   7       Q. But presentations to organizations like
  8       Q. Okay. And what about in Hmong?                  8   you're talking about as outreach, it's basically in
  9       A. No, it is not available in Hmong.               9   English; is that correct?
 10       Q. Okay. And again, we'll get back to the         10       A. Yes, we have not done any in Spanish in
 11   Bring It website a little later.                      11   2020. We have in the past, but not in 2020.
 12             Is there any specific outreach that         12       Q. Do --
 13   you have made to tribal communities, Native           13       A. I think you froze.
 14   American communities, about ID and IDPP?              14       Q. Did you -- I don't know if it's just me,
 15       A. No, not specifically in 2020.                  15   but Ms. Wolfe froze. Sorry, you froze for a second
 16       Q. Okay. And what about groups serving            16   there.
 17   senior citizens?                                      17       A. No, I think you froze.
 18       A. Yes, I would say through our                   18       Q. Oh, that's so weird. I could see myself
 19   accessibility advisory committee there's been some    19   moving. So sorry about that. Let me just repeat
 20   pretty extensive outreach. We work with them to,      20   the question.
 21   again, coordinate on training, messaging to voters,   21             Do you have a list of organizations
 22   and they also represent the aging community.          22   serving the kinds of groups that we're talking
 23       Q. Okay. Were -- are all of your                  23   about: homeless people, Latinx community, Hmong
 24   presentations given in English?                       24   community, people separate from your advisory
 25       A. Mine, yes. Unfortunately. My Spanish           25   committee, people with disabilities? I mean, is


                                                                                                    Pages 21 to 24
New York                                Hudson Court Reporting & Video                                 New Jersey
212-273-9911                                   1-800-310-1769                                        732-906-2078
      Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 7 of 66

                                                Page 25                                                     Page 26
  1   there, like, sort of a master list of all these        1   think that for a lot of those individuals, they're
  2   groups around the state?                               2   participating by absentee, and they're also
  3        A. Yes, I believe there is a list. There's        3   indefinitely confined. So those are quite
  4   a distribution list, yes.                              4   different -- there might be different things that
  5        Q. Have you in 2020 affirmatively sent the        5   are important to that specific group of people.
  6   ID and IDPP materials to all those groups              6   And so I think for -- for them we need to make sure
  7   and -- well, let's answer that question first.         7   that they get that information, because it's very
  8        A. Have we sent IDPP specifically to the          8   important.
  9   distribution list in 2020? I do not believe so. I      9   BY MS. ROTKER:
 10   could double-check. I do not believe we've sent       10        Q. Of course. But are you saying then in
 11   that flyer again to them in 2020. But I know we       11   2020 more of the training has focused on people who
 12   have sent them multiple training programs, and        12   would use the indefinitely confined exception
 13   I -- I don't remember if that was included. But I     13   rather than IDPP?
 14   can find out.                                         14        A. Well -- I'm sorry, I don't know if I can
 15        Q. So -- and when you say training, I mean,      15   quantify the amount of training for something. I
 16   the training includes a lot of information; right?    16   don't think the amount of training, us evaluating
 17        A. A lot of information, including photo ID,     17   it, by any means, it's in response to voter
 18   correct.                                              18   behavior in 2020 where, again, we saw almost more
 19        Q. Including photo ID. But if it's not           19   than 80 percent of people participate by absentee
 20   focused on photo ID and IDPP, is it possible that     20   in the August election.
 21   might be buried in, you know, a very long training?   21        Q. Sure. But of those people who
 22            MR. MURPHY: Object to form.                  22   participate, what percentage roughly, if you know,
 23   BY MS. ROTKER:                                        23   would participate as indefinitely confined?
 24        Q. You can answer.                               24        A. We do have those numbers available on our
 25        A. There is significant training, but I also     25   website. It's actually quite a significant number


                                                Page 27                                                     Page 28
  1   of people that have now identified as indefinitely     1        A. Well, not exactly. If they reregister.
  2   confined in 2020. But we do have that data. I          2   So you have to provide a new photo ID with your
  3   don't have it in front of me.                          3   new -- your first absentee request under your new
  4        Q. Okay. So if I were to look at your             4   registration.
  5   website I could trust that the data on the website     5        Q. Yes, that's what --
  6   is accurate?                                           6        A. But there are nuances like intent to
  7        A. Yes, absolutely. We even put out an            7   return, or if you don't yet qualify at your new
  8   April 7, 2020 absentee voting report that's a very     8   address, you're still eligible to vote from your
  9   detailed, granular view of the absentee process.       9   old address.
 10   And we have supplementary data as part of that.       10        Q. Yeah, thank you. That's what I meant by
 11        Q. Sure. And I totally understand that.          11   move. So that makes sense. So do you have --
 12   But there are also many voters or most voters who     12            MS. ROTKER: And I'm going to actually
 13   will require ID to vote even to vote absentee by      13   ask if counsel will produce -- you said you have a
 14   mail, isn't that true?                                14   list of organizations on the distribution list.
 15        A. For the first -- so the first time a          15   That was not given to us, and I'm asking if you
 16   voter votes by absentee ballot, they have to          16   will agree to produce that.
 17   provide a photo ID. You'll also see, of course,       17            MR. MURPHY: Counsel, we'll take that
 18   that base of people that have already provided a      18   request under advisement. I'll get back to you
 19   photo ID in the past is, of course, growing, and      19   after the deposition.
 20   there's a very significant number of people that      20            MS. ROTKER: Okay.
 21   already have an absentee ballot request on file for   21   BY MS. ROTKER:
 22   November because they completed a calendar year       22        Q. So when you send materials to these
 23   with us.                                              23   people on the distribution list, do you also offer
 24        Q. But if people move they also have to get      24   to do trainings?
 25   and provide ID again; right?                          25        A. Yes. Yes, we do. I mean, it depends on


                                                                                                     Pages 25 to 28
New York                                Hudson Court Reporting & Video                                 New Jersey
212-273-9911                                   1-800-310-1769                                        732-906-2078
      Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 8 of 66

                                                Page 29                                                    Page 30
  1   what the initiative is, but we've certainly done       1   information on ID and IDPP to groups on that list?
  2   trainings in the past. We've coordinated with them     2        A. No.
  3   on things like videos. Again, now in the virtual       3        Q. Why not?
  4   world, you know, a lot of video content is much        4        A. I don't believe that's something that
  5   more useful to people.                                 5   we've done in the past either.
  6         Q. And again, we will get to that in a           6        Q. But the -- okay. Let me move on. There
  7   little bit. But when you send materials to these       7   are -- actually, before I get to that.
  8   organizations are you basically sending it to          8               You said that you have a hotline, an
  9   groups and organizations that have digital access?     9   ID -- is it just a voter ID hotline? Or what is
 10   You're sending e-mail links or things like that, or   10   the WEC's hotline?
 11   are you actually sending hard paper copies of         11        A. So we have 1-866-VOTE-WIS, which is our
 12   documents in 2020?                                    12   toll-free number, and it covers a variety of
 13         A. We're sending an electronic version.         13   topics. So, you know, again, we have a very small
 14   Historically, and I can vouch for this, even in       14   staff, so when you call our office, you're given
 15   pre-Covid times, nobody wanted our paper.             15   options about what you might want to speak to
 16         Q. Do you know -- are you familiar with KW2?    16   somebody about. And that number is put on, you
 17         A. Yes.                                         17   know, all of our public outreach materials.
 18         Q. And that is a subcontractor who works on     18               We also coordinate with a call center,
 19   some of your advertising or kinds of campaigns;       19   Beyond Division, and they help to assist us with
 20   right?                                                20   some of the voter-related questions as well. This
 21         A. Correct.                                     21   allows them to help us with some of the more basic
 22         Q. Okay. Do you know whether they have a        22   questions so that our staff with more expertise can
 23   list of organizations for outreach?                   23   help people navigate some of the more nuanced
 24         A. I would assume they do.                      24   things like photo ID.
 25         Q. Have you used that list in 2020 to send      25        Q. Is the hotline advertised as something


                                                Page 31                                                    Page 32
  1   specifically that can assist people with photo ID?     1           THE WITNESS: We will provide them with
  2       A. I believe so. In our photo ID materials,        2   materials. Most of them are, you know, virtual
  3   that number is advertised.                             3   materials, or we're always willing to help do any
  4       Q. And when you say your photo ID materials,       4   of the engagement if they'd like. If they'd like
  5   what do you mean by that?                              5   us to come speak as a subject matter expert or be
  6       A. Everything you'll find on the Bring It to       6   involved, we're always willing to do that as well.
  7   the Ballot site, everything in our voter               7   BY MS. ROTKER:
  8   information center on elections.wi.gov, any of our     8       Q. Are you willing and have you ever, you
  9   materials that we have available.                      9   know, gone out and spoken with individual voters as
 10       Q. Okay. And we'll talk a little more about       10   opposed to the organizations?
 11   that. Let me just go back to the groups for a         11       A. Yes. I spent years on the road going out
 12   minute. When you share materials or do                12   and talking to individual voters. But in 2020, no,
 13   presentations for organizations, you don't have a     13   with the Covid circumstances, that's not possible.
 14   budget to pay them to do, you know, outreach; is      14       Q. Has that -- has WEC done individual voter
 15   that correct?                                         15   contact since 2018 on ID and IDPP?
 16       A. I'm sorry, to pay who?                         16       A. I think it would be difficult to define
 17       Q. The -- say an organization serving the         17   what an individual voter outreach is. But we'll go
 18   black community. Do you pay them to ensure that ID    18   talk to groups. I mean, I've been in a library or
 19   and IDPP gets done?                                   19   a community center where we've discussed elections
 20       A. No.                                            20   and various things, including photo ID and IDPP.
 21       Q. So basically it's a situation where            21   So I think yes, we've certainly reached out to
 22   you're giving materials to volunteer groups who       22   individual voters about that in the last few years.
 23   are -- then need to use their own resources to        23       Q. Okay. Do you have a list of the
 24   share that information; is that correct?              24   presentations -- you said that you made you thought
 25           MR. MURPHY: Object to form, but answer.       25   maybe about ten presentations in 2020 to


                                                                                                    Pages 29 to 32
New York                               Hudson Court Reporting & Video                                 New Jersey
212-273-9911                                  1-800-310-1769                                        732-906-2078
      Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 9 of 66

                                                Page 33                                                     Page 34
  1    organizations. Do you have a list of those            1   management team also assists with a lot of those
  2    presentations?                                        2   questions from voters, or policy questions.
  3        A. I do not. No, I do not. It's been quite        3       Q. Okay. So let's go back a little bit. We
  4    a year, as you might imagine, and keeping a list      4   spoke earlier about KW2, your -- could you -- do
  5    has not made it on my list.                           5   you call them a public relations contractor,
  6        Q. Does anyone at WEC keep track of that?         6   advertising contractor?
  7        A. You know, we have not kept super close         7       A. I would say they're a, yes, an ad agency
  8    track of the various presentations. We could          8   that we work with through the state contract.
  9    probably try to recreate our calendars, but I --      9       Q. And you've -- and WEC has used them for a
 10    no, I don't have a list available. It wouldn't be    10   long time, right? For some years?
 11    a document we have.                                  11       A. Yes. We began working with them with the
 12        Q. Okay. Who -- do you have WEC staff in         12   Bring It to the Ballot photo ID outreach.
 13    charge of responding to the individual voter         13       Q. In 2020, what is their role?
 14    questions?                                           14       A. Their role is to help us with
 15        A. Yes. But again, we're a very small team,      15   the -- well, a couple of things. One, we did a
 16    and so everybody has to have some basic              16   statewide survey to understand where voters go for
 17    understanding. But I would say our election          17   information, who they trust, what types of
 18    administration team is mainly responsible for        18   information they're looking for, and that helped us
 19    helping with voter-type questions that have to do    19   to be able to then coordinate some of the
 20    with things like photo ID, voter registration,       20   messaging, the tool kits that we're putting
 21    absentee voting.                                     21   together for local election officials.
 22              There's a lot of staff then that's         22             So that was the first effort is, you
 23    more specialized in the statewide voter              23   know, finding out from our voters what types of
 24    registration database or some of our technology.     24   information they need and where they go for that
 25    And then of course myself or our legal team or       25   information. So I think that's been really


                                                Page 35                                                     Page 36
  1   valuable, rather than us venturing a guess about       1   mechanics of absentee voting. And so when we talk
  2   that. And then they've been helping us with the        2   about the photo ID requirement for that, we do
  3   creation of materials in line with what we learned     3   include that phrase.
  4   from the public survey.                                4        Q. And by "that phrase," you mean?
  5        Q. Do any of those materials address ID and       5        A. It probably takes various forms, but
  6   IDPP?                                                  6   along the lines of, you know, if you're having --
  7        A. We certainly make note of the fact that        7   if you need a photo ID and you're having a
  8   if, you know -- again, it's gotta be useable. So       8   difficult time getting one, that I -- that DMV can
  9   IDPP is meaningless to most voters. And so I think     9   assist for free.
 10   the phrase that we use throughout our materials is,   10        Q. Okay.
 11   you know, if you're having a hard time getting a      11        A. Or if you don't have the foundational
 12   photo ID, DMV may be able to -- or we'll be able to   12   documents to get an ID, that DMV has a process that
 13   assist for free. You have to look at our materials    13   we try to include references to that where -- where
 14   for the exact phrase. But when we talk about photo    14   relevant.
 15   ID, we make sure to include that description as       15        Q. And what else is KW2 doing for you this
 16   well.                                                 16   year?
 17        Q. And are there materials being created --      17        A. Well, we have a list of things. We
 18   you know, you said you were working with KW2 on       18   actually yesterday just presented to our commission
 19   materials. Are any of the materials they're           19   our -- how we're prepared for November 3, 2020
 20   working on in 2020 dealing with ID and IDPP?          20   election report. Part of that included our list of
 21   Understanding they may not use the word IDPP.         21   deliverables. So they're going to be working on
 22        A. Again, if we talk about photo ID. So for      22   short educational videos, social media, graphics,
 23   example, when we discuss absentee voting, because     23   web banners, earned media tools. We have some
 24   we found in that statewide survey voters told us      24   articles and different things we're doing for the
 25   resoundingly that they wanted to know about the       25   earned media, fact sheets, tech graphics for


                                                                                                     Pages 33 to 36
New York                               Hudson Court Reporting & Video                                  New Jersey
212-273-9911                                  1-800-310-1769                                         732-906-2078
      Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 10 of 66

                                                 Page 37                                                    Page 38
  1    our -- both of our websites.                           1       Q. And what page were you reading from when
  2               And then some of the materials for our      2   you were talking about what KW2 was hired to do?
  3    clerk tool kits for voter outreach as well, 'cause     3       A. Well, if you look at the table of
  4    again, our survey showed that people trust their       4   contents -- it's a large document. Page 63 is
  5    local election officials more than they do the         5   where it begins. 63 of the document, not of the
  6    states. And so we're focusing a lot on getting         6   PDF.
  7    resources to those local election officials.           7       Q. Yeah, that's always a fun distinction.
  8        Q. And just give me one second, 'cause I'm         8   Okay. Are any of those materials specific to ID
  9    pretty sure -- I think I'm going to want to pull up    9   and IDPP that you're asking KW2 to work on this
 10    another document I just want to get. Okay.            10   year?
 11            MS. ROTKER: Alexandra, doc one, please.       11       A. No. Again, now photo ID has been part of
 12    And we'll mark that as Exhibit 5001. And if we can    12   the process for nine years on and off. And so it's
 13    just go to Exhibit 5001. Yep. Thank you.              13   ingrained in all of our other materials.
 14                 Is this the document -- oh, no, can      14       Q. How long has IDPP been part of the
 15    we -- Alexandra, did we just load page 69, or do we   15   process? Not nine years; correct?
 16    have the full document? 'Cause I'd like to go to      16       A. Not nine years, correct. I don't know
 17    the first page. Can we go to page 1 of that,          17   specifically. You probably know the answer to
 18    please?                                               18   that.
 19            MS. HILL: Yep.                                19       Q. And do you recall in 2016 Judge Peterson
 20            MS. ROTKER: There we go. Great. Thank         20   saying that there had not been adequate public
 21    you.                                                  21   information about IDPP?
 22    BY MS. ROTKER:                                        22       A. I don't remember that specifically, no.
 23        Q. Ms. Wolfe, is this the document you were       23       Q. Okay. We'll get to that in a minute too.
 24    talking about?                                        24   So we're looking at page, you said page 60 -- oh,
 25        A. Yes, it is.                                    25   63 of the document. Or I guess it would be page 65


                                                 Page 39                                                    Page 40
  1    of Exhibit 5001.                                       1       A. That's correct.
  2        A. Yes.                                            2       Q. So that has been the primary focus of
  3        Q. This is your outreach program.                  3   what you're working with KW2 on?
  4        A. Some of it.                                     4       A. Yes. But I think if you -- you know, we
  5        Q. Okay.                                           5   have -- we love our memos at the WEC. So we've got
  6        A. This is -- this report, though, please          6   a lot of other materials out there about the survey
  7    remember, is also very specific to what we're doing    7   and about some of our other outreach approaches.
  8    to prepare for the November election at a very high    8   What voters define as election security is very,
  9    level. And even at a high level it's 130 pages.        9   very broad and different than maybe what we thought
 10    So it's just some -- some, you know, very, very       10   the definition was, which was cyber security or
 11    high level things. Obviously it doesn't go into       11   things to do with technology.
 12    the granular detail about the, you know, texts or     12              We actually find that voters'
 13    the phrasing or the scripts that were used for        13   definition of that is very different. It's about
 14    every deliverable.                                    14   the mechanics of how voting works. And so I think
 15        Q. And I understand that. If you go to            15   when we say it's focusing on election security,
 16    page 65 of the document, which is page 69 of the      16   that's true, but election security and how voters
 17    PDF at the bottom of the page, public education       17   define it, which is the mechanics of how voting
 18    program details. Let me know when you can see         18   works. And a lot of their questions revolved
 19    that.                                                 19   around absentee, which of course has a photo ID
 20        A. I can see it.                                  20   component.
 21        Q. Okay. At the bottom of the page the last       21       Q. Well, if you go to the following page,
 22    sentence says, "Our primary focus has been on         22   which is page 70 of the PDF, it really does -- I
 23    information that local election officials can use     23   mean, the materials that you were working with KW2
 24    to communicate with voters and local news media       24   to produce -- or KW2 is working with you to
 25    about election security"; correct?                    25   produce, all really focus on the absentee process;


                                                                                                     Pages 37 to 40
New York                                Hudson Court Reporting & Video                                  New Jersey
212-273-9911                                   1-800-310-1769                                         732-906-2078
      Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 11 of 66

                                                 Page 41                                                     Page 42
  1    correct?                                               1       Q. How -- how much of these materials would
  2        A. The absentee process, but also the              2   any voter who looks at these videos know
  3    commission made it very clear in their draft to us     3   about -- the new videos you're asking to be
  4    in this campaign that it has to make clear to          4   produced, know about IDPP specifically?
  5    voters that they have three statutory ways to be       5           MR. MURPHY: Object to form. You may
  6    able to cast their ballots, and all three options      6   answer to the extent you're able.
  7    are safe and secure.                                   7           THE WITNESS: I believe that I've already
  8               So while it focuses on the mechanics        8   covered that.
  9    of absentee, because that's new to a lot of voters     9   BY MS. ROTKER:
 10    this year, it also has those other elements to make   10       Q. So the new videos that are being produced
 11    sure that voters are aware of their options and       11   in the deliverables, are you saying that all of
 12    aware of some of the peripheral requirements, such    12   those documents are going to talk about IDPP?
 13    as registration and photo ID.                         13       A. No.
 14        Q. And I understand that. But we're getting       14       Q. Okay. Do you know what percentage of
 15    at the focus versus peripheral options. So you        15   those documents?
 16    just called photo ID peripheral, and earlier in       16       A. No.
 17    this deposition you said IDPP doesn't even affect     17       Q. Which of those items?
 18    that many people. So would you say that's an even     18       A. No, I do not.
 19    more peripheral part of this?                         19       Q. Okay. What is the budget for KW2 for
 20             MR. MURPHY: Object to form.                  20   this year?
 21             THE WITNESS: I don't think --                21       A. Again, I don't have that in front of me,
 22             MR. MURPHY: You may answer.                  22   but that's publicly available as well. The
 23             THE WITNESS: I don't think that was an       23   commission considered and directed the expenditures
 24    accurate -- no.                                       24   for our -- our campaign.
 25    BY MS. ROTKER:                                        25       Q. Do you know off the top of your head if


                                                 Page 43                                                     Page 44
  1    it's more or less than about $250,000?                 1           THE WITNESS: If that's okay.
  2         A. It's more.                                     2           MS. ROTKER: Absolutely. Why don't we
  3         Q. It's more. Okay. And where would that          3   take five. Everyone can mute themselves if you
  4    information be available?                              4   wish and stop their video. And we'll come back on
  5         A. On our website.                                5   in. And we are off the record, please.
  6         Q. Is there somewhere that's available more       6           THE VIDEOGRAPHER: Time is 9:50 a.m., and
  7    specific details about KW2's contract and the          7   we are off the record.
  8    materials that they are going to produce in more       8                  (Break taken.)
  9    detail than what's in Exhibit 5001?                    9           THE VIDEOGRAPHER: Time is 9:55 a.m., and
 10         A. Yes. It would all be in our commission        10   we're back on the record.
 11    materials. We've had almost 30 commission meetings    11           MS. ROTKER: That was good. That was
 12    this year where they consider and approve various     12   actually five minutes. So let's -- Alexandra, can
 13    directives.                                           13   you get doc four? And we'll mark that as
 14         Q. And that -- does that include the actual      14   Exhibit 5002.
 15    full contract with KW2?                               15               Is it up?
 16         A. I believe it does, yes.                       16   BY MS. ROTKER:
 17            MS. ROTKER: Okay. Now actually, before        17       Q. Okay, let's go to Exhibit 5002, please.
 18    I go on to a new topic, let me just ask quickly       18   Do you have it up, Ms. Wolfe?
 19    whether anyone wants to take a five-minute break or   19       A. Yes, I do.
 20    whether we want to keep going. 'Cause it's been       20       Q. Okay. Is this the document that is being
 21    about 50 minutes. But this seems like a good          21   mailed to all voters this week, perhaps?
 22    pause.                                                22       A. Yesterday, yes. It hit the mail to about
 23            THE WITNESS: I would take a brief break.      23   2.6 million voters.
 24            MS. ROTKER: You would like to take a          24       Q. And this document is considered to be a
 25    brief break?                                          25   key part of the outreach to voters, correct, this


                                                                                                      Pages 41 to 44
New York                                 Hudson Court Reporting & Video                                 New Jersey
212-273-9911                                    1-800-310-1769                                        732-906-2078
      Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 12 of 66

                                                  Page 45                                                    Page 46
  1    mailing?                                               1   photo ID to vote, and then it has some text about
  2        A. Yes. It's direct contact to each of the         2   the photo ID requirements.
  3    voters that don't currently have an absentee           3        Q. Okay. And it refers people to a website,
  4    request on file.                                       4   correct, the Bring --
  5        Q. Okay. Where in this document does it            5        A. It does. And it does say to learn how to
  6    mention IDPP or that you can get an ID without a       6   get a photo ID for free, if you don't have one,
  7    birth certificate?                                     7   that you can go there.
  8        A. It does -- it mentions photo ID                 8        Q. I understand that. Let me just clarify.
  9    requirements. But as you can see, you know, we did     9   This mailing in Exhibit 5002, that's actually going
 10    extensive usability testing on this and found that    10   to two million or so voters on paper, like hard
 11    sometimes you reference the concept and then          11   paper copies; correct?
 12    provide a place where people can call for more        12        A. Correct. 2.6 million voters. It hit the
 13    information or to ask questions. So we do talk        13   mail yesterday.
 14    about photo ID, and also the indefinitely confined    14        Q. But it's referring people to a digital
 15    exemption.                                            15   resource; correct?
 16        Q. But it doesn't specifically say, for           16        A. No. As I've talked about we have -- it
 17    example, even if you don't have a birth certificate   17   does say you can go to Bring It, but you can also
 18    you can get an ID for free?                           18   call our help desk. And we're going to be
 19        A. We're on page 1, and I think photo ID is       19   assisting people starting with this, you know,
 20    on page 2. But no, I don't believe it says that.      20   weekend when it starts to hit the mail with any
 21        Q. You can feel free to go to page 2.             21   questions they have about anything on the mailer.
 22        A. Oh, I'm sorry, I keep forgetting this is       22        Q. Okay. Does the -- okay. It says to find
 23    not -- it's something I can draft.                    23   your -- on page 1 to find your polling place, you
 24        Q. No, that's fine. We're all learning.           24   can call -- there's a phone number to call. Does
 25        A. On the second page it says you need a          25   it -- oh, okay, I see. The help desk is at the


                                                  Page 47                                                    Page 48
  1    very bottom on page one; is that correct?              1   two months.
  2        A. Need assistance, we're here to help.            2        Q. Okay. And the lack of digital access is
  3        Q. Okay. Are you aware that many voters            3   an even bigger problem right now during the
  4    don't have digital access?                             4   pandemic, because a lot of public spaces like
  5        A. Yes. And that's very much why this              5   libraries, where people can get digital access, may
  6    letter is being sent.                                  6   be closed; right?
  7        Q. Because you're aware that voters don't          7            MR. MURPHY: Object to form. You may
  8    have digital access?                                   8   answer.
  9        A. There may be voters, unfortunately,             9            THE WITNESS: I think that's outside of
 10    or -- yes, that don't have access.                    10   my area of expertise.
 11        Q. Does your help desk -- I forgot to ask         11            MS. ROTKER: Okay. Let's go to the Bring
 12    you this -- does it work nights and weekends?         12   It To main website. Alexandra, I think that's -- I
 13        A. It will -- it will be, yes. It will be.        13   think we PDFed it as doc seven. Yeah. Okay.
 14    In this stretch of the election we works nights and   14   Let's mark that as 5000 -- Exhibit 5003.
 15    weekends. We also contract, again, with the call      15   BY MS. ROTKER:
 16    center. So yes.                                       16        Q. Do you see that?
 17        Q. When does that start?                          17        A. Yes, I do.
 18        A. Well, we're still trying to sort of            18        Q. Okay. So it does explain -- now
 19    finalize what our hours will be even this weekend     19   this -- you can get a Wisconsin state ID card for
 20    over the holiday weekend. But we -- there will be     20   free. That's not on the home page; correct? You
 21    some finalization to those plans coming.              21   have to click through and page down; is that right?
 22        Q. But, I mean, are you talking about a week      22        A. You might have to put this in a little
 23    before the election, a month before the election?     23   bit of context for me. I think this is the Bring
 24    Like how long a period are you looking at?            24   It to the Ballot website, the BringIt.wi.gov
 25        A. Probably pretty consistently for the next      25   website. That page, I think there is certainly a


                                                                                                      Pages 45 to 48
New York                                 Hudson Court Reporting & Video                                 New Jersey
212-273-9911                                    1-800-310-1769                                        732-906-2078
      Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 13 of 66

                                                 Page 49                                                    Page 50
  1    display about you can get an ID for free on the        1        A. It appears so.
  2    home page. But this information is on that sub         2        Q. Okay. Let's go down to page 4 -- or
  3    page from the home page.                               3   let's go down to page 3 of the document. This is
  4        Q. It's on the sub page. Okay. So you              4   KW2's campaign report, correct, from the Bring It
  5    would have to do an additional click, basically, to    5   campaign in 2016. Their final campaign report.
  6    get to this page, is that correct, to your             6        A. I'm still looking at the e-mail. So I
  7    knowledge?                                             7   don't see a final report.
  8        A. Well, contents like this would never            8        Q. Oh. Page 3 of the document.
  9    appear on a home page. That would be goofy. So         9        A. Thank you. The new document.
 10    yes, you have a task, and then somebody clicks on     10        Q. Sorry, I thought I said that. I might
 11    that and goes to more information.                    11   have missed it.
 12            MS. ROTKER: So Alexandra, doc 19,             12        A. That appears to be the title of it. It
 13    please.                                               13   says KW2 final campaign report.
 14    BY MS. ROTKER:                                        14        Q. Let's go to page 4 of the document. And
 15        Q. Are you familiar with the level of             15   do you see that it says there were only 61 sessions
 16    success that the digital campaign on how to get an    16   on how do I get a free ID card, free state ID card,
 17    ID had -- after in 2016?                              17   about a third of the way down, under visiting
 18        A. We may have at some point submitted            18   after. Do I have the right photo ID?
 19    documentation on that. I don't know.                  19        A. Yes, that's what it says.
 20        Q. Okay. Let's go to Exhibit 5004. Which          20        Q. So it appears that this digital campaign
 21    we've just marked. This is an e-mail chain. You       21   may have only been useful to about 61 voters on
 22    are copied on this e-mail chain; is that correct?     22   that issue; is that correct?
 23        A. Ooh, that's a blast from the past. Yes,        23           MR. MURPHY: Object to form. You may
 24    I am.                                                 24   answer.
 25        Q. And so you received this e-mail?               25           THE WITNESS: I don't know.


                                                 Page 51                                                    Page 52
  1    BY MS. ROTKER:                                         1   at this in real time and saying wow, there are only
  2        Q. Do you consider KW2 to be -- sort of have       2   50 people looking at the how do I get an ID page,
  3    the expertise in measuring these kinds of metrics      3   do we need to reach more people, or something like
  4    and that kind of information?                          4   that?
  5        A. Yes, I believe so. But I don't know that        5           MR. MURPHY: Object to form.
  6    sessions indicates total reach. So I think this is     6           THE WITNESS: No.
  7    one isolated document.                                 7   BY MS. ROTKER:
  8        Q. Okay. But if KW2, for example, were to          8       Q. Okay. And let's just also, while we have
  9    say that they didn't reach a lot of people, they       9   this document up, go to page 8 of the document.
 10    would have expertise on evaluating the level of       10   And you see that this is sort of a heat map of
 11    success; is that correct?                             11   digital performance across the state?
 12        A. I believe they would, yes.                     12       A. It appears to be, again from 2016, yes.
 13        Q. Okay. Thank you. Do you have any               13       Q. And so there are significant number of
 14    metrics for 2020 on the reach of the Bring It         14   parts of the state where there was low reach;
 15    website?                                              15   correct?
 16        A. I'm sure we would have analytics from the      16       A. I can't really quantify the percentage in
 17    page. But no, I do not have those.                    17   terms of population. I don't know. I don't have
 18        Q. And so has anyone analyzed the reach? Or       18   enough information.
 19    how that is working in 2020?                          19       Q. Okay. But again, KW2 would have the
 20           MR. MURPHY: Object to form. You may            20   expertise to analyze this; correct?
 21    answer.                                               21       A. I believe so, yes.
 22           THE WITNESS: As with any of our sites,         22       Q. Okay. Great. Now, you talked about some
 23    the data and the analytics is available.              23   of the documents. Let's go to --
 24    BY MS. ROTKER:                                        24           MS. ROTKER: Alexandra, let's do doc ten
 25        Q. But what I'm asking is, is anyone looking      25   and mark that as Exhibit 5005, please. Okay.


                                                                                                     Pages 49 to 52
New York                                Hudson Court Reporting & Video                                  New Jersey
212-273-9911                                   1-800-310-1769                                         732-906-2078
      Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 14 of 66

                                                 Page 53                                                    Page 54
  1    BY MS. ROTKER:                                         1   petition process is; correct?
  2        Q. If you can please pull up Exhibit 5005.         2       A. Doesn't explain what a student ID or a
  3    This is the photo of acceptable photo IDs for          3   passport or tribal ID is either. It's just
  4    voting in Wisconsin; correct?                          4   pictures.
  5        A. Over the years we've had many versions,         5       Q. Okay.
  6    so I don't know if this is the most recent one.        6           MS. ROTKER: Doc five, Alexandra. Is
  7    But yes, we have -- this is among many other           7   that up now? Thanks. All right.
  8    documents that we have about photo ID.                 8   BY MS. ROTKER:
  9        Q. Okay. It does not on here say anywhere          9       Q. Let's go to what we're marking as
 10    anything about what to do if you don't have an ID;    10   Exhibit 5006. I will represent to you that we
 11    correct?                                              11   downloaded this from the WEC website this week. If
 12        A. Well, this particular handout doesn't,         12   you would prefer that we actually pull up the
 13    but there's others that do. This is pictures of       13   actual website so you can verify that, we can do
 14    photo IDs.                                            14   that. Your choice.
 15        Q. I understand that. Doc five, please.           15       A. No, this is fine. I think I'm familiar
 16        A. And it does say ID petition process under      16   with this.
 17    the receipts. It says valid for 45 days from the      17       Q. Okay. Do any of these documents talk
 18    date of issue, or 180 days for the ID petition        18   about IDPP?
 19    process.                                              19       A. Yes.
 20        Q. Let's talk about two things there. Is          20       Q. Let me -- let me rephrase the question.
 21    that still valid? Is that actually the law now,       21   Do any of them on your face, if you're looking at
 22    the 180 days? Is that how long the receipts are       22   the list, say you can get ID if you don't have a
 23    being issued?                                         23   birth certificate or -- I understand that there are
 24        A. You know, I don't know.                        24   documents about how to get ID.
 25        Q. And it doesn't explain what the ID             25       A. Well, these are links to documents, so


                                                 Page 55                                                    Page 56
  1    they're not descriptions. And in what you just         1   at the -- these are the frequently asked questions
  2    described is a very long description. But for          2   on the WEC's website; correct?
  3    example, there's one that says Wisconsin DMV ID        3       A. This is the -- the elections.wi.gov
  4    petition process photo receipt as ID for voting.       4   website, yes. We have other websites as well that
  5         Q. But again, someone would have to               5   are more voter facing, yes.
  6    understand what that is before -- understand what      6       Q. But if someone went to this website --
  7    the whole process is; right? There's no evident        7   could you go to page 3, please? It doesn't say
  8    explanation, again, that says something like how to    8   anything about IDPP, does it, under voter photo ID
  9    get ID if you don't have a birth certificate.          9   law?
 10         A. These are all links to more information       10       A. So I'm looking at this. It doesn't
 11    with a title.                                         11   appear in this particular place, but -- I mean, I
 12         Q. And these are resources, again, that are      12   know it is -- does appear throughout this website.
 13    provided digitally; correct?                          13       Q. Right. But for example, if a voter went
 14         A. Yes. I mean, they're meant to be printed      14   to the frequently asked questions page, they would
 15    as well if someone would like to do that.             15   not find an answer on what to do if they don't have
 16         Q. Okay. Let's go to doc six, which we'll        16   ID, and certainly not on IDPP there?
 17    mark as Exhibit 5007. And if you could go to that,    17       A. I don't know if that's true. I think
 18    please.                                               18   that there are other areas where that information
 19               Again I will represent that we             19   appears. So I don't know that that's accurate to
 20    downloaded this. We can again get you the URL --      20   say of the whole website.
 21    it's a three-page document -- if you prefer. But      21       Q. Okay. By "website," I mean this
 22    it was just downloaded this week. Is that             22   document, under the FAQs. Is there somewhere in
 23    acceptable to you?                                    23   the FAQs that I'm missing where it talks about
 24         A. That's fine.                                  24   IDPP?
 25         Q. Okay. And this is -- again, if you look       25       A. In this particular what I'm looking at,


                                                                                                     Pages 53 to 56
New York                                Hudson Court Reporting & Video                                 New Jersey
212-273-9911                                   1-800-310-1769                                        732-906-2078
      Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 15 of 66

                                                 Page 57                                                     Page 58
  1    no, we do not talk about IDPP.                         1   election on November 3, 2020, whether you're voting
  2        Q. Okay. Doc 11. And we'll mark that as            2   by absentee ballot or in person." Does that
  3    Exhibit 5008. And if you could go to Exhibit 5008,     3   suggest to you that it's for voters?
  4    please. And does this document talk about IDPP?        4       A. Yes, it certainly does. I think this is
  5        A. I don't know what I'm looking at.               5   a news release, though. But yes, that's helpful.
  6        Q. Okay. Does this -- the document marked          6       Q. And nowhere in here does it mention IDPP,
  7    as 5008 is a document entitled Wisconsin Voting        7   correct, or getting an ID if you don't have a birth
  8    Deadlines and Facts for November 2020. It's on         8   certificate?
  9    Wisconsin Elections Commission's letterhead. It        9       A. It's not up anymore, so I can't verify
 10    was on your website. Does it look familiar to you?    10   that.
 11        A. You know, I'm trying to figure out if          11       Q. The document's not up. Oh, I'm sorry, I
 12    this is a memo, if this is a web page. I mean, our    12   was flipping pages. It's a three-page document.
 13    website has a lot of content. So I'm not sure what    13       A. Yeah. Without having to read the whole
 14    the context is for this.                              14   thing, I'm not sure. I think we make reference to
 15        Q. So you don't know -- you're saying you         15   photo ID requirements and where to go to get more
 16    don't know what this document was used for?           16   information.
 17        A. Yes. I'm sorry, I can't -- I can't             17       Q. Do you have any reason to doubt that this
 18    determine the context for this from what I'm          18   is a genuine document that was issued by the
 19    looking at.                                           19   Wisconsin Elections Commission?
 20        Q. Okay. So --                                    20       A. No, I'm not doubting that, I just don't
 21        A. Is it a news release or is it a -- I'm         21   think it's been put into context very well.
 22    not sure.                                             22       Q. Okay. Let's get doc twelve up, please.
 23        Q. Well, for example, it says, about halfway      23   And mark that as Exhibit 5009. Is this a document
 24    down the first page, "Here are some key dates and     24   that was issued by the Wisconsin Election
 25    facts to remember for the upcoming presidential       25   Commission?


                                                 Page 59                                                     Page 60
  1         A. It looks like the type about notice,           1             Do you recognize this document marked
  2    which is a notice for the clerks to post as a          2   as 5010?
  3    template notice.                                       3       A. It looks to be another press release that
  4         Q. What does that mean that you give it to        4   was issued in February. One of many press
  5    the clerks and that's what they are supposed to        5   releases.
  6    use?                                                   6       Q. Understand that. On page 1 in the middle
  7         A. So the law prescribes some of the notices      7   of the page where it says photo ID required, it
  8    that the clerks have to use to notice elections or     8   quotes you as saying you still have time to get a
  9    various components of the election, and this would     9   free one at DMV, but you should not delay; correct?
 10    be one of those template notices, and then they       10       A. Yes.
 11    customize it for their jurisdiction.                  11       Q. Again, it does not say anything about
 12         Q. Okay. In the middle of the page in the        12   IDPP or the ability to get ID even if you don't
 13    first paragraph under Information to Voters on        13   have a birth certificate; right?
 14    page 1, do you see that?                              14       A. It does not, no. It references the
 15         A. Yes, I do.                                    15   concept more generally.
 16         Q. Again, it says a voter may obtain a free      16       Q. Okay. Thank you. I have -- and earlier
 17    photo ID for voting from the Division of Motor        17   this year, WEC sent out postcards to voter -- to
 18    Vehicles; correct?                                    18   people who were listed in the DMV system but not
 19         A. Yes.                                          19   registered, were not listed as registered,
 20         Q. But again, it doesn't say anything about      20   encouraging them to register; correct?
 21    IDPP or voters who, you know, don't have birth        21       A. As part of the ERIC agreement. So
 22    certificates or documents can get this ID, does it?   22   Wisconsin, by state statute, has to be members of
 23         A. No, it does not.                              23   the ERIC consortium of states. And as part of that
 24         Q. Okay. Thank you. Let's go to doc 13,          24   process we have to abide by the ERIC agreement.
 25    which will be marked as Exhibit 5010.                 25   And that means yes, we have to send information or


                                                                                                      Pages 57 to 60
New York                                Hudson Court Reporting & Video                                  New Jersey
212-273-9911                                   1-800-310-1769                                         732-906-2078
      Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 16 of 66

                                                  Page 61                                                   Page 62
  1    make contact with voters who are eligible to           1   driver's license or ID card listed, don't you?
  2    register but are not registered.                       2       A. We have whatever information the clerk
  3        Q. Great. Is there a reason that you have          3   has provided to us from those registration forms.
  4    not sent postcards -- done it essentially in           4   There are certainly registrations that do not have
  5    reverse, so sent postcards to people who are listed    5   IDs associated with them, either because the voter
  6    in your voter regis -- let me scratch that. Let's      6   registered before they -- or started voting before
  7    go back a second.                                      7   there was a registration requirement, which was
  8                When people register now, they             8   surprisingly recent.
  9    generally, if they have a driver's license or state    9              So there are some records with
 10    ID card, they get that number, correct, on their      10   driver's license numbers or photo ID numbers, and
 11    registration form?                                    11   then there are some records without. But I don't
 12        A. If they have one or have been issued one,      12   think that that is indicative of whether or not
 13    then they're supposed to provide it, yes.             13   they have a product.
 14        Q. Okay. Is there a reason that WEC doesn't       14       Q. Okay. Just because you said voter
 15    then do this in reverse? In other words, look at      15   registration was surprisingly recent. That started
 16    the voter registration system and send notice to      16   in about 2006; right?
 17    those who are not listed as having a Wisconsin        17       A. Correct.
 18    driver's license or state ID of the ID requirement    18       Q. Okay. Other than because it's not
 19    and IDPP?                                             19   required by ERIC, is there a reason why WEC hasn't
 20        A. That's not part of the -- the statute          20   sent postcards saying you may already have a
 21    doesn't require that, doesn't outline that. It's      21   Wisconsin driver's license, ID card or the right
 22    not part of the ERIC process. Nor is it data we       22   ID, but if you don't, here's how to get one and
 23    would have access to.                                 23   here's how to get one if you don't have a birth
 24        Q. You have access in your voter                  24   certificate or something like that to people in
 25    registration system to who does or does not have      25   your registration system where there is no


                                                  Page 63                                                   Page 64
  1    indication that they have a Wisconsin license or ID    1   that talk about photo ID. But no, we found -- like
  2    card?                                                  2   I mentioned previously, even in pre-Covid times the
  3        A. Again, that's not currently part of any         3   groups that we produced printed materials for had
  4    sort of initiative or statutory responsibility that    4   no interest in it. And we actually have those
  5    the commission has considered.                         5   boxes still to this day in our office.
  6        Q. And I'm asking -- well, let me ask. Why         6       Q. Okay. Let's -- let's just put up doc
  7    not?                                                   7   nine right now, please. And that'll be
  8        A. Again, that isn't part of a statutory           8   Exhibit 5011.
  9    responsibility or initiative that the commission       9             And if you can go to that document,
 10    has considered.                                       10   please. Do you recognize this document?
 11        Q. Would it inform voters of ID and IDPP by       11       A. Yes.
 12    mail?                                                 12       Q. And what is it?
 13        A. I don't know. We haven't done any              13       A. It looks like the cover page to some of
 14    analysis on that.                                     14   our photo ID informational guides.
 15        Q. Thank you. Do you happen to know, by the       15       Q. And this is actually a 37-page document.
 16    way, what percentage of registrations now come in     16   Do you see that?
 17    with driver's license ID card information?            17       A. Correct.
 18        A. No, I do not.                                  18       Q. So is this the full guide?
 19        Q. Let me just ask you a question. We've          19       A. This is the full guide in terms of I
 20    talked about another -- a number of online            20   created this back, I don't know, when I was doing
 21    resources. Do you have resources that are             21   voter outreach. And this is the packet I would
 22    available off line that are not online about ID and   22   bring with me to presentations, or we would provide
 23    IDPP?                                                 23   to voter groups, or that we would use as our
 24        A. I guess, what would it be, six million         24   outline of sort of talking points.
 25    pieces of paper that went in the mail yesterday       25       Q. And is it still used?


                                                                                                     Pages 61 to 64
New York                                 Hudson Court Reporting & Video                                New Jersey
212-273-9911                                    1-800-310-1769                                       732-906-2078
      Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 17 of 66

                                                 Page 65                                                   Page 66
  1        A. It looks like, yes, the team updated it         1   else that might be?
  2    in 2020.                                               2        A. I would -- I would have to go read back
  3        Q. Okay. Let's go to page 2 of the                 3   through the whole thing. I'm not sure. Each one
  4    document, under table of contents. Does it say         4   is a different type of photo ID. So those
  5    anything about -- I understand it says ID petition     5   references are made on documents that are relevant
  6    process receipt, but does it say anything about how    6   to DMV product. It wouldn't make sense for that to
  7    to get an ID if you don't have -- what documents,      7   appear on a document about student ID or veteran's
  8    actually, does it -- is it clear from the table of     8   ID, because we're talking about DMV products. So
  9    contents that there's a page about how to get an       9   it's in a relevant spot.
 10    ID?                                                   10        Q. But it could be in a table of contents,
 11            MR. MURPHY: Object to form.                   11   couldn't it?
 12            THE WITNESS: There's an ID petition           12        A. I think an explanation of something would
 13    process receipt.                                      13   be quite strange in a table of contents.
 14    BY MS. ROTKER:                                        14        Q. Do you know whether or what percentage of
 15        Q. Just the receipt, though?                      15   voters would actually read through this big of a
 16        A. It lists that, along with all the other,       16   document to find that little paragraph of
 17    again, titles. These are titles of different          17   information?
 18    documents that are in the packet.                     18        A. I believe that's -- that little
 19        Q. Right. I'm just looking from the               19   paragraph, as you put it, is in multiple places
 20    perspective of someone who might open it up and not   20   where relevant.
 21    know what they're looking for. And in fact            21        Q. In this document?
 22    until -- I don't see anywhere in this document,       22        A. So I actually -- based on my experience,
 23    until the bottom of page 12, where it says what if    23   you know, people would go to the document that was
 24    I don't have the documents needed to get a            24   relevant to them and they would look -- it's
 25    Wisconsin state ID card. Are you aware of anywhere    25   indexed quite well in terms of the different


                                                 Page 67                                                   Page 68
  1    highlights, talking points throughout those types      1   me -- there are multiple radio ads listed. And we
  2    of ID. And if people are looking for relevant          2   can go through all the titles of them, but can you
  3    information, I think it's quite accessible.            3   tell me which one of them actually tells people
  4        Q. So this is a true and accurate copy of          4   about IDPP, about getting an ID if you don't have
  5    information you actually use, correct, that --         5   the documents you need?
  6        A. Yes.                                            6        A. I don't remember. I don't remember.
  7        Q. -- that WEC uses. Okay. Let's -- I              7   We'd have to listen to them all.
  8    would like to go now, actually, to the Bring It        8        Q. But these are -- this is a full and
  9    website.                                               9   accurate list? I mean, what's on your website is
 10            MS. ROTKER: Alexandra, you had figured        10   what you have; correct?
 11    out how to do that, the multi-media page. We're       11        A. I believe so. I haven't myself gone
 12    doing this actually through a browser, but I'm not    12   through and, you know, double-checked the index
 13    going to pretend I understand the process,            13   anytime recently.
 14    so -- okay.                                           14        Q. Okay. So if one listened to these radio
 15    BY MS. ROTKER:                                        15   ads and they didn't talk about IDPP or getting an
 16        Q. So Ms. Wolfe, can you see the screen that      16   ID without documents, I mean, that would be the ad
 17    is put up and also can the court reporter see it?     17   to have up; correct?
 18        A. Oh, it's back on Zoom. Yes, I can.             18        A. These are the -- these are the ads, yes.
 19        Q. Yes, this is put up on Zoom. And this is       19        Q. Okay. And is that also true -- let's
 20    the Bring It multimedia website; correct?             20   scroll down. Is that also true about the TV ads?
 21        A. Yes.                                           21        A. Yes. I would call them more or less
 22        Q. Okay. Can we click on radio ads, please?       22   digital ads. But yes. But yes, it's titled that,
 23    Can you -- oh, that's -- I think that was an          23   so I --
 24    accidental click before a not found page. Let's       24        Q. When they're called TV ads -- well, let
 25    just go to radio ads here. Can you tell               25   me ask you a question about that. I mean, was this


                                                                                                     Pages 65 to 68
New York                                 Hudson Court Reporting & Video                                New Jersey
212-273-9911                                    1-800-310-1769                                       732-906-2078
      Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 18 of 66

                                                  Page 69                                                    Page 70
  1    actually run on TV? On television?                     1   materials when the WEC meets; correct?
  2        A. It was for a brief time when that funding       2       A. Correct.
  3    was available for the media buys. But yes, it was      3       Q. Okay. Let's just scroll down to -- one
  4    briefly. But mostly they've been used digitally,       4   more, to the animated video, please. And again,
  5    or community access channels that may want to use      5   the -- you're saying the animated videos are the
  6    them, things like that.                                6   current and accurate information?
  7        Q. Are there any media buys for either radio       7       A. Yes.
  8    or TV ads in year 2020?                                8       Q. Do you know which, if any of these
  9        A. That budget has long been expended, and         9   videos, mention IDPP?
 10    we did not receive any additional appropriations.     10       A. I believe all of them do. And there's
 11        Q. So that means there is no money for radio      11   even a specific one that talks just about IDPP.
 12    or TV ads this year; correct?                         12       Q. And which one would that be?
 13        A. That's correct.                                13       A. I'm sorry, I don't know. I don't
 14        Q. Is there money for digital ads?                14   have -- we're kind of looking through the
 15        A. I believe -- I'm not sure. I'm not sure        15   scrolling. I don't know the names or the scripts.
 16    what's -- what the contract exactly looks like or     16   I don't know.
 17    what we allocated for digital ads. I believe there    17       Q. Well, let's just for the record state
 18    is.                                                   18   what the names of those videos are so that we can
 19        Q. And where would that information be?           19   go back and look. So one says How to Get a Free
 20        A. Again, it's part of our commission             20   Wisconsin State ID For Voting Purposes video;
 21    packets.                                              21   right?
 22        Q. What do you mean by "commission packets"?      22       A. That's the one, yep.
 23        A. The materials for our commission.              23       Q. Okay. Voter Photo ID and New Polling
 24        Q. And by that you mean the materials that        24   Place Procedures in Wisconsin.
 25    are listed on the website as being the open session   25       A. Again, I don't know. I remember vaguely


                                                  Page 71                                                    Page 72
  1    working on them to update everything to have           1       A. I don't know.
  2    references about going -- you know, how you can get    2       Q. Do you know how long metrics show voters
  3    an ID if you don't have documents or for free, but     3   are likely to stay on a website?
  4    I don't know exactly what the scripts look like for    4       A. I don't know.
  5    each one.                                              5       Q. Okay. And again, KW2 has some expertise
  6        Q. Okay. Absentee voting. I just want to           6   in this; correct?
  7    make sure we've captured all the videos that are up    7       A. Correct.
  8    there. And we can go back to those afterwards or       8       Q. Okay. I'm sorry, I think -- oh, let
  9    outside of this. Absentee Voting and Exceptions        9   me -- actually, let me just ask another question
 10    For Permanent Absentee Voters video, that's up        10   about the video. Other than on your -- on the
 11    there; correct?                                       11   Bring It web page, where are those videos running?
 12        A. Uh-huh. Yes.                                   12   Are you placing them -- is WEC or KW2 placing them
 13         Q. And What to Expect At the Polling Place       13   in other formats or other locations, or is it that
 14    in Wisconsin video; correct?                          14   someone needs to know to come to your website and
 15        A. Yes.                                           15   then find a video?
 16         Q. Would it surprise you to know that in the     16           MR. MURPHY: Object to form. You may
 17    How to Get a Free Wisconsin State ID For Voting       17   answer.
 18    Purposes video it doesn't even talk about IDPP        18           THE WITNESS: We've also used them in
 19    until about a minute 20 in?                           19   social media, in our social media plan for the
 20             MR. MURPHY: Object to form. You may          20   clerks. You know, obviously they're available for
 21    answer.                                               21   other groups to use. So clerks may have them
 22             THE WITNESS: I don't know.                   22   embedded on their local website, voter groups might
 23    BY MS. ROTKER:                                        23   use them to help describe the process.
 24         Q. Do you know how many voters would be          24           MS. ROTKER: Okay. We can go off the
 25    likely to stay on the video for that long?            25   website now, Alexandra. Thank you.


                                                                                                      Pages 69 to 72
New York                                 Hudson Court Reporting & Video                                 New Jersey
212-273-9911                                    1-800-310-1769                                        732-906-2078
      Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 19 of 66

                                                 Page 73                                                    Page 74
  1    BY MS. ROTKER:                                         1   expertise, but I would assume so.
  2        Q. So -- but you don't require clerks to use       2   BY MS. ROTKER:
  3    them, do you?                                          3       Q. Okay. Let's -- oh, I think this was
  4        A. No, clerks aren't required to.                  4   exhibit -- or document 22.
  5        Q. Okay. Do you know anything about an             5           MS. ROTKER: Yeah, why don't we pull that
  6    effective campaign and the concept of touches,         6   up please, Alexandra. And that'll be Exhibit 5012.
  7    reaching voters multiple times? Is that something      7   BY MS. ROTKER:
  8    you're familiar with?                                  8       Q. So if you can go to Exhibit 5012? I'm
  9        A. I would not say that's in my area of            9   showing you a document that we received from
 10    expertise, no.                                        10   counsel earlier this week or last week. Does
 11        Q. But again, that would be likely in KW2's       11   this -- do you recognize this document?
 12    area of expertise; correct?                           12       A. Yes, I do.
 13        A. Correct.                                       13       Q. And what is it?
 14        Q. And within KW2 do you work -- have you         14       A. So this is something we produced to show
 15    personally worked directly with Mr. Willman?          15   where in our overall outreach plan we specifically
 16        A. Not extensively. But yes, I certainly          16   talk about IDPP.
 17    have worked with him.                                 17       Q. And when was this -- when was this
 18        Q. He's one of the principals of the firm;        18   document created?
 19    correct?                                              19       A. Well, the larger documents that they're
 20        A. Correct.                                       20   part of were created, you know, in this year as we
 21        Q. So he personally is also someone with          21   were preparing for November. But this particular
 22    expertise; correct?                                   22   document that summarizes IDPP was produced in the
 23            MR. MURPHY: Object to form. You may           23   last week.
 24    answer.                                               24       Q. Okay. So this is drawing from other
 25            THE WITNESS: I don't -- I don't know his      25   documents you had?


                                                 Page 75                                                    Page 76
  1        A. Right.                                          1   information to voters, so I think it's important to
  2        Q. Who created it?                                 2   have it ingrained in our messaging throughout the
  3        A. Riley mostly worked on I think actually,        3   election cycle.
  4    you know, putting some of that together, but it was    4        Q. Okay.
  5    certainly a team effort.                               5            MS. ROTKER: Alexandra, I'm sorry, I lost
  6        Q. Okay. Who was responsible for                   6   track. Did we already put doc one up and
  7    implementing this plan?                                7   other -- if we did, could you please go to that?
  8        A. The WEC. I mean I think, you know -- I          8   And otherwise, could we please put it up? It just
  9    don't know if I can be more specific than that,        9   lists the documents, so -- I think -- no, that's --
 10    but --                                                10   I don't think we have put it up yet, so -- if you
 11        Q. I didn't know if it was you, KW2, some         11   could just go ahead and put up doc one as
 12    other subcontractor.                                  12   Exhibit 5013.
 13        A. Oh, I'm sorry, our agency. So it would         13            MS. HILL: I have -- I think we had it up
 14    be our agency and agency staff.                       14   as --
 15        Q. And by "agency," just cause there's an         15            MS. ROTKER: Did it go as 5001? Yeah, it
 16    advertising agency, you mean WEC agency?              16   did go as five -- okay. Can you just quickly go
 17        A. Correct, yes. WEC.                             17   back to 5001, please? And go to page 70 of the
 18        Q. I just want to be clear for the record.        18   PDF, please. Let me know when you're there.
 19        A. Yes.                                           19            MS. HILL: It should be up.
 20        Q. Okay. So -- and you think it's important       20   BY MS. ROTKER:
 21    that information reach voters before clerks start     21        Q. Are you there, Ms. Wolfe?
 22    sending absentee ballots out on September 17th;       22        A. Yes.
 23    right?                                                23        Q. Oh, okay. I'm sorry, I was waiting. If
 24        A. I think it -- you know, I don't know           24   you go to the third paragraph from the bottom, the
 25    exactly when this is specifically relevant            25   last sentence, do you see where it says, "The


                                                                                                     Pages 73 to 76
New York                                Hudson Court Reporting & Video                                 New Jersey
212-273-9911                                   1-800-310-1769                                        732-906-2078
      Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 20 of 66

                                                 Page 77                                                    Page 78
  1    September 1st mailing is a kick-off date for           1   you're interested in getting an ID for voting --
  2    rolling out the various parts of the public            2   free for voting purposes on the 15th.
  3    outreach plan to local election officials in early     3       Q. I understand that. But if voters -- if
  4    September to best reach voters before clerks start     4   voters don't have documents or perhaps have tried
  5    issuing ballots on September 17th." Right, it says     5   before and were told they had to have a birth
  6    that?                                                  6   certificate or something like that, there's nothing
  7         A. Yes, it does.                                  7   that specifically discusses the IDPP that you plan
  8         Q. And so the WEC, you felt it was important      8   to have going up as the central point until the
  9    to start reaching voters before September 17th;        9   29th of September; correct?
 10    correct?                                              10            MR. MURPHY: Object to form. You may
 11         A. Yes, with all sorts of messaging. I           11   answer.
 12    mean, I don't think we've ever really stopped. But    12            THE WITNESS: The first time we say the
 13    yes, this week is sort of our, you know, messaging    13   words IDPP in this plan are the 29th, yes.
 14    specific to November.                                 14   BY MS. ROTKER:
 15         Q. Okay. Let's go back to doc 5012, please.      15       Q. Okay. And then you have several social
 16    These are the -- the schedule dates for social        16   media touches about IDPP; correct?
 17    media posts. The first one specifically about IDPP    17       A. Yes. And this is going to be -- this is
 18    doesn't run until September 29th; correct?            18   a snapshot of the things from both our agency plan
 19         A. I would say that -- no, September 15th.       19   and the social media plan that will be provided to
 20         Q. If you compare the ones for                   20   local election officials.
 21    September 15th and September 29th, one talks          21       Q. Okay. And I am sorry, 'cause I think
 22    generally about ID. But specifically about IDPP       22   something actually printed out incorrectly here.
 23    there's nothing going up till September 29th, is      23   That then presupposes voters who have digital
 24    there?                                                24   access; correct?
 25         A. We don't say those words, but it says if      25       A. The social media plan, yes.


                                                 Page 79                                                    Page 80
  1        Q. Right. If voters don't have digital             1   we're back on the record.
  2    access, they're not going to get information that's    2   BY MS. ROTKER:
  3    shared on social media; correct?                       3       Q. So again, page 3 of the outreach plan
  4        A. Correct.                                        4   discusses issuing a press release and media
  5        Q. Okay. And there is nothing specific on          5   availability in early October; correct?
  6    IDPP going out, other than digitally, until            6       A. Yes.
  7    October 6th; correct?                                  7       Q. And that is maybe less -- well,
  8        A. So I believe what you're referencing is         8   October 6th would be less than a month before the
  9    the -- sorry, I'm -- is some of our other outreach,    9   election?
 10    including press releases and media availability and   10       A. Yes, about a month.
 11    then the clerk tool kits. But, yes, from our          11       Q. Do you know whether that's enough time to
 12    agency, I think that's correct. Clerks may            12   get information on IDPP out to voters?
 13    certainly do other posts or news releases prior to    13       A. I don't know.
 14    then.                                                 14       Q. Okay. Are you aware in 2016 Mr. Magney
 15        Q. Okay. Well, we'll get back to that in a        15   indicated that, especially for people that didn't
 16    second. Let's go to page 3 of document 5012.          16   have documents like birth certificates, campaigns
 17        A. Would it be too disruptive if I asked          17   should run for six to eight weeks before an
 18    for, like, a two-minute break?                        18   election?
 19             MS. ROTKER: No, that's fine.                 19       A. I'm not sure what you're referencing, no.
 20             THE WITNESS: Get something to drink.         20           THE VIDEOGRAPHER: Karyn, sorry to
 21    Thank you.                                            21   interrupt. We don't have video of you. I think
 22             THE VIDEOGRAPHER: Time is 10:44 a.m. and     22   that would be helpful.
 23    we're off the record.                                 23           MS. ROTKER: Oh, I'm sorry. I turned it
 24                   (Break taken.)                         24   off while we were on break. I apologize. I turned
 25             THE VIDEOGRAPHER: Time is 10:46 a.m. and     25   it off while we were on break and forgot to turn it


                                                                                                      Pages 77 to 80
New York                                Hudson Court Reporting & Video                                  New Jersey
212-273-9911                                   1-800-310-1769                                         732-906-2078
      Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 21 of 66

                                                 Page 81                                                    Page 82
  1    on. I told you all I'm not good at this stuff. So      1   He's our public information officer, so he does
  2    thanks for flagging that.                              2   something very different than KW2.
  3                 Can you please pull up doc 17? And        3        Q. Okay. If he said that a campaign should
  4    that will be Exhibit 5013. Okay.                       4   run for six to eight weeks, would that be -- would
  5    BY MS. ROTKER:                                         5   you trust his expertise on that?
  6        Q. Does this look familiar to you? I'm             6        A. I would trust this was relevant to 2015
  7    aware that you are not specifically copied on it.      7   discussions, yes.
  8        A. I'm not familiar with this. And it's            8        Q. Okay, here we go. Okay, there it is.
  9    from 2015.                                             9   It's at the top -- it's on doc 5013, top of page 3,
 10        Q. Is Mr. Magney someone who -- I mean as         10   where it talks about running the PSA program for
 11    your public information officer -- who has            11   six weeks before the first three elections, and
 12    expertise in some of these materials or some of       12   eight weeks before the November election.
 13    these issues like outreach campaigns and publicity    13        A. This was, yes, again in 2015, initial
 14    campaigns?                                            14   launching of this particular program that's now
 15        A. Yes.                                           15   been in place for five years.
 16        Q. Okay. This is not showing what                 16        Q. Right. But -- my understanding is you
 17    where -- oh, I thought it was going to show. I        17   have, for the past -- since 2016, talked about IDPP
 18    think -- all right, let's just pause on this. I       18   as part of the overall ID issue, but you haven't
 19    might come back to this at the end. I apologize       19   done a lot of specific targeted work only on IDPP;
 20    for that. The pagination I have here is different     20   is that correct?
 21    from the pagination I had in my notes.                21        A. I think it's fair to categorize it as
 22               But if -- would you consider               22   something that's ingrained as part of our other
 23    Mr. Magney someone who has expertise in public        23   voter materials.
 24    outreach campaigns?                                   24        Q. And I understand it's ingrained as part
 25        A. Maybe not public outreach campaigns.           25   of the WEC materials. Do you know how well it's


                                                 Page 83                                                    Page 84
  1    ingrained in the voters themselves?                    1   do outreach to voters?
  2        A. I don't know.                                   2       A. I don't know.
  3        Q. And particularly voters who may be more         3       Q. Is it your understanding or do you know
  4    marginalized and not even have documents, you don't    4   whether budgets are actually tighter this year
  5    know; correct?                                         5   because of the Covid expenses?
  6        A. That would be outside of my area of             6       A. I think that's a multi-pronged answer.
  7    expertise, yes.                                        7   There is also many federal grants to offset of
  8        Q. Okay. So let's go back to Exhibit 5012.         8   those new costs. So I don't know what the direct
  9    A lot of your campaign regarding the IDPP also         9   impact would be on their budgets.
 10    depends on clerks using your tool kit; right?         10       Q. Okay. Have you heard anything
 11        A. Yes, that's correct.                           11   about -- from clerks about either budget problems
 12        Q. And that's document 5012, page 2. And I        12   or staffing problems because of Covid?
 13    understand that you're sharing a lot of information   13       A. We've heard some. I think mainly around
 14    with clerks, but you said earlier you don't or        14   poll workers is probably the largest discussion.
 15    can't, I'm not sure which, require clerks to share    15       Q. Okay. Have you assessed how much
 16    or use that information themselves; right?            16   outreach or information sharing clerks have done in
 17        A. Yes, there's nothing in the law that           17   the past on IDPP?
 18    would allow us to mandate that.                       18       A. I do not believe we have a measure for
 19        Q. Do you have any idea how many clerks are       19   that, no.
 20    using or will use that information?                   20       Q. Or how many -- and you don't have a
 21        A. Well, we have 1,850 local election             21   measure for how many clerks have done this work?
 22    officials in 72 counties, so I don't know, out of     22       A. Correct.
 23    the 1,922, how many use what resource.                23       Q. Okay. Then I see on document 5012,
 24        Q. Do clerks -- do you know whether most          24   bottom of page 2, you also talk about training with
 25    clerks or any clerks have a budget specifically to    25   voter advocacy groups; right?


                                                                                                     Pages 81 to 84
New York                                 Hudson Court Reporting & Video                                 New Jersey
212-273-9911                                    1-800-310-1769                                        732-906-2078
      Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 22 of 66

                                                 Page 85                                                    Page 86
  1        A. Correct.                                        1   Bring It website?
  2        Q. And that is the training -- I think very        2       A. Not specifically. We don't have anything
  3    early in the deposition you talked about having        3   we track specifically.
  4    some kind of training and getting groups together      4       Q. Okay. And you said earlier you have no
  5    and talking about these issues. Is this what you       5   budget at all, as I understand it, for broadcast
  6    meant?                                                 6   media radio?
  7        A. Yes.                                            7       A. That's correct.
  8        Q. Okay. And again, that is not going to           8       Q. Or television?
  9    occur until October; correct?                          9       A. That's correct.
 10        A. Correct.                                       10       Q. Print ads?
 11        Q. Okay. And you don't know whether that's        11       A. That's correct.
 12    enough time for people to absorb the information      12       Q. Okay. Are you doing ads inside or
 13    and then go out and share it with voters, do you?     13   outside buses?
 14        A. Correct.                                       14       A. No.
 15        Q. But it is not six to eight weeks before        15       Q. Any kind of a texting program?
 16    the election?                                         16       A. No.
 17        A. It's about a month.                            17       Q. Billboards?
 18        Q. Okay. And again, as we discussed               18       A. No.
 19    earlier, you don't know what budget or resources      19       Q. Any use of celebrities to assist in, you
 20    these advocacy groups have to share -- to be able     20   know, letting voters know about using IDPP or ID
 21    to share the information?                             21   and IDPP?
 22        A. Correct.                                       22       A. We would welcome it, but, I mean, no.
 23        Q. Okay. And -- okay. Do you have any             23       Q. Okay. And I apologize if I asked this
 24    specific information about how the IDPP palm card     24   before, but I want to clarify. In your digital
 25    is being used other than just being posted on the     25   campaign do you know whether there's a budget for


                                                 Page 87                                                    Page 88
  1    advertising or how much -- whether there's a budget    1        Q. Right. But that's, again, working off of
  2    for digital advertising?                               2   other groups volunteering to do this, not the WEC
  3        A. I don't know.                                   3   itself doing it.
  4        Q. Okay.                                           4        A. I wouldn't be able to post from their
  5        A. Specific to IDPP, I don't know.                 5   social media, but we create content for them to
  6        Q. You don't know specific to IDPP. Okay.          6   utilize, so it would be sharing.
  7    Let me just -- and who would know?                     7        Q. And you don't know about paid ads, again?
  8        A. Again, it would be in our materials. But        8        A. Uh-huh. Correct.
  9    there have been a lot of them this year.               9        Q. Okay.
 10        Q. Okay. So let's go back to page 1 of            10            MS. ROTKER: Actually, I know we just
 11    Exhibit 5012. You're saying the WEC will continue     11   took a break, but can we take five right now, and I
 12    to promote the IDPP on the agency Facebook and        12   may be close to ready to turn this over to Amanda.
 13    Twitter accounts; correct?                            13   So we -- maybe we'll get you out before noon today.
 14        A. Correct.                                       14   Is that okay?
 15        Q. But voters would need to know to go -- to      15            THE WITNESS: That sounds great.
 16    know to go to those accounts to find the              16            MS. ROTKER: Okay. Off the record,
 17    information, correct, even if they had social         17   please.
 18    media?                                                18            THE VIDEOGRAPHER: Time is 10:58 a.m.,
 19        A. Well, we also have -- you know, we create      19   and we're off the record.
 20    the plan to be used by local election officials,      20                   (Break taken.)
 21    voter groups. That will be part of what we present    21            THE VIDEOGRAPHER: Time is 11:13 a.m. and
 22    to them as well, is that they're welcome to use any   22   we're back on the record.
 23    of our content. And many of them do. I mean, you      23   BY MS. ROTKER:
 24    know, Twitter people share our content very           24        Q. Thanks. So I finally found at the
 25    regularly to broadcast to their audiences as well.    25   bottom -- Exhibit 13, it's the bottom of page 2.


                                                                                                      Pages 85 to 88
New York                                Hudson Court Reporting & Video                                  New Jersey
212-273-9911                                   1-800-310-1769                                         732-906-2078
      Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 23 of 66

                                                 Page 89                                                    Page 90
  1    My notes said the top. That's what confused me.        1   takes for a voter to direct the process. I mean, I
  2    The last paragraph, Mr. Magney expresses concern       2   also think, again, this is relevant to 2015 when
  3    that -- regarding getting ID for people without        3   this was brand new to voters.
  4    documents that's starting to advertise two or even     4       Q. Okay. And you were actually copied on
  5    three weeks before an election is --                   5   that e-mail as well; correct?
  6            MR. MURPHY: Sorry, Counsel, just slow          6       A. It looks like I was, yes.
  7    down. We're getting to the page.                       7       Q. Okay.
  8            MS. ROTKER: Oh, sorry.                         8           MR. MURPHY: Folks, sorry to interject,
  9            MR. MURPHY: Meagan, let us know when           9   but this is a technical issue. So I've got the
 10    you're ready.                                         10   witness's screen up and I'm on the page, but I do
 11            THE WITNESS: I'm on document 5013. And        11   not see what's being referenced. I'm wondering if
 12    could you please steer me in the right direction?     12   there's a --
 13    BY MS. ROTKER:                                        13           MS. ROTKER: I'm sorry. Go on, Mike.
 14        Q. Last paragraph of page 2.                      14           MR. MURPHY: I think it's a screen
 15        A. Thank you.                                     15   sharing issue, not a document issue, but --
 16        Q. And what I'm indicating here is that --        16           MS. ROTKER: Are you on Agile Law?
 17    and this is specifically about people trying to get   17   'Cause that's what --
 18    ID who don't have the underlying documents, that      18           MR. MURPHY: Yes. And everything else
 19    two or three weeks before the election is             19   has worked. So I think Meagan might have just
 20    inadequate to start doing the advertising. Do you     20   scrolled down and gotten to it. I wonder if
 21    see that?                                             21   there's a monitor size issue where I'm not seeing
 22        A. I see that, yes.                               22   quite the same thing she is, so -- but Meagan did
 23        Q. And again, is Mr. Magney someone who           23   just move for me. Karyn, what word are you
 24    would have some expertise in that?                    24   referencing? 'Cause I think I might be at the
 25        A. I don't think he would know how long it        25   right spot now. Or, I'm sorry, Counsel, what word?


                                                 Page 91                                                    Page 92
  1            MS. ROTKER: Exhibit 5013, page 2, last         1   created by the Wisconsin Department of Health
  2    paragraph. Regarding the elections for which you       2   Services. And it talks about internet access for
  3    did budget.                                            3   and/or the lack thereof for different -- different
  4            MR. MURPHY: I see the language you're          4   categories of people; right?
  5    referring to now. Thank you. I think there was         5       A. That's what it appears to be. But I
  6    just a screen sharing issue. Go ahead. Sorry for       6   haven't read it and I'm not familiar with this, no.
  7    the interruption.                                      7       Q. Okay. Do you have any reason to doubt
  8            MS. ROTKER: No, totally fine.                  8   the validity of the information in here?
  9    Alexandra, please go ahead and load 23 and 24.         9       A. It looks like it says findings from the
 10    BY MS. ROTKER:                                        10   Wisconsin Family Health survey. It doesn't say
 11        Q. And this is going to be my last few            11   what department it came from. So I don't know. I
 12    questions for you, Ms. Wolfe, so -- we're all         12   can't really speak to anything about this.
 13    learning the technology here.                         13       Q. Okay. That's fine.
 14               So let's go to what's been marked as       14           MS. ROTKER: Alexandra, if you want to
 15    Exhibit 5014. Again, if you can let me know when      15   load up the other one, I think we're -- as 2015, I
 16    you're there, please.                                 16   think that was doc 24, please. Thank you.
 17            MS. ROTKER: Mike, if you want to let me       17   BY MS. ROTKER:
 18    know too that you've got it, that's fine.             18       Q. Let's just go to what we're marking here
 19            THE WITNESS: I'm there.                       19   as Exhibit 5015. Have you ever heard of the
 20            MR. MURPHY: I do see it.                      20   Wisconsin Policy Forum?
 21    BY MS. ROTKER:                                        21       A. No. I mean, it sounds vaguely familiar,
 22        Q. Okay. Have you ever seen this document         22   but I'm not --
 23    before, Ms. Wolfe?                                    23       Q. Okay. It references data, if you look at
 24        A. I am not familiar with this, no.               24   page 1, data collected by DPI, which is the
 25        Q. Okay. This was, my understanding,              25   Wisconsin Department of Public Instruction,


                                                                                                     Pages 89 to 92
New York                                 Hudson Court Reporting & Video                                New Jersey
212-273-9911                                    1-800-310-1769                                       732-906-2078
      Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 24 of 66

                                                  Page 93                                                   Page 94
  1    regarding internet access. Do you have any reason      1   source of this information. I don't know if this
  2    to doubt that data or question that data?              2   is -- oh, it looks like it's from August. I have
  3        A. I have no frame of reference for if             3   no reason to doubt it, but I don't know -- I can't
  4    they're a credible source. I don't know. I can't       4   vouch for it.
  5    speak to that.                                         5        Q. Have you ever heard from clerks or others
  6            MS. ROTKER: Alexandra, can you also            6   in rural parts of the state that they either lack
  7    load, I think it's 18, the one that's the map.         7   internet or have limited internet?
  8    Please.                                                8        A. I have heard from some rural clerks that
  9    BY MS. ROTKER:                                         9   that's an issue that they face, yes.
 10        Q. Are you aware or have you heard that, for      10        Q. And if that's an issue they face,
 11    example, people of color, black and Latinx people,    11   presumably it's also an issue their voters face?
 12    are less likely to have internet and/or computers     12        A. I can't speak to that. I don't know, you
 13    than others?                                          13   know, voter behavior, if they're using data that
 14        A. I do not know.                                 14   works on cellular networks versus clerks' secure
 15        Q. Okay. And you do not have any sense of         15   networks. I'm not sure.
 16    which categories of voters might be less likely to    16           MS. ROTKER: Okay. Well, thank you for
 17    have those resources?                                 17   your time. I'm going to turn this over to Amanda
 18        A. It would be entirely speculation.              18   Callais. And we appreciate it.
 19        Q. Okay. Let's just look at Exhibit 5016,         19           THE WITNESS: Thank you.
 20    which is a broadband map of unserved areas, which     20                 EXAMINATION
 21    indicates that a lot of rural parts of the state do   21   BY MS. CALLAIS:
 22    not appear to have internet, especially western and   22        Q. Thank you, Ms. Wolfe. Hopefully I will
 23    northern Wisconsin. Do you have any reason to         23   move through this as quickly as I can. I have some
 24    doubt that information?                               24   follow-up questions on the exhibits that you've
 25        A. Again, my apologies, but I don't know the      25   already looked at, and then I have just a new set


                                                  Page 95                                                   Page 96
  1    of questions on I think one other exhibit. And so      1   reporter -- or a reporter may or may not cover
  2    let's go ahead and pull up exhibit -- we've marked     2   that?
  3    it as 5012. Just in case you need to reference it.     3       A. Correct, yeah. But we also do that as
  4         A. Okay.                                          4   part of our clerk tool kit as well so that they can
  5         Q. So you talked -- you talked over this          5   use those template press releases to -- to reach
  6    document a bit. And as I understood it, this           6   out to their local media.
  7    document lays out four components of WEC's             7       Q. So those press releases are things that
  8    education plan for IDPP in 2020; is that right?        8   will either go towards the clerk components of your
  9         A. Yes. Again, this is part of a much             9   plan or the earned media part of your plan?
 10    larger campaign. We're just highlighting where        10       A. Yes.
 11    IDPP is specifically mentioned.                       11       Q. Got it. And so for the third party
 12         Q. Right. So there are four components of        12   groups, as I understood you to say earlier, you
 13    the campaign --                                       13   have not reached out to any of these third party
 14         A. Yes.                                          14   groups yet about attending meetings or making
 15         Q. -- for IDPP? And those are social media,      15   presentations?
 16    third party groups or advocacy groups, clerks, and    16       A. Specific to IDPP, no.
 17    then earned media; is that right?                     17       Q. Correct. Have you reached out to them
 18         A. So it looks like then you're putting          18   specific to other things?
 19    together -- there's five categories in the document   19       A. Yes. As I answered before. I mean, we
 20    itself. But if you put together press releases,       20   attend groups meetings, we, you know, set up touch
 21    media availability as earned media, then I think      21   points with some of the voter groups. So, you
 22    that would be accurate.                               22   know, yes, we've been in contact with them.
 23         Q. And those releases, those are -- those        23       Q. Right. But you haven't reached out to
 24    are the types of things that will get you earned      24   them. And I think if you look at page 2 of this
 25    media? You put out a press release and then a         25   document, there's a word, it says -- if you look at


                                                                                                     Pages 93 to 96
New York                                 Hudson Court Reporting & Video                                New Jersey
212-273-9911                                    1-800-310-1769                                       732-906-2078
      Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 25 of 66

                                                 Page 97                                                    Page 98
  1    page 2, right under training with advocacy groups,     1   well, 'cause sometimes they change from year to
  2    it says in October the WEC, or WEC, will invite        2   year, campaigns, different people that are involved
  3    representatives. So just so I'm clear, no              3   in that space. So it's not, you know, a set data
  4    invitations have been sent yet to third party          4   distribution list.
  5    advocacy groups for meetings about IDPP?               5       Q. And do you know when in October you'll
  6         A. Yes, that's correct.                           6   send that invite to those groups?
  7         Q. And this -- in this -- in this document,       7       A. I do not. I mean, obviously with enough
  8    you, WEC, will affirmatively send invites out          8   notice prior to the event itself.
  9    versus letting them come in. I understood you to       9       Q. And you say the event. Well, are you
 10    say earlier that in 2020 thus far you've been sort    10   contemplating one event, are you contemplating
 11    of receiving invites. So this is an affirmative?      11   multiple events for different groups?
 12         A. This would be an affirmative. I don't         12       A. We're contemplating an event. And
 13    know if it's entirely true that we haven't reached    13   usually what we do is then record them so people
 14    out to groups. But this will be, yes, kind of         14   can watch them at their leisure. But, you know, if
 15    anybody that has been on our list of folks that       15   from that event somebody wanted to have further
 16    have -- we've worked with before that we would        16   discussions, we would certainly accommodate that.
 17    reach out to them and let them know about this        17       Q. And when you record them so that people
 18    opportunity.                                          18   can watch at their leisure, where do those
 19         Q. And in this context you'll be reaching        19   recordings go?
 20    out to the distribution list you referenced           20       A. On the elections.wi.gov website.
 21    earlier?                                              21       Q. So any of your past events like
 22         A. I don't know that we formalized our plans     22   this, your past events with advocacy groups, those
 23    of exactly who the invitation will go to. I think     23   recordings would be on that website?
 24    also we'll have to rely on some of our partners to    24       A. We don't -- you know, I can't really
 25    help us spread the word to interested groups as       25   speak to exactly what's out there from the past.


                                                 Page 99                                                   Page 100
  1    But that's how we've been doing webinars even with     1       A. I mean, that's true of anything in
  2    our clerks and, you know, with others now that         2   election administration. We don't have any
  3    we're in a virtual world. So that's kind of our        3   directive authority over the local election
  4    format now.                                            4   officials.
  5        Q. So now -- when you say now that we're in        5       Q. Do you have anything to track what the
  6    a virtual world, since -- since February?              6   local election officials do? Do you, for example,
  7        A. March.                                          7   monitor their websites? Do you check in, have
  8        Q. -- 2020, March?                                 8   conversations and interact, those types of things?
  9        A. Yeah, March, April.                             9       A. There are 1,922 of them, so no, we don't
 10        Q. Okay. Since the pandemic. And when you         10   check in on what they're posting on their website.
 11    have these meetings you'll have these trainings       11       Q. So you don't know, for example, if since
 12    with the advocacy groups, you're not sure at this     12   2016 any of the clerks have posted anything about
 13    point what they'll do afterwards with that            13   the IDPP process, or we can even call it free voter
 14    information; is that right?                           14   ID, on their website?
 15        A. Yes, that's correct.                           15       A. I think we would know about things like
 16        Q. Right? And you don't have any control          16   social media posts. If we see them post these
 17    over -- over whether or not they'll educate voters    17   things and they're, you know, followers of ours, we
 18    about the IDPP process?                               18   often will like it or share it. So I know that
 19        A. Correct.                                       19   clerks have been utilizing our social media plan
 20        Q. And then if we talk a little bit about         20   and some of the IDPP materials.
 21    the clerk tool kit and the clerk aspect of this       21       Q. Do you do anything to track how often
 22    training, I think you said earlier you'll hold this   22   clerks post or repost your materials?
 23    training but you don't have -- you don't have any     23       A. No.
 24    control over what the clerks will do with that        24       Q. So you don't have a -- you don't have a
 25    information; is that right?                           25   sense of how many clerks are posting or reposting


                                                                                                    Pages 97 to 100
New York                                Hudson Court Reporting & Video                                  New Jersey
212-273-9911                                   1-800-310-1769                                         732-906-2078
      Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 26 of 66

                                                Page 101                                                   Page 102
  1    your materials?                                        1   track and see how effective the clerks' outreach
  2        A. No. Someone would be welcome to do that         2   has been?
  3    analysis. But no, we don't.                            3       A. No. Again, there's 1,922 of them.
  4        Q. And you don't know -- just so that I am         4       Q. And then with earned media, that's
  5    clear, you don't know where -- so for example, you     5   just -- you don't actually have any idea if you'll
  6    don't know if in Milwaukee this information has        6   get earned media opportunities in, let's say,
  7    been published or if in Kenosha this information is    7   September or October, do you?
  8    put out?                                               8       A. Well, you know, in terms of people
  9        A. No. From time to time over the years if         9   inviting us on to various programs and whatnot, no.
 10    jurisdictions were doing outreach campaigns, they     10   But doing media availabilities, which I've
 11    might let us know. Like I know previously             11   committed to doing weekly and I did in April and we
 12    Milwaukee County has used our materials to do their   12   do quite regularly, we get a fairly decent coverage
 13    own outreach and others. But no, we don't -- we       13   from those sorts of things. And so if we put out a
 14    don't track it per se, 'cause they're not required    14   schedule saying this is when I'll be available to
 15    to report that to us.                                 15   answer questions, usually we're able to secure
 16        Q. Right. And I think earlier you mentioned       16   people being there.
 17    that the tool kit that you put out to clerks are a    17       Q. Okay. And if you do get those invites,
 18    significant portion of your outreach because voters   18   do you know -- do you have a sense of how many of
 19    trust their clerks --                                 19   those you'll talk about IDPP?
 20        A. Correct.                                       20       A. No, I do not.
 21        Q. -- more than they trust the state, I           21       Q. So it's possible you could get earned
 22    think is what you said; is that right?                22   media opportunities and never talk about IDPP?
 23        A. Right. I think that's accurate. That's         23       A. It's possible, yes.
 24    what the survey showed.                               24       Q. And it's also possible that you could get
 25        Q. Uh-huh. But you don't do anything to           25   no earned media opportunities?


                                                Page 103                                                   Page 104
  1        A. As much as that would help clear up my          1   that determination, nor do I have data about that.
  2    schedule, I think that's very unlikely.                2   But, I mean, I suppose just being a person, I
  3        Q. But you don't control the content of            3   believe that to be true.
  4    those? Those are controlled by whoever's reaching      4        Q. And WEC hasn't tracked that or looked at
  5    out to you to take up some of your time and put you    5   that to determine how effective its social media
  6    on the air; right?                                     6   campaign is -- or maybe let me just strike that.
  7        A. Correct. Although you -- you -- yes, you        7             WEC hasn't tracked that to determine
  8    have some control in the content that you choose to    8   if there are individuals who are not reached by its
  9    share, so --                                           9   social media campaign?
 10        Q. But you don't know at this point if you        10        A. I believe, as we've talked about
 11    will definitely share any information about IDPP?     11   previously, there's some analytics that KW2 has
 12        A. Well, I have a scheduled media                 12   provided to us previously.
 13    availability where that's one of the topics. So       13        Q. So to your knowledge the only information
 14    yes, there will be that.                              14   about the effectiveness of the social media
 15        Q. That'll be on the topic, but you don't         15   campaign comes from KW2's analytics?
 16    know if you have the opportunity to share anything    16        A. I believe we have analytics from our own
 17    about it or be asked about it?                        17   social media pages as well, but I'm not sure how
 18        A. I will be giving information about IDPP        18   you're suggesting I would know whether the
 19    as part of that media availability, yes.              19   4.3 million eligible voters in Wisconsin have
 20        Q. And then I think you -- the other aspect       20   internet access. I don't know that.
 21    or, like, the fourth aspect was the social media      21        Q. I'm really just trying to get at if
 22    campaign. And you've acknowledged that there          22   you're doing anything to track -- to track the
 23    are -- there are folks in Wisconsin who don't have    23   effectiveness of your social media campaign through
 24    internet access?                                      24   either -- through analytics or some type of review.
 25        A. I don't have a direct expertise to make        25   Is there anything that your office is doing to


                                                                                                  Pages 101 to 104
New York                                Hudson Court Reporting & Video                                 New Jersey
212-273-9911                                   1-800-310-1769                                        732-906-2078
      Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 27 of 66

                                                Page 105                                                   Page 106
  1    track that?                                            1   it takes. I don't think it's a record that
  2        A. Not beyond what we do in terms of work          2   currently exists.
  3    with KW2 or analytics that are provided through our    3        Q. Does anyone at WEC review that
  4    social media, through our websites.                    4   information to -- to track the effectiveness of
  5        Q. And when you talk about -- when you say,        5   your social media?
  6    like, analytics that are provided through your         6        A. We -- we certainly review that
  7    social media and our website, those are sort of        7   information to try to identify trends and whatnot,
  8    like -- can you just tell me what those are, just      8   especially traffic to our various web tools. But I
  9    so I know how to differentiate those between --        9   don't know -- yes.
 10        A. Sure. I think, you know, with any              10        Q. But you don't know? What is it that you
 11    technology there's built-in tools that provide        11   don't know?
 12    analytics, Google analytics, other things about who   12        A. I'm trying to think of how to describe
 13    visits and whatnot. But we don't know about the       13   this. I guess in terms of analyzing that
 14    individuals, but we probably would have some data     14   ineffectiveness against other campaigns or
 15    about numbers.                                        15   effectiveness amongst voters in Wisconsin, we don't
 16        Q. And where would that data be? Who would        16   have that data to compare it to, if that makes
 17    have it? Where would it be housed?                    17   sense.
 18        A. It would be housed in those applications.      18        Q. Got it. Who would be the person who
 19        Q. So on your Facebook page or --                 19   would be reviewing those analytics?
 20        A. Right.                                         20        A. It would be the -- probably our public
 21        Q. -- on your website, for example, like          21   information officer and the elections specialist
 22    click numbers or things like that?                    22   that works on voter outreach.
 23        A. Right, correct. Google analytics.              23        Q. And then you don't -- you don't
 24        Q. And that's retrievable information?            24   separately track any re-Tweets or shares on social
 25        A. I believe so. I don't know what format         25   media?


                                                Page 107                                                   Page 108
  1        A. I don't know if that's part of the data         1   any assessment done in 2016 to see how long WEC or
  2    set through the analytics in the applications. I       2   the state needed to launch an effective education
  3    don't know.                                            3   campaign on IDPP?
  4        Q. But if it was, the person who would look        4       A. Not that I'm aware.
  5    at that would be your public information officer?      5       Q. What about in 2017?
  6        A. Correct.                                        6       A. Not that I'm aware.
  7        Q. So you talked a little bit -- and I think       7       Q. 2018?
  8    we're moving away from this document -- but you        8       A. No, not that I'm aware of.
  9    talked a little bit, in connection with                9       Q. 2019?
 10    document 5013, about a 2015 assessment of needing     10       A. No.
 11    to inform voters about IDPP about six to              11       Q. And 2020, did you -- I know it's been a
 12    eight weeks ahead of the election. Do you recall      12   different year for everyone, but in 2020 have you
 13    that?                                                 13   done any -- have you launched any type of
 14        A. Yes.                                           14   assessment to evaluate how long a campaign on IDPP
 15        Q. Has WEC done any work since 2015 to            15   needs to be?
 16    evaluate how long it needs to -- to launch an         16       A. No.
 17    effective campaign regarding IDPP?                    17       Q. So when you started the IDPP campaign, or
 18        A. I don't know what those 2015 estimates         18   when you started in, I think it was September 19th
 19    were based off of. I don't think they were based      19   was the date that we talked about, why is that
 20    off of any official data or information. So no.       20   campaign starting on September 19th?
 21    But the process has changed since then, obviously,    21       A. To give -- and again, this is part of a
 22    and people's awareness of it.                         22   much larger social media plan that advises people
 23        Q. So did you -- and I know it wasn't -- I        23   about all the mechanics of voting. To correspond
 24    will say -- I will say WEC, although I know the       24   some of that messaging throughout the election
 25    organization has changed names over the years. Was    25   cycle. So starting with the time that ballots go


                                                                                                   Pages 105 to 108
New York                                 Hudson Court Reporting & Video                                 New Jersey
212-273-9911                                    1-800-310-1769                                        732-906-2078
      Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 28 of 66

                                                Page 109                                                   Page 110
  1    out, until election day, which, you know, many         1   to see how long it takes for a person to obtain an
  2    voters don't think about the election until            2   ID through the IDPP process?
  3    election day. So messaging when they're getting        3       A. They have not made us aware of any
  4    ballots, messaging near election day. We try to        4   changes to the process. We do talk to them. But
  5    diversify.                                             5   they did not indicate there have been any changes
  6        Q. And that larger campaign that you talked        6   to the time frame.
  7    about, have you done any type of assessment to         7       Q. And you don't look at the time frame for
  8    determine when that starts, when IDPP is part of       8   obtaining an ID under the IDPP when you're
  9    your larger campaign?                                  9   determining how long before an election to start
 10        A. Yes. So as is kind of outlined in our          10   outreach about obtaining an ID to vote, free ID?
 11    November preparation plans, this week, more or        11       A. I think we do, yes. I mean, I think we
 12    less, a lot of those things will start to launch.     12   do. That's why, again, it's messaged throughout.
 13    We hope to do our first media availability tomorrow   13       Q. When you say it's messaged throughout,
 14    and, you know, do these regular educational           14   what do you mean by that?
 15    outreach efforts between now and the election.        15       A. As is in our plan, we -- we start
 16        Q. And you're aware that a voter who -- who       16   messaging on this for November, specifically,
 17    starts the IDPP process, that that can take several   17   starting in September.
 18    weeks for them to actually obtain an ID if they do    18       Q. And you do that based upon the length of
 19    obtain one?                                           19   time it takes for someone to get a permanent ID
 20             MR. MURPHY: Object to form. You may          20   under the IDPP process?
 21    answer to the extent you're able.                     21       A. I think that's one factor. It's also
 22             THE WITNESS: I don't know what DMV's         22   just, again, you know, based on some of our
 23    current estimate for that process is.                 23   experience with voter behavior and how there might
 24    BY MS. CALLAIS:                                       24   be different touch points where photo ID is part of
 25        Q. Did you check -- did WEC check with DMV        25   their process and then they need to know that


                                                Page 111                                                   Page 112
  1    information.                                           1   But I think they make efforts to expedite that
  2        Q. You said that might be one factor, but          2   closer to the election so that if somebody votes on
  3    you don't know how long it takes someone, on           3   election day, they are still able to get their IDPP
  4    average, to obtain an ID under the IDPP process?       4   ID in time to remedy their provisional. So I don't
  5        A. I don't know that anything's changed            5   know that the two weeks is a hard rule. I think it
  6    since those initial analytics. Like you                6   was an estimate. Kind of like seven days for a
  7    referenced, two weeks is sort of what we had heard,    7   ballot to get through the mail in the postal
  8    and we haven't heard that that's changed.              8   service. It's an estimate.
  9        Q. When you say the initial analytics, just        9       Q. And then with respect to the website,
 10    so I'm clear, what are you referring to?              10   there were some links for radio and TV ads. And I
 11        A. I believe you referenced that number, or       11   just want to make sure I was clear. You're not
 12    it might have come from an e-mail. I'm not sure       12   sure if either of those radio and TV ads that were
 13    where that came from. But that sounds familiar in     13   on the Bring It website have actually aired on
 14    terms of data that was provided to us by DMV. It's    14   radio or TV?
 15    probably more accurate to say that.                   15       A. Oh, they certainly have, yes.
 16        Q. I don't think that I referenced two            16       Q. And do you know --
 17    weeks. I was talking about a six- to eight-week       17       A. Throughout.
 18    assessment, but it is possible. So your               18       Q. Do you know when they would have aired?
 19    understanding is that at some point you learned       19       A. I'm sure we provided this in the nine
 20    from DMV that that process takes about two weeks      20   years of this litigation. I don't know off the top
 21    and you --                                            21   of my head. But I've seen them on TV and on the
 22        A. It could. I don't -- I don't want to           22   radio, or heard them on the radio myself before.
 23    speak for DMV and their process and how Covid might   23       Q. Do you know where there would be records
 24    be changing things on their side. But I think         24   of when they aired?
 25    that's what we'd heard from them in conversations.    25       A. I'm sure it's been submitted as part of


                                                                                                   Pages 109 to 112
New York                                Hudson Court Reporting & Video                                  New Jersey
212-273-9911                                   1-800-310-1769                                         732-906-2078
      Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 29 of 66

                                                Page 113                                                  Page 114
  1    the record. I don't know.                              1   works, if you, WEC, didn't have a paid media buy,
  2        Q. Have any of them aired in 2020?                 2   then if those things in those years ran on either
  3        A. No.                                             3   the TV or radio, that would have been the choice of
  4        Q. Do you know if any aired in 2019?               4   the public access network, I think you referred to
  5        A. I do not believe so. Sometimes, you             5   them as?
  6    know, community access channels and other sources      6       A. Yeah, correct.
  7    like that will use that content and air it. So I       7       Q. And in 2016 -- do you know if those radio
  8    don't know. But we did not have any media buys.        8   and TV ads ran in 2016?
  9        Q. And what about in 2018?                         9       A. I believe so, but I don't remember. And
 10        A. I don't remember. I don't know.                10   I'm sure it's a record as part of this case.
 11        Q. Do you know if there was money for paid        11       Q. And then earlier you were talking with my
 12    media in your budget for 2018?                        12   co-counsel about a targeted mailing that is going
 13        A. I do not believe there was, no.                13   out to folks who -- this year for folks who have
 14        Q. And would you have had any media buys if       14   not yet -- and I don't -- I know it's like
 15    there was no money for paid media in 2018?            15   6.2 million voters, and I'm going to confess I
 16        A. No. If there was -- correct, I don't           16   cannot remember if it was -- if you're referring to
 17    think that that spending extended to 2018, no.        17   absentee. Is that the target group?
 18        Q. What about in 2017, do you know if those       18       A. Correct. It's 2.6 million voters,
 19    ads aired in 2017?                                    19   approximately, who had not yet requested an
 20        A. I don't remember. I'm sorry.                   20   absentee ballot for the -- for the November
 21        Q. Do you know if there was money for paid        21   election.
 22    media buys in 2017?                                   22       Q. And part of the reason that you're
 23        A. Again, I don't believe so. I'm sorry, I        23   sending out that mailing you said was part of your
 24    don't know.                                           24   statutory responsibility?
 25        Q. Just so I'm clear about how the process        25       A. No, that is not. It is a directive of


                                                Page 115                                                  Page 116
  1    the commission. It's not a statutory                   1   their records change between now and then.
  2    responsibility. That was the ERIC process, I           2       Q. And if you received a directive or if it
  3    believe.                                               3   was a statutory responsibility to send out a
  4         Q. And when you say a directive of the            4   targeted mailing to, for example, people who are
  5    commission, can you just -- what do you mean by        5   registered to vote but don't have a DMV-issued
  6    that?                                                  6   credential, that's something that WEC would comply
  7         A. The commission directed WEC staff to send      7   with and do?
  8    a mailer to voters who had not yet requested an        8       A. If it was a directive, yes. I think, you
  9    absentee ballot for the fall, and also to inform       9   know, there would be budgetary considerations. We
 10    them about their other -- about their options to be   10   just -- the commission just approved an almost
 11    able to cast their ballots in November and to         11   $600,000 lapse, mandatory lapse, of our budget
 12    inform them about things like voter registration      12   yesterday. So that would, of course, be a factor.
 13    and photo ID.                                         13       Q. Right. But a targeted mailing would
 14         Q. And do you know if any assessment will be     14   be -- would certainly would be -- would cost less
 15    done or has been done to see if a targeted mailing    15   than just general untargeted mailings or paid media
 16    like that is going to be effective?                   16   buys, for example?
 17         A. We'll be able to see who, out of the pool     17       A. I don't know. I mean, it depends on who
 18    of people that has been sent the mailer, who          18   you're targeting. The mailer we just sent out was
 19    registers -- maybe re-registers to vote, who          19   quite expensive and relied on a federal grant to be
 20    requests an absentee ballot, who sends back an        20   able to accomplish.
 21    absentee ballot versus going to the My Vote site.     21       Q. And I think you said you didn't know what
 22    But we won't know definitively if that was a result   22   percent of individuals who were registered to vote
 23    of our mailing or if it was a behavior they would     23   but don't have an ID card?
 24    have otherwise done. So -- but we will -- we will     24       A. Correct, I do not know.
 25    be able to look at a pool of voters and see how       25       Q. But that's information that could be


                                                                                                  Pages 113 to 116
New York                                Hudson Court Reporting & Video                                 New Jersey
212-273-9911                                   1-800-310-1769                                        732-906-2078
      Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 30 of 66

                                                Page 117                                                  Page 118
  1    obtained from the voter registration records; is       1        A. I do not know. I don't know. I'd have
  2    that right?                                            2   to review it.
  3         A. I believe so. It would be data that            3        Q. To your knowledge, no one has made an
  4    someone could purchase a custom data request from      4   update or change to the website regarding the time
  5    the Badger voter system.                               5   period for temporary receipts?
  6         Q. And you also spoke briefly with                6        A. I believe they have, yes. But if we
  7    co-counsel about the 180-day requirement for           7   missed a spot, that's entirely possible. But
  8    temporary receipts. And you said you didn't know       8   there's a lot of content, and we have three
  9    if that had changed; is that right?                    9   websites. So I believe -- I believe they have all
 10         A. Yes, my -- my -- I used to know this like     10   been updated.
 11    the back of my hand, but my -- my knowledge on that   11        Q. And if the time period had changed back
 12    was a little rusty. So I -- I don't know. I have      12   to 60 days within the last month, and your website
 13    no reason to believe it wasn't accurate, but I        13   does not reflect that, then voters who registered,
 14    don't know.                                           14   then voters who have started the IDPP process
 15         Q. Right. I guess my question is who in          15   within the last month would not have had accurate
 16    your agency is responsible for knowing if the law     16   information about how long their temporary receipt
 17    changes on IDPP specifically with respect to the      17   would last?
 18    time period for temporary receipts?                   18        A. I can't -- I can't answer that. I don't
 19         A. Sure. So all of us would, but I think in      19   know where -- if you're saying that there's
 20    terms of updating our materials would be the staff    20   something wrong with the website, I mean, we would
 21    that works on the voter outreach programs.            21   certainly get that corrected and make sure that
 22         Q. And are you aware that your website           22   it's consistent throughout.
 23    currently, the Bring It website, currently            23        Q. If we have time we'll -- we can -- we can
 24    instructs voters that if they receive a temporary     24   try to pull that up. But why don't we go ahead and
 25    ID, it will last for 180 days?                        25   take a look at now what is doc -- it'll be a new


                                                Page 119                                                  Page 120
  1    exhibit, and it's doc 21 in the system. And we can     1   going to go line by line through 14 pages in five
  2    mark that -- I think we're at 5017 now, Ms. Wolfe.     2   minutes?
  3               Are you familiar with this document?        3           MS. CALLAIS: I'm going to go item by
  4    Have you seen it before?                               4   item. I don't know how -- I don't know that -- I
  5         A. Yes. I believe that's the 2016 report          5   mean, it just depends, right, on how much
  6    filing that we submitted with the court.               6   discussion.
  7         Q. Okay. And so let's just go ahead and           7           MR. MURPHY: Okay. You know --
  8    we'll just go through this. Let's start at item        8           MS. CALLAIS: -- fairly quick answers,
  9    number one, where it says DMV training. And some       9   some of them could be longer, but --
 10    of this -- I'm going to go through this, Ms. Wolfe,   10           MR. MURPHY: As we talked about,
 11    just sort of item by item just to make sure I         11   Ms. Wolfe has got extraordinary demands on her
 12    understand what you have knowledge and what you       12   right now, and we asked in advance that this be
 13    don't. If you don't have knowledge about a            13   limited from nine to noon. I'm certainly not going
 14    particular thing as it pertains to the DMV, just      14   to ask that we stop at noon on the dot, but please
 15    let me know.                                          15   do try to work within the time constraints that we
 16             MR. MURPHY: Counsel, we're now five          16   previously agreed on.
 17    minutes from our scheduled end time. Are we close     17           THE WITNESS: I do have a meeting at
 18    to wrapping up?                                       18   noon, as a matter of fact, with KW2, so --
 19             MS. CALLAIS: So Mike, I'm just going to      19           MS. CALLAIS: So it's my understanding,
 20    go through this document. And it's the last thing     20   Mike, I was not on the call, but it's my
 21    I have questions about. So it just depends on how     21   understanding that we certainly said we would do
 22    long it takes us to get through this document. But    22   our best but that we haven't agreed that we only
 23    I don't have any documents or anything after that.    23   have three hours. I mean, I have this document to
 24             MR. MURPHY: So you're going to go -- I       24   get through. And I'll go as fast --
 25    mean, just so we have -- it's 14 pages. You're        25           MR. MURPHY: I can pull up my


                                                                                                  Pages 117 to 120
New York                                 Hudson Court Reporting & Video                                New Jersey
212-273-9911                                    1-800-310-1769                                       732-906-2078
      Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 31 of 66

                                                 Page 121                                                  Page 122
  1    confirmation if you want. It said nine to noon. I      1   because this is DMV that would have done that?
  2    don't know -- I don't know what Ms. Wolfe has got      2       A. Yes, this is DMV, right.
  3    exactly at noon, but that was the agreement. We'll     3       Q. And does DMV talk to you about the
  4    do everything we can, you know, we'll continue to      4   trainings that they perform or any of the trainings
  5    be cooperative, but nine to noon was the confirmed     5   that they do?
  6    time.                                                  6       A. This was in 2016, so I don't know. Maybe
  7            MS. CALLAIS: So, I mean, if we need to         7   they did. I don't know.
  8    get off at noon for Ms. Wolfe's engagement and come    8       Q. Okay. Do you know if trainings like
  9    back, held open, but the rest of my questions just     9   this, or has DMV informed you if they have done
 10    pertain to this document and what's been done in      10   additional rounds of training with their staff
 11    response to it, so --                                 11   since 2016 and 2017, for example?
 12            MR. MURPHY: I can't promise we can come       12       A. I don't know. I don't know what they've
 13    back on. Please get started. We'll do what we         13   done in 2016 and 2017.
 14    can.                                                  14       Q. Okay. And so you haven't been informed
 15    BY MS. CALLAIS:                                       15   of any DMV trainings, you don't -- since 2016?
 16        Q. So let's go ahead and look at item one,        16       A. I have not personally, no.
 17    DMV training. And it says on this I believe you       17       Q. Okay. We can move down to the next page.
 18    will require all field staff to complete two rounds   18   Let's go down again to page 3. Okay. So if we
 19    of additional training on IDPP before the election.   19   look at item one, where it says "WEC will print
 20    And this was in 2016.                                 20   color copies of the court-approved IDPP palm card
 21              Ms. Wolfe, do you know if that took         21   and distribute 2000 copies to Milwaukee, 1000 each
 22    place?                                                22   to the following organizations."
 23        A. I don't know.                                  23             Do you, Ms. Wolfe, know if this was
 24        Q. Okay. And just so that I am clear, part        24   done in 2016?
 25    of -- sort of the -- do you know or not, is that      25       A. It was done. I did it myself.


                                                 Page 123                                                  Page 124
  1        Q. Okay. And what about in 2017?                   1   want to note it's now noon. The confirmation for
  2        A. I do not -- I don't believe so. I can't         2   this deposition, an e-mail that you were on,
  3    remember. I know many of these boxes still sit in      3   indicated that Ms. Wolfe was available from
  4    our office to this day 'cause nobody wanted them.      4   nine a.m. to noon. And her next meeting is
  5        Q. Do you know if there was other outreach,        5   relating to the outreach programs. It's exactly
  6    maybe not in the form of these printed copies, but     6   the subject of this deposition. If she can stay
  7    other outreaches specifically aimed at the city of     7   on, I can, but we're now over the time and taking
  8    Milwaukee?                                             8   away from the work that is the subject of this
  9        A. Yes. I believe that Milwaukee did their         9   deposition.
 10    own outreach efforts utilizing a lot of our           10           MS. CALLAIS: So I think the question for
 11    materials. I also know -- I know over the years       11   Ms. Wolfe is if she can stay on. If Ms. Wolfe
 12    we've submitted, too, our lists of presentations      12   needs to leave and we have to hold the deposition
 13    and other outreach that we've done. I mean, I've      13   open, that's -- till I move through this document,
 14    personally delivered posters, ID and IDPP             14   then that's fine.
 15    information to libraries and community centers and    15           MR. MURPHY: I cannot promise we can come
 16    groups that I've worked with over the years.          16   back.
 17        Q. And are those specifically -- I know you       17           THE WITNESS: Yeah, you're welcome to
 18    said groups that you've worked with over the years,   18   look at my calendar. I mean, it is literally
 19    but do you know or have a record of, you know, how    19   booked from the time I wake up till the time I go
 20    many posters were distributed in 2017, for example?   20   to bed. So I don't know that we have another
 21        A. If we did have a record of it, it's been       21   opportunity. I can stay on for a few more minutes,
 22    submitted as part of the record for this case, so I   22   but I will be late for that meeting.
 23    don't know. I don't have that in front of me,         23           MR. MURPHY: We're doing this discovery
 24    obviously.                                            24   under extraordinary time demands, cooperatively
 25            MR. MURPHY: Counsel, excuse me. I do          25   without notice, and we're cooperating the very best


                                                                                                   Pages 121 to 124
New York                                 Hudson Court Reporting & Video                                 New Jersey
212-273-9911                                    1-800-310-1769                                        732-906-2078
      Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 32 of 66

                                               Page 125                                                    Page 126
  1    we can, but --                                         1   it's been submitted as part of the record in this
  2             MS. CALLAIS: Mr. Murphy, I am not             2   case.
  3    doubting your cooperation. But every minute we         3        Q. And I'm asking -- I'm asking these
  4    argue about this is a minute I'm not asking            4   questions, Ms. Wolfe, because when I looked through
  5    questions. I'm trying to move through this as          5   the documents that we were given, I saw documents
  6    quickly as we can.                                     6   for 2020. And then obviously we have a record
  7             MR. MURPHY: And she's not working --          7   before.
  8    it's a minute that she's not working with her media    8              So what I'm trying to get at is this
  9    team. I can stay on as long as folks can -- other      9   period of 2017, '18 and '19, what was the outreach
 10    folks can.                                            10   that WEC has done to these third party groups, and
 11             MS. CALLAIS: I think, Ms. Wolfe, it's        11   if there's any record of that that we could look at
 12    just the question if you're able to stay on.          12   to assess.
 13             THE WITNESS: Could we say another 15         13        A. I don't have any documentation available
 14    minutes? I mean, I would like to be able to join      14   to me right now. I don't know that that exists.
 15    this meeting at least to direct the progress that     15        Q. Yeah. And Ms. Wolfe, you mentioned that
 16    we're making on the media stuff. So I -- you know,    16   you keep a calendar. Did you keep a calendar of
 17    I'd like to get into that as soon as I can. So        17   the engagements that you have or did your staff
 18    let's say another 15 minutes.                         18   keep a calendar of the engagements that it has with
 19    BY MS. CALLAIS:                                       19   advocacy groups or clerks' offices over the years?
 20         Q. Okay. So let's just keep moving. So           20        A. Like I assume anybody does, we have
 21    Ms. Wolfe, do you have any record of how much         21   Outlook calendars, is what I was referencing.
 22    outreach specifically to these groups, Vote Riders,   22        Q. So if you had a meeting with Vote Riders,
 23    Citizen Action, One Wisconsin, League of Women        23   for example, or the League of Women Voters, if you
 24    Voters, that WEC has done in 2018?                    24   attended that, that would be on your calendar?
 25         A. Again, if we do have records of that,         25        A. In theory, yes. Certainly could be


                                               Page 127                                                    Page 128
  1    things that aren't on there, but yes.                  1   specific outreach you've done that it would focus
  2         Q. Is there a centralized calendar for the        2   on IDPP in November. Do you have a similar
  3    team, for example, like a team calendar that shows     3   document that pulls together the outreach that you
  4    all of your advocacy meetings that you attend, or      4   did in 2018, for example?
  5    clerks' meetings?                                      5       A. I believe we have a social media plan for
  6         A. No.                                            6   ourselves and our clerks, yes.
  7         Q. Do you document in any other way if you        7       Q. And that social media campaign for
  8    send out print copies or even electronic copies to     8   yourselves and your clerks, do you have any
  9    the groups that are listed on this form: Vote          9   documentation of the kits that would have been sent
 10    Riders, Citizen Action, Wisconsin League of Women     10   in 2018 to local clerks, for example, and then when
 11    Voters, et cetera? Have you documented that from      11   your meetings with them would have been?
 12    2017?                                                 12       A. I believe we would have documentation of
 13         A. No, no. I don't know that -- unless it's      13   the kits that were sent to the clerks. Our voter
 14    been submitted as part of the record in this case,    14   outreach tools would be available on our website.
 15    I don't know that we have anything different that     15   In terms of meetings, you know, our training is
 16    way.                                                  16   scheduled on our website; you can see the various
 17         Q. And to your knowledge you haven't             17   trainings that have happened. But I don't know
 18    specifically printed out copies of the palm cards     18   that we specifically call out that, you know, in
 19    since 2016 to give out to these groups or the         19   this training we'll be talking about IDPP.
 20    cities as well?                                       20       Q. Okay. And then the outreach you're doing
 21         A. I believe that's accurate. I don't            21   specifically in Milwaukee, Kenosha, and Racine, for
 22    recall if that was something we did in 2018. I        22   example, that outreach is the same outreach that
 23    don't recall.                                         23   you talked about when we talked about that earlier
 24         Q. And we talked earlier about I know you        24   document? It's just submitting the kits and having
 25    pulled together that IDPP plan or sort of the         25   webinars?


                                                                                                   Pages 125 to 128
New York                                Hudson Court Reporting & Video                                  New Jersey
212-273-9911                                   1-800-310-1769                                         732-906-2078
      Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 33 of 66

                                                Page 129                                                   Page 130
  1        A. And social media plan, earned media, all        1        Q. Okay. And when you send clerks -- when
  2    the things that we do on a regular basis. We           2   you talk about the kit that you send clerks, does
  3    looked at some press releases today.                   3   it remind them of the palm card? Does it focus on
  4        Q. Right. But outside of that, you don't do        4   the palm card and let them know that it's there?
  5    specific outreach or additional outreach to            5        A. It will be listed amongst the resources
  6    these -- to these localities?                          6   that they have to reach out to voters with other
  7        A. I mean, not just specifically on IDPP.          7   photo ID information, with the absentee or the
  8    We talk to them quite regularly. They just             8   Covid information that we'll be sending them, yes.
  9    submitted their November preparedness plans. But       9        Q. But they're not getting a physical copy
 10    no, not IDPP specific.                                10   of it?
 11        Q. If you go down to, I think it's the next       11        A. No, they're not getting a physical paper
 12    page. If we can go -- can we go up a little bit       12   copy of it.
 13    on -- I can only see item six. And what I'm trying    13        Q. And they're not getting -- like do you
 14    to see is the whole page on four, just so I           14   send them a link to it?
 15    can -- so item number five, where it says "WEC will   15        A. It would be more or less, I guess, an
 16    send an electronic version of the IDPP palm card to   16   index of resources. So yes, a link, yes.
 17    municipal clerks with instructions," that was in      17        Q. And they've gotten that kit -- have you
 18    2016. Has that been done in subsequent years?         18   sent that sort of index of resources every single
 19        A. The IDPP palm card is always available         19   year?
 20    for clerks to continue to use. But no, we haven't     20        A. I don't -- no, I don't know. I think --
 21    posted those instructions since 2016.                 21   I know that our intent is always to have that
 22        Q. Okay. And so when you say it's always          22   available, but I don't know that in 2017, where
 23    available, it's available for -- is it just           23   there wasn't a general election, I'm not sure that
 24    downloaded on your website?                           24   we did.
 25        A. Yes, to print.                                 25        Q. Even when there's not a general election,


                                                Page 131                                                   Page 132
  1    though, voters can still apply for an ID or through    1   terminology is for these sort of consortiums of
  2    the IDPP process?                                      2   groups, but I think it was on the -- under the
  3          A. Of course.                                    3   umbrella of Wisconsin Voices, perhaps, where a lot
  4          Q. And then if we look at item number six.       4   of the Vote Riders or League of Women Voters have
  5    It'll say, "WEC will invite each of the following      5   come to our office and we've had discussions about
  6    groups of individuals to attend an in-person           6   their voter outreach plans, answered questions.
  7    meeting during the week of October 24th to discuss     7   And that's something where we've proactively
  8    outreach." So you might have to go up a little         8   reached out to them to set those up.
  9    bit.                                                   9        Q. And how often have you had those meetings
 10                Do you know if meetings took place        10   each year?
 11    with these groups for particular localities in the    11        A. I couldn't say for sure. It really
 12    years between 2016 and now? I know we talked a bit    12   depends on what's going on or, you know, what --
 13    about what you'll be doing in 2020, but               13   what we have to discuss.
 14    specifically what happened 2017, '18, and '19.        14        Q. Those meetings would be the type of
 15          A. So in 2016 we had a meeting in our office    15   things that you would calendar?
 16    where we provided the materials to the groups.        16        A. Most likely, yes.
 17    Again, they did not want the materials. But we        17        Q. And do you put out any sort of public
 18    have not had that same meeting in 2017, 2018, 2019.   18   announcement of those meetings or do you just reach
 19    We've, you know, certainly talked with those groups   19   out to your specific distribution group?
 20    on an ongoing basis.                                  20        A. You know, I don't want to paint it as if
 21          Q. And when you've talked with those groups,    21   it's some set-in-stone thing that looks the same
 22    those have been in those conversations where          22   every time. So no -- no, we don't do media on our
 23    they've invited you to talk to them?                  23   meetings.
 24          A. We've also had some in our office. Now,      24        Q. Go down to the next page. Whenever you
 25    I know -- again, sometimes I don't know what the      25   contact these groups, this talks specifically about


                                                                                                   Pages 129 to 132
New York                                 Hudson Court Reporting & Video                                 New Jersey
212-273-9911                                    1-800-310-1769                                        732-906-2078
      Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 34 of 66

                                                Page 133                                                   Page 134
  1    making personal communications by phone and            1   2017 and 2019?
  2    whatnot. In the years between 2017 and -- and 2019     2       A. No. I mean, no. I don't have a record
  3    have you made those invitations by phone, has it       3   of that. And also it wouldn't just be me, it would
  4    been by e-mail? How has that taken place?              4   be our public information officer, commissioners,
  5        A. I don't recall. I don't know the method         5   you know, sometimes staff. So no.
  6    with which I reached out. I mean, it depends on        6       Q. So you don't track how many -- you know,
  7    the group or the individuals coordinating it, how      7   how many of those interviews you would have had
  8    we communicate.                                        8   that would have been specific to IDPP in any given
  9        Q. Do you know how you'll be making those          9   year?
 10    invitations for your 2020 meeting with these          10       A. I can't imagine we had media that wanted
 11    groups?                                               11   to talk to us specifically about IDPP. But we've
 12        A. Well, the nice thing about virtual             12   certainly done many interviews where that's come up
 13    meetings is you can do a little more virtual          13   in terms of an option for people for photo ID.
 14    publicity too. So I don't know that we've             14       Q. Do you know how many interviews you've
 15    completely solidified how we'll make those            15   had that would have focused on photo ID generally?
 16    arrangements, but I would anticipate it would         16       A. Again, photo ID isn't a stand-alone
 17    involve phone calls and e-mail communication.         17   issue; it has to be in context of what the voter is
 18        Q. And then for item number seven there it        18   trying to accomplish. So if we're talking about
 19    says that "WEC will contact radio and TV programs     19   absentee voting and it's photo ID and the options
 20    and offer to be interviewed." Is that -- would        20   for a voter, that would be part of the
 21    that item be part of the earned media that you        21   conversation.
 22    talked about in your current plan?                    22       Q. And then if we look at -- oh, and I guess
 23        A. Yes.                                           23   I should ask if you had those types of interviews,
 24        Q. And do you have a record, Ms. Wolfe, of        24   are those things that would be on a calendar that
 25    how many interviews you've done since -- between      25   would be calendared for you or your staff?


                                                Page 135                                                   Page 136
  1         A. In theory. You know, I wouldn't paint          1   advertising agency.
  2    our calendars as perfect. Sometimes people are         2           MS. CALLAIS: The only questions I have
  3    better or worse about, you know, sending us a          3   are just related to the few items on here, just
  4    calendar invite versus calling us and writing it on    4   WEC -- there was a discrepancy about, and just to
  5    a Post-it note. But for the most part I kind of        5   see if WEC has done or is planning to do any of
  6    live by my calendar, yes.                              6   them. So I think it should be quick.
  7         Q. And then item number eight where it says       7           MR. MURPHY: Okay.
  8    "WEC will issue a new press release concerning         8   BY MS. CALLAIS:
  9    IDPP," this -- I know we talked about some press       9        Q. So if we look at item number two on this
 10    releases as part of your -- as part of your plan      10   page, Ms. Wolfe, where it says "Send a mailing to
 11    for 2020, but press releases that WEC has issued      11   all individuals that WEC and the DMV can identify
 12    since 2016, would those be available on the           12   as being registered to vote, but not possessing a
 13    website?                                              13   Wisconsin ID," I just want to verify: That has not
 14         A. Yes, they would.                              14   happened from 2016 to today and you don't
 15         Q. Okay. So if we were looking for a record      15   anticipate doing that in 2020?
 16    of how many press releases that you issued about      16        A. That has not been something that has been
 17    IDPP, we could look at WEC's website to see that,     17   required of us nor has the commission considered.
 18    or the Bring It website to see how many have been     18        Q. Okay. So let's go to the next page.
 19    issued?                                               19   Next page -- sorry. Well, it might be -- I just
 20         A. Yes. The elections website under News.        20   can't see. I think the screen size is a little
 21         Q. Okay. Let's go down -- so let's go to         21   different, so it's hard for me to see. I think
 22    the next page, page 6.                                22   we're on the same item. Next page.
 23            MR. MURPHY: Counsel, could you give us        23              And just to confirm, if you look at
 24    an estimate? We're now at quarter after. She's        24   item number four, WEC, over the course of the last
 25    more than 15 minutes late for her meeting with the    25   four years, has not rented any billboards in


                                                                                                   Pages 133 to 136
New York                                Hudson Court Reporting & Video                                  New Jersey
212-273-9911                                   1-800-310-1769                                         732-906-2078
      Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 35 of 66

                                                Page 137                                                                 Page 138
  1    Milwaukee or other -- other locations to advertise     1    can go to the next page, 'cause -- and then let's
  2    about IDPP?                                            2    go to the next page.
  3         A. I don't know when the last billboard came      3            MS. CALLAIS: Yeah, so I think that is
  4    down. But no, we haven't made any additional           4    all that I have, Ms. Wolfe.
  5    purchases of rental space on billboards.               5            THE WITNESS: Okay.
  6         Q. Are you aware of any purchases that WEC        6            MS. ROTKER: I'm good. And I appreciate
  7    has ever made of billboard space with respect to       7    you staying and getting this done and taking time
  8    IDPP?                                                  8    out of your busy day. But I'm ready to say let's
  9         A. We had billboards. I don't know. That,         9    go off the record and let you get to what you need
 10    again, I would assume is part of the record.          10    to do.
 11         Q. So if it's not in the record that you had     11            THE WITNESS: Thank you.
 12    done that in 2016, you don't know if -- you don't     12            THE VIDEOGRAPHER: Time is 12:20 p.m.
 13    recall doing it from 2017, forward?                   13    Central time, and we are now off the record. This
 14         A. I do recall doing -- working on               14    ends today's deposition.
 15    billboards, but I don't recall if that ever came to   15            COURT REPORTER: The transcript has been
 16    fruition or if it was -- you know, there were -- I    16    ordered expedited and a rough. Would you like to
 17    don't -- I don't remember. I know we had              17    receive those?
 18    billboards designed.                                  18            MR. MURPHY: Yeah, please. Same as they
 19         Q. But you currently don't have any              19    get.
 20    billboards up, you know that?                         20           (Deposition concluded at 12:20 p.m.)
 21         A. Correct. Unless there's one out there         21
 22    that I'm not aware of.                                22
 23         Q. Unless someone else put up a billboard.       23
 24         A. Yeah.                                         24
 25         Q. So let's go to the next page. I think we      25


                                                Page 139                                                                 Page 140
  1      STATE OF WISCONSIN )                                 1          SIGNATURE PAGE OF MEAGAN WOLFE
                         ) ss.                                2   Page    Line      Should be Changed to Read
  2      COUNTY OF MILWAUKEE )                                3   ____    ____   _______________________________________
                                                              4   ____    ____   _______________________________________
  3         I, ANITA KORNBURGER, Registered
                                                              5   ____    ____   _______________________________________
  4      Professional Reporter and Notary Public in and
                                                              6   ____    ____   _______________________________________
  5      for the State of Wisconsin, do hereby certify
                                                              7   ____    ____   _______________________________________
  6      that the preceding deposition was recorded by        8   ____    ____   _______________________________________
  7      me and reduced to writing under my personal          9   ____    ____   _______________________________________
  8      direction.                                          10   ____    ____   _______________________________________
  9         I further certify that said deposition was       11   ____    ____   _______________________________________
 10      taken remotely, with all parties appearing by       12   ____    ____   _______________________________________
 11      videoconference, on September 2, 2020,              13   ____    ____   _______________________________________
 12      commencing at 9:01 a.m. and concluding at 12:20     14   ____    ____   _______________________________________
 13      p.m.                                                15   ____    ____   _______________________________________
 14         I further certify that I am not a relative       16   ____    ____   _______________________________________
 15      or employee or attorney or counsel of any of        17   ____    ____   _______________________________________
 16      the parties, or a relative or employee of such      18
                                                             19        I, MEAGAN WOLFE, hereby certify that I have read
 17      attorney or counsel, or financially interested
                                                                  the transcript of my testimony taken under oath and that the
 18      directly or indirectly in this action.
                                                             20   transcript is a true and complete record of my testimony, and
 19         In witness whereof, I have hereunto set my
                                                                  that the answers on the record as given by me are true and
 20      hand and affixed my seal of office at               21   correct.
 21      Milwaukee, Wisconsin, this 7th day of               22                           _______________________________
 22      September, 2020.                                                                       MEAGAN WOLFE
 23         __________________________________               23   Sworn to before me
        ANITA KORNBURGER, RPR - Notary Public                     this____ day of _____________, 2020
 24                                                          24
       My commission expires May 24, 2021.                          ___________________________
 25                                                          25         Notary Public



                                                                                                               Pages 137 to 140
New York                                 Hudson Court Reporting & Video                                             New Jersey
212-273-9911                                    1-800-310-1769                                                    732-906-2078
 Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 36 of 66
                                                                   Page 141

      A        acceptance       18:6          advise 20:1      118:24
a.m 1:23 5:3    5:20           actual 18:11   advisement       119:7
 44:6,9        access 3:21      43:14          28:18           121:16
 79:22,25       22:10 29:9      54:13         advises         aimed 123:7
 88:18,21       47:4,8,10      ad 34:7         108:22         air 103:6
 124:4          48:2,5          68:16         advisory         113:7
 139:12         61:23,24       additional      19:8,17,21     aired 112:13
abide 60:24     69:5 78:24      10:11 49:5     19:23           112:18,24
abilities       79:2 92:2       69:10          23:19           113:2,4,19
 19:5           93:1            121:19         24:24          al 1:14,18
ability         103:24          122:10        advocacy         5:7,8
 60:12          104:20          129:5          84:25          Alexandra
able 8:10       113:6           137:4          85:20           13:3 37:11
 15:10 16:7     114:4          address 6:24    95:16 97:1      37:15
 34:19         accessib...      7:3 28:8,9     97:5 98:22      44:12
 35:12,12       19:8,17         35:5           99:12           48:12
 41:6 42:6      23:19          addresses       126:19          49:12
 85:20 88:4    accessible       14:14          127:4           52:24 54:6
 102:15         67:3           adequate       affect 41:17     67:10
 109:21        accidental       38:20         affirmative      72:25 74:6
 112:3          67:24          administ...     97:11,12        76:5 91:9
 115:11,17     accommodate      33:18         affirmat...      92:14 93:6
 115:25         18:20           100:2          25:5 97:8      Alexandra's
 116:20         98:16          administ...    affixed          13:1
 125:12,14     accomplish       6:25 10:17     139:20         allocated
absentee        116:20          10:25 11:2    agency 11:8      69:17
 15:2 22:18     134:18          11:6           11:9,12        allow 18:17
 26:2,19       accounts        ads 23:5        34:7 75:13      83:18
 27:8,9,13      87:13,16        67:22,25       75:14,14       allows 30:21
 27:16,21      accurate         68:1,15,18     75:15,16       Amanda 2:11
 28:3 33:21     27:6 41:24      68:20,22       75:16           6:5 88:12
 35:23 36:1     56:19 67:4      68:24 69:8     78:18           94:17
 40:19,25       68:9 70:6       69:12,14       79:12          American
 41:2,9         95:22           69:17          87:12           23:14
 45:3 58:2      101:23          86:10,12       117:16         amount 26:15
 71:6,9,10      111:15          88:7           136:1           26:16
 75:22          117:13          112:10,12     Agile 13:4      analysis
 114:17,20      118:15          113:19         90:16           63:14
 115:9,20       127:21          114:8         aging 23:22      101:3
 115:21        accurately      advance        agree 9:21      analytics
 130:7          8:10            120:12         28:16           51:16,23
 134:19        acknowle...     advertise      agreed           104:11,15
absolutely      103:22          89:4 137:1     120:16,22       104:16,24
 27:7 44:2     ACLU 2:6        advertised     agreement        105:3,6,12
absorb 85:12    5:22            30:25 31:3     60:21,24        105:12,23
acallais...    action 1:4      advertising     121:3           106:19
 2:13           5:6 125:23      29:19 34:6    ahead 8:2,6      107:2
acceptable      127:10          75:16 87:1     76:11 91:6      111:6,9
 3:7 53:3       139:18          87:2 89:20     91:9 95:2      analyze
 55:23         actively         136:1          107:12          52:20


New York           Hudson Court Reporting & Video               New Jersey
212-273-9911               1-800-310-1769                     732-906-2078
 Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 37 of 66
                                                                   Page 142

analyzed       apologies       arrangem...    attached 4:7     47:3,7
 51:18          93:25           133:16        attend 96:20     65:25
analyzing      apologize       arranging       127:4           80:14 81:7
 106:13         80:24           18:11          131:6           93:10
and/or 3:21     81:19          array 19:9     attended         108:4,6,8
 92:3 93:12     86:23          articles        126:24          109:16
animated       APONTE 1:6       36:24         attending        110:3
 70:4,5        appear 49:9     asked 3:9       5:16 96:14      117:22
Anita 1:5,24    56:11,12        8:1 56:1      attorney         137:6,22
 5:10 139:3     66:7 93:22      56:14          8:20           awareness
 139:23        appearances      79:17          139:15,17       107:22
ANN 1:9         11:14           86:23         audiences
announce...    appearing        103:17         87:25                B
 132:18         2:5,9,14        120:12        August 26:20    B 2:21 3:1
answer 7:18     139:10         asking 28:15    94:2             4:1
 8:6,7         appears 50:1     38:9 42:3     authority       back 18:23
 18:16 25:7     50:12,20        51:25 63:6     100:3            23:10
 25:24          52:12           125:4         availabi...       28:18
 31:25          56:19 92:5      126:3,3        102:10           31:11 34:3
 38:17         applicat...     aspect 99:21   availabi...       44:4,10
 41:22 42:6     105:18          103:20,21      79:10 80:5       61:7 64:20
 48:8 50:24     107:2          assess          95:21            66:2 67:18
 51:21         apply 131:1      126:12         103:13,19        70:19 71:8
 56:15         appreciate      assessed        109:13           76:17
 71:21          94:18           84:15         available         77:15
 72:17          138:6          assessment      17:23 21:3       79:15 80:1
 73:24         approaches       107:10         21:4 23:1        81:19 83:8
 78:11 84:6     40:7            108:1,14       23:5,7,9         87:10
 102:15        appropri...      109:7          26:24 31:9       88:22
 109:21         69:10           111:18         33:10            115:20
 118:18        approval         115:14         42:22 43:4       117:11
answered        12:8,9         assist 14:15    43:6 51:23       118:11
 96:19         approve          15:10 22:8     63:22 69:3       121:9,13
 132:6          43:12           30:19 31:1     72:20            124:16
answering      approved         35:13 36:9     102:14         Badger 117:5
 8:1            116:10          86:19          124:3          ballot 3:4
answers        approxim...     assistance      126:13           14:9,25
 120:8          114:19          12:16,18       128:14           21:5 22:18
 140:20        April 27:8       13:22 15:9     129:19,23        27:16,21
anticipate      99:9            22:7 47:2      129:23           31:7 34:12
 133:16         102:11         assisting       130:22           48:24 58:2
 136:15        area 20:11       46:19          135:12           112:7
anybody         21:17          assists 34:1   Avenue 7:6        114:20
 97:15          48:10 73:9     associated     average           115:9,20
 126:20         73:12 83:6      62:5           111:4            115:21
anymore 58:9   areas 4:4       assume 29:24   aware 12:13     ballots 41:6
anything's      56:18           74:1           12:20            75:22 77:5
 111:5          93:20           126:20         13:23            108:25
anytime        arena 21:11      137:10         21:22            109:4
 68:13         argue 125:4     assumed 17:6    41:11,12         115:11


New York           Hudson Court Reporting & Video               New Jersey
212-273-9911               1-800-310-1769                     732-906-2078
 Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 38 of 66
                                                                   Page 143

banners         115:3           39:21 47:1     84:11        128:18
 36:23          117:3,13        65:23          85:19 86:5  Callais 2:11
base 27:18      118:6,9,9       76:24          86:25 87:1   2:19 6:5,5
based 21:15     119:5           84:24          91:3         94:18,21
 66:22          121:17          88:25,25       113:12       109:24
 107:19,19      123:2,9        boxes 64:5      116:11       119:19
 110:18,22      127:21          123:3         budgetary     120:3,8,19
basic 30:21     128:5,12       brand 90:3      116:9        121:7,15
 33:16         benefit 13:1    break 7:24     budgets       124:10
basically      best 77:4        8:2 43:19      11:16 84:4   125:2,11
 24:8 29:8      120:22          43:23,25       84:9         125:19
 31:21 49:5     124:25          44:8 79:18    Buffalo 2:7   136:2,8
basis 20:15    better 135:3     79:24         built-in      138:3
 129:2         BEVERLY 1:9      80:24,25       105:11      called 6:13
 131:20        beyond 8:17      88:11,20      buried 25:21  41:16
bed 124:20      30:19          brief 8:17     buses 86:13   68:24
began 9:9,11    105:2           43:23,25      busy 6:19    calling
 34:11         big 66:15        69:2           138:8        14:24
begins 38:5    bigger 48:3     briefly 69:4   buy 114:1     135:4
behalf 1:14    billboard        117:6         buys 69:3,7  calls 133:17
 2:5,9,14       137:3,7,23     bring 3:4       113:8,14    campaign
behavior       billboards       14:9,25        113:22       11:18
 26:18          86:17           21:4 22:9      116:16       14:20 41:4
 94:13          136:25          22:13,25                    42:24
 110:23         137:5,9,15      23:11 31:6           C      49:16 50:4
 115:23         137:18,20       34:12 46:4    C 2:1         50:5,5,13
believe        birth 45:7       46:17         calendar      50:20 73:6
 14:24          45:17           48:11,23        27:22       82:3 83:9
 19:15          54:23 55:9      50:4 51:14      124:18      86:25
 20:13          58:7 59:21      64:22 67:8      126:16,16   95:10,13
 21:13,16       60:13           67:20           126:18,24   103:22
 21:22,25       62:23 78:5      72:11 86:1      127:2,3     104:6,9,15
 25:3,9,10      80:16           112:13          132:15      104:23
 30:4 31:2     bit 12:13        117:23          134:24      107:17
 42:7 43:16     29:7 34:3       135:18          135:4,6     108:3,14
 45:20 51:5     48:23 95:6     BringIt....    calendared    108:17,20
 51:12          99:20           14:10           134:25      109:6,9
 52:21          107:7,9         48:24         calendars     128:7
 66:18          129:12         broad 40:9       33:9       campaigns
 68:11          131:9,12       broadband        126:21      29:19
 69:15,17      black 20:5       4:3 93:20       135:2       80:16
 70:10 79:8     20:10          broadcast      call 30:14    81:13,14
 84:18          31:18           86:5 87:25      30:18 34:5  81:24,25
 104:3,10       93:11          brochures        45:12       98:2
 104:16        blast 49:23      23:4            46:18,24    101:10
 105:25        BOARDMAN        browser          46:24       106:14
 111:11         1:11            67:12           47:15      capacities
 113:5,13      booked          budget 31:14     68:21       1:11
 113:23         124:19          42:19 69:9      100:13     captured
 114:9         bottom 39:17     83:25           120:20      71:7


New York           Hudson Court Reporting & Video               New Jersey
212-273-9911               1-800-310-1769                     732-906-2078
 Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 39 of 66
                                                                   Page 144

card 14:9,24    32:19           117:9          73:2,4          81:19 97:9
 48:19          47:16           118:11         75:21 77:4      111:12
 50:16,16      centers          140:2          79:12           121:8,12
 61:10 62:1     123:15         changes         83:10,14        124:15
 62:21 63:2    central 5:3      110:4,5        83:15,19        132:5
 63:17          78:8            117:17         83:24,25        134:12
 65:25          138:13         changing        83:25          comes 104:15
 85:24         centralized      12:12          84:11,16       coming 20:14
 116:23         127:2           111:24         84:21 94:5      47:21
 122:20        certainly       channels        94:8 95:16     commencing
 129:16,19      15:24 16:5      69:5 113:6     99:2,24         139:12
 130:3,4        21:9 22:23     charge 33:13    100:12,19      commission
cards 127:18    29:1 32:21     check 100:7     100:22,25       3:13 7:1
career 9:7      35:7 48:25      100:10         101:17,19       9:6,8,25
case 1:8,17     56:16 58:4      109:25,25      128:6,8,10      10:9 11:8
 5:8 9:9        62:4 73:16     chief 7:1       128:13          12:10 24:4
 95:3           75:5 79:13     choice 54:14    129:17,20       36:18 41:3
 114:10         98:16           114:3          130:1,2         42:23
 123:22         106:6          choose 103:8   clerks'          43:10,11
 126:2          112:15         circumst...     94:14           58:19,25
 127:14         116:14          32:13          102:1           63:5,9
cases 6:2       118:21         cities          126:19          69:20,22
 13:8           120:13,21       127:20         127:5           69:23
CASSANDRA       126:25         Citizen 1:4    click 48:21      115:1,5,7
 1:6            131:19          125:23         49:5 67:22      116:10
cast 41:6       134:12          127:10         67:24           136:17
 115:11        certificate     citizens        105:22          139:24
catch 17:4      45:7,17         23:17         clicks 49:10    Commissi...
categories      54:23 55:9     city 123:7     close 33:7       57:9
 3:22 92:4      58:8 60:13     clarify 9:19    88:12          commissi...
 93:16          62:24 78:6      16:23 46:8     119:17          134:4
 95:19         certific...      86:24         closed 48:6     committed
categorize      59:22          clear 6:9      closer 13:18     102:11
 82:21          80:16           7:15 41:3      112:2          committee
cause 37:3,8   certify          41:4 65:8     co-counsel       19:8,17,21
 37:16          139:5,9,14      75:18 97:3     114:12          19:23,25
 43:20          140:19          101:5          117:7           23:19
 75:15         cetera           103:1         CODY 1:5         24:25
 78:21          127:11          111:10        cognitive       communicate
 90:17,24      chain 3:6        112:11         19:19           39:24
 98:1           49:21,22        113:25        Coie 2:11        133:8
 101:14        chair 24:4       121:24         6:6            communic...
 123:4         challenges      clerk 16:14    collected        133:17
 138:1          19:9            37:3 62:2      92:24          communic...
celebrities    change 98:1      79:11 96:4    color 93:11      133:1
 86:19          116:1           96:8 99:21     122:20         communities
cellular        118:4           99:21         come 22:15       23:13,14
 94:14         changed         clerks 17:14    22:17 32:5     community
center 5:13     107:21,25       59:2,5,8       44:4 63:16      20:5 21:23
 30:18 31:8     111:5,8         72:20,21       72:14           23:22


New York           Hudson Court Reporting & Video               New Jersey
212-273-9911               1-800-310-1769                     732-906-2078
 Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 40 of 66
                                                                   Page 145

 24:23,24      confirmed        87:23,24      coordinate       70:1,2
 31:18          121:5           88:5 103:3     12:3 20:18      71:11,14
 32:19 69:5    confused         103:8          23:21           72:6,7
 113:6          89:1            113:7          30:18           73:12,13
 123:15        connection       118:8          34:19           73:19,20
compare         107:9          contents       coordinated      73:22
 77:20         consent 6:3      38:4 49:8      29:2            75:17
 106:16         6:7 12:10       65:4,9        coordina...      77:10,18
complete       consider         66:10,13       11:15           78:9,16,24
 121:18         43:12 51:2     context         133:7           79:3,4,7
 140:20         81:22           48:23         copied 49:22     79:12 80:5
completed      consider...      57:14,18       81:7 90:4       82:20 83:5
 27:22          116:9           58:21         copies 4:7       83:11
completely     considered       97:19          29:11           84:22 85:1
 7:17           42:23           134:17         46:11           85:9,10,14
 133:15         44:24 63:5     continue        122:20,21       85:22 86:7
comply 116:6    63:10           87:11          123:6           86:9,11
component       136:17          121:4          127:8,8,18      87:13,14
 40:20         consistent       129:20        copy 67:4        87:17 88:8
components      118:22         continued       130:9,12        90:5 96:3
 59:9 95:7     consiste...      10:10         core 11:11       96:17 97:6
 95:12 96:8     47:25           15:25         correct 8:21     99:15,19
computers      consists        contract        8:25 10:20      101:20
 93:12          19:21           34:8 43:7      11:4 16:25      103:7
concept        consolid...      43:15          21:12           105:23
 45:11          5:8 6:2         47:15          22:12 24:9      107:6
 60:15 73:6     13:7            69:16          25:18           113:16
concern 89:2   consortium      contractor      29:21           114:6,18
concerning      60:23           34:5,6         31:15,24        116:24
 135:8         consortiums     control         38:15,16        137:21
concluded       132:1           99:16,24       39:25 40:1      140:21
 138:20        constitutes      103:3,8        41:1 44:25     corrected
concluding      12:17          controlled      46:4,11,12      118:21
 139:12        constraints      103:4          46:15 47:1     correspond
conduct         120:15         conversa...     48:20 49:6      108:23
 16:10         contact 3:3      8:17           49:22 50:4     cost 116:14
conducted       12:15           134:21         50:22          costs 84:8
 18:9           14:14 19:7     conversa...     51:11          counsel 4:7
conferen...     20:4 32:15      17:21          52:15,20        5:18 8:4
 5:17           45:2 61:1       100:8          53:4,11         9:1 28:13
confess         96:22           111:25         54:1 55:13      28:17
 114:15         132:25          131:22         56:2 58:7       74:10 89:6
confined        133:19         cooperating     59:18 60:9      90:25
 26:3,12,23    contacts         124:25         60:20           119:16
 27:2 45:14     21:21          cooperation     61:10           123:25
confirm        contempl...      125:3          62:17           135:23
 136:23         98:10,10       cooperative     64:17 67:5      139:15,17
confirma...     98:12           121:5          67:20          count 17:13
 121:1         content 29:4    cooperat...     68:10,17       counties
 124:1          57:13           124:24         69:12,13        83:22


New York           Hudson Court Reporting & Video               New Jersey
212-273-9911               1-800-310-1769                     732-906-2078
 Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 41 of 66
                                                                   Page 146

County          106:2        3:11 57:8         124:12          105:9
 101:12         117:23,23   dealing            138:14,20      difficult
 139:2          137:19       35:20             139:6,9         32:16 36:8
couple 7:10    custom 117:4 decent            deputy 10:17    digital 29:9
 9:20 34:15    customer      102:12           describe         46:14 47:4
course 12:9     14:12       defendants         72:23           47:8 48:2
 15:3 16:2     customize     1:12,19           106:12          48:5 49:16
 21:6 26:10     59:11        2:5 6:2          described        50:20
 27:17,19      cyber 40:10  define 32:16       55:2            52:11
 33:25         cycle 76:3    40:8,17          description      68:22
 40:19          108:25      definitely         2:22 3:2        69:14,17
 116:12                      103:11            4:2,11          78:23 79:1
 131:3                D     definition         35:15 55:2      86:24 87:2
 136:24        D 2:16        40:10,13         descript...     digitally
court 1:1,25   D.C 2:12     definiti...        55:1            55:13 69:4
 4:5 5:12      data 27:2,5   115:22           design 10:13     79:6
 7:12 67:17      27:10      delay 60:9        designed        direct 3:3
 119:6           51:23      deliverable        137:18          11:23
 138:15          61:22       39:14            desk 14:13       15:20 45:2
court-ap...      92:23,24   delivera...        46:18,25        84:8 90:1
 122:20          93:2,2      36:21             47:11           103:25
cover 19:19      94:13 98:3  42:11            detail 39:12     125:15
 64:13 96:1      104:1      delivered          43:9           directed
coverage         105:14,16   123:14           detailed         42:23
 102:12          106:16     delve 14:17        27:9            115:7
covered 42:8     107:1,20   demands           details         direction
covers 21:16     111:14      120:11            39:18 43:7      12:8 89:12
 30:12           117:3,4     124:24           determin...      139:8
Covid 32:13    database     department         104:1          directive
 84:5,12         33:24       2:2 3:20         determine        100:3
 111:23        date 53:18    6:1 92:1          57:18           114:25
 130:8           77:1        92:11,25          104:5,7         115:4
create 87:19     108:19     depends            109:8           116:2,8
 88:5          dates 57:24   16:20            determining     directives
created          77:16       28:25             110:9           43:13
 35:17         DAVID 1:6,6   83:10            different       directly
 64:20         day 64:5      116:17            3:22 20:19      73:15
 74:18,20        109:1,3,4   119:21            21:10 26:4      139:18
 75:2 92:1       112:3       120:5             26:4 36:24     disabili...
creation         123:4       132:12            40:9,13         19:13,20
 35:3            138:8       133:6             65:17 66:4      24:25
credential       139:21     deposed 7:8        66:25          discovery
 116:6           140:23     deposition         81:20 82:2      124:23
credible       daylight 5:3  1:21 5:5          92:3,3         discrepancy
 93:4          days 53:17    5:11,15,20        98:2,11         136:4
current 70:6     53:18,22    6:3,4,7           108:12         discuss
 109:23          112:6       7:10 8:14         110:24          20:16
 133:22          117:25      9:3 28:19         127:15          35:23
currently        118:12      41:17 85:3        136:21          131:7
 45:3 63:3     Deadlines     124:2,6,9        differen...      132:13


New York           Hudson Court Reporting & Video               New Jersey
212-273-9911               1-800-310-1769                     732-906-2078
 Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 42 of 66
                                                                   Page 147

discussed       136:11          95:7,19        136:15       60:16
 19:15,16      DMV's 109:22     96:25 97:7     137:13,14    74:10
 32:19         DMV-issued       107:8,10      DON 1:10      83:14
 85:18          116:5           119:3,20      dot 120:14    85:19 86:4
discusses      doc 12:25        119:22        double-c...   96:12
 78:7 80:4      13:3 37:11      120:23         25:10        97:10,21
discussing      44:13           121:10        double-c...   99:22
 20:23 21:2     48:13           124:13         68:12        101:16
 21:5,6         49:12           127:7         doubt 58:17   114:11
discussion      52:24           128:3,24       92:7 93:2    127:24
 84:14          53:15 54:6     document's      93:24 94:3   128:23
 120:6          55:16 57:2      58:11         doubting     early 10:22
discussions     58:22          document...     58:20        77:3 80:5
 21:10 82:7     59:24 64:6      8:16,23        125:3        85:3
 98:16          76:6,11         14:4 49:19    downloaded   earned 36:23
 132:5          77:15 81:3      126:13         54:11        36:25
display 49:1    82:9 92:16      128:9,12       55:20,22     95:17,21
disruptive      118:25         documented      129:24       95:24 96:9
 79:17          119:1           127:11        DPI 92:24     102:4,6,21
distinction    document        documents      draft 12:7    102:25
 38:7           3:12,17,21      8:24 12:23     41:3 45:23   129:1
distribute      3:24 12:17      29:12         drawing       133:21
 122:21         12:19           36:12          74:24       East 2:7 7:5
distributed     13:11,19        42:12,15      drink 79:20  echo 15:15
 123:20         33:11           52:23 53:8    Drive 5:13   educate
distribu...     37:10,14        54:17,24      driver's      99:17
 4:12 25:4      37:16,23        54:25          61:9,18     education
 25:9 28:14     38:4,5,25       59:22 65:7     62:1,10,21   1:4 39:17
 28:23          39:16           65:18,24       63:17        95:8 108:2
 97:20 98:4     44:20,24        66:5 68:5     duly 6:14    educational
 132:19         45:5 50:3       68:16 71:3    duties 11:5   19:4 36:22
DISTRICT 1:1    50:8,9,14       74:19,25       17:6         109:14
 1:2            51:7 52:9       76:9 78:4                  effective
diversify       52:9 55:21      80:16 83:4           E      73:6 102:1
 109:5          56:22 57:4      89:4,18       E 2:1,1,16    104:5
Division        57:6,7,16       119:23          2:21 3:1    107:17
 30:19          58:12,18        126:5,5         4:1,9,9     108:2
 59:17          58:23 60:1     doing 10:10      6:16 94:20  115:16
DMV 15:10       64:9,10,15      18:20         e-mail 3:6   effectiv...
 35:12 36:8     65:4,22         36:15,24        14:14       104:14,23
 36:12 55:3     66:7,16,21      39:7 64:20      29:10       106:4,15
 60:9,18        66:23 74:4      67:12           49:21,22   effort 18:25
 66:6,8         74:9,11,18      86:12 88:3      49:25 50:6  19:3 34:22
 109:25         74:22           89:20 99:1      90:5        75:5
 111:14,20      79:16           101:10          111:12     efforts 12:4
 111:23         83:12           102:10,11       124:2       17:23 20:4
 119:9,14       84:23           104:22,25       133:4,17    20:18
 121:17         89:11           124:23        earlier       21:11,19
 122:1,2,3      90:15           128:20          15:17 34:4  21:23
 122:9,15       91:22 95:6      131:13          41:16       109:15


New York           Hudson Court Reporting & Video               New Jersey
212-273-9911               1-800-310-1769                     732-906-2078
 Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 43 of 66
                                                                   Page 148

 112:1          11:7 14:21      61:22          124:5           59:25 64:8
 123:10         16:19           62:19         Examination      74:4,6,8
eight 80:17     32:19 57:9      115:2          2:17            76:12 81:4
 82:4,12        58:19 59:8     especially     examined         83:8 87:11
 85:15          82:11 91:2      80:15          6:15            88:25 91:1
 107:12         106:21          93:22         example          91:15
 135:7          135:20          106:8          35:23           92:19
eight-week     election...     essentially     45:17 51:8      93:19 95:1
 111:17         15:7 31:8       61:4           55:3 56:13      95:2 119:1
either 13:7     56:3 98:20     estimate        57:23          exhibits 4:7
 30:5 54:3     electors         109:23         93:11           13:2,7
 62:5 69:7      12:18 15:4      112:6,8        100:6,11        94:24
 84:11 94:6    electronic       135:24         101:5          exist 10:3
 96:8           29:13          estimates       105:21         exists 106:2
 104:24         127:8           107:18         116:4,16        126:14
 112:12         129:16         et 1:14,18      122:11         Expect 71:13
 114:2         elements         5:7,7          123:20         expedite
election        41:10           127:11         126:23          112:1
 3:13 7:2      eligible        evaluate        127:3          expedited
 15:4 26:20     28:8 61:1       107:16         128:4,10        138:16
 33:17          104:19          108:14         128:22         expended
 34:21         embedded        evaluating     excellent        69:9
 36:20 37:5     72:22           26:16          20:1           expendit...
 37:7 39:8     employee         51:10         exception        42:23
 39:23,25       139:15,16      evening         26:12          expenses
 40:8,15,16    employees        20:12         Exceptions       84:5
 47:14,23       16:13          event 18:13     71:9           expensive
 47:23 58:1    encouraging      98:8,9,10     excluding        116:19
 58:24 59:9     60:20           98:12,15       17:14          experience
 76:3 77:3     ends 138:14     events 16:14   exclusive        66:22
 78:20 80:9    engage 12:14     16:15 18:7     21:9            110:23
 80:18         engagement       18:9,11       exclusively     expert 32:5
 82:12          32:4 121:8      98:11,21       14:10          expertise
 83:21         engagements      98:22          16:12           30:22
 85:16          16:15          Evers 1:18     excuse           48:10 51:3
 87:20 89:5     126:17,18       5:8            123:25          51:10
 89:19         engaging        everybody      exemption        52:20 72:5
 100:2,3,6      18:6            33:16          45:15           73:10,12
 107:12        English         everythi...    exhibit 2:22     73:22 74:1
 108:24         23:24 24:9      18:7           3:2 4:2         81:12,23
 109:1,2,3     ensure 31:18    evident 55:7    13:5,12         82:5 83:7
 109:4,15      ensured 22:6    exact 15:11     37:12,13        89:24
 110:9         entirely         17:25          39:1 43:9       103:25
 112:2,3        93:18           35:14          44:14,17       expires
 114:21         97:13          exactly 28:1    46:9 48:14      139:24
 121:19         118:7           69:16 71:4     49:20          explain
 130:23,25     entitled         75:25          52:25 53:2      48:18
elections       57:7            97:23          54:10           53:25 54:2
 7:1 9:6,8     ERIC 60:21       98:25          55:17 57:3     explanation
 9:25 10:9      60:23,24        121:3          57:3 58:23      55:8 66:12


New York           Hudson Court Reporting & Video               New Jersey
212-273-9911               1-800-310-1769                     732-906-2078
 Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 44 of 66
                                                                   Page 149

expresses      FAQs 56:22      first 6:14      94:24          four 9:17
 89:2           56:23           25:7 27:15    followers        44:13 95:7
extended       far 97:10        27:15 28:3     100:17          95:12
 113:17        farther 13:9     34:22         following        129:14
extensive      fast 120:24      37:17          40:21           136:24,25
 14:12 19:7    February         57:24          122:22         fourth 20:13
 23:20          3:14 11:1       59:13          131:5           103:21
 45:10          60:4 99:6       77:17         follows 6:15    frame 93:3
extensively    federal 84:7     78:12         forgetting       110:6,7
 73:16          116:19          82:11          45:22          free 15:10
extent 42:6    feel 45:21       109:13        forgive          35:13 36:9
 109:21        felt 77:8       five 44:3,12    21:14           45:18,21
extraord...    field 121:18     53:15 54:6    forgot 47:11     46:6 48:20
 120:11        figure 57:11     76:16          80:25           49:1 50:16
 124:24        figured          82:15         form 12:21       50:16
                67:10           88:11          25:22           59:16 60:9
      F        file 27:21       95:19          31:25           70:19 71:3
face 19:9       45:4            119:16         41:20 42:5      71:17 78:2
 54:21 94:9    filing 4:5       120:1          48:7 50:23      100:13
 94:10,11       119:6           129:15         51:20 52:5      110:10
Facebook       final 50:5,7    five-minute     61:11          frequently
 87:12          50:13           43:19          65:11           3:9 56:1
 105:19        finaliza...     flagging        71:20           56:14
facing 56:5     47:21           81:2           72:16          front 15:11
fact 18:20     finalize        flipping        73:23           27:3 42:21
 35:7 36:25     47:19           58:12          78:10           123:23
 65:21         finally         floor 7:6       109:20         froze 24:13
 120:18         88:24          flyer 14:25     123:6           24:15,15
factor         financially      25:11          127:9           24:17
 110:21         139:17         flyers 23:4    formalized      fruition
 111:2         find 25:14      focus 39:22     97:22           137:16
 116:12         31:6 40:12      40:2,25       format 99:4     fulfilled
facts 3:11      46:22,23        41:15          105:25          14:1
 57:8,25        56:15           128:1         formats         full 6:20
fair 82:21      66:16           130:3          72:13           37:16
fairly          72:15          focused 19:4   former 17:6      43:15
 102:12         87:16           25:20         forms 36:5       64:18,19
 120:8         finding          26:11          62:3            68:8
fall 115:9      34:23           134:15        Forum 3:23      full-time
familiar       findings        focuses         92:20           16:13
 29:16          92:9            14:10         forward         fully 8:10
 49:15         fine 45:24       16:12 41:8     137:13         fun 38:7
 54:15          54:15          focusing       found 35:24     functional
 57:10 73:8     55:24           37:6 40:15     45:10 64:1      22:15
 81:6,8         79:19 91:8     folks 90:8      67:24          FUND 1:4
 91:24 92:6     91:18           97:15          88:24          funding 69:2
 92:21          92:13           103:23        FOUNDATION      further
 111:13         124:14          114:13,13      2:6             98:15
 119:3         finish 8:1       125:9,10      foundati...      139:9,14
Family 92:10   firm 73:18      follow-up       36:11


New York           Hudson Court Reporting & Video               New Jersey
212-273-9911               1-800-310-1769                     732-906-2078
 Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 45 of 66
                                                                   Page 150

      G       45:21 46:7        21:19          114:17               H
GAGNER 1:5    46:17             22:23          132:19         H 2:21 3:1
general 21:1  48:11             28:12          133:7            4:1
 116:15       49:20 50:2        32:11         groups 11:25    HAAS 1:10
 130:23,25    50:3,14           36:21 37:9     12:15          halfway
generally     52:9,23           42:12 43:8     17:12,19         57:23
 60:15 61:9   54:9 55:16        43:20 46:9     17:22 18:2     hand 117:11
 77:22        55:17 56:7        46:18          18:6,12          139:20
 134:15       57:3 58:15        67:13 71:2     19:1,3         handles 12:2
genuine       59:24 61:7        77:23 78:8     20:3,5         handout 23:4
 58:18        64:9 65:3         78:17 79:2     22:1 23:16       53:12
gestures      66:2,23           79:6 81:17     24:22 25:2     hang 12:12
 7:12         67:8,25           85:8 91:11     25:6 29:9      happen 63:15
getting 15:9  68:2 70:19        94:17          30:1 31:11     happened
 35:11 36:8   71:8 72:24        114:12,15      31:22            10:23
 37:6 41:14   74:8 76:7         115:16,21      32:18 64:3       128:17
 58:7 68:4    76:11,15          119:10,19      64:23            131:14
 68:15 78:1   76:16,16          119:24         72:21,22         136:14
 85:4 89:3    76:17,24          120:1,3,13     84:25 85:4     hard 29:11
 89:7 109:3   77:15             132:12         85:20            35:11
 130:9,11     79:16 82:8       good 5:2        87:21 88:2       46:10
 130:13       83:8 85:13        6:18 24:1      95:16,16         112:5
 138:7        87:10,15          43:21          96:12,14         136:21
GILL 1:10     87:16             44:11 81:1     96:20,21       head 14:5
give 37:8     90:13 91:6        138:6          97:1,5,14        42:25
 59:4         91:9,14          goofy 49:9      97:25 98:6       112:21
 108:21       92:18 95:2       Google          98:11,22       Health 3:20
 127:19       96:8 97:23        105:12,23      99:12            92:1,10
 135:23       98:19            gotta 35:8      123:16,18      hear 7:20
given 23:24   108:25           gotten 90:20    125:22           18:16,17
 24:5 28:15   118:24            130:17         126:10,19      heard 84:10
 30:14        119:7,8,10       GOTTLIEB        127:9,19         84:13
 126:5        119:20,24         1:10           131:6,11         92:19
 134:8        120:1,3,24       grainy 13:14    131:16,19        93:10 94:5
 140:20       121:16           grant 116:19    131:21           94:8 111:7
giving 31:22  122:18           grants 84:7     132:2,25         111:8,25
 103:18       124:19           granular        133:11           112:22
GLANCEY 1:10  129:11,12         27:9 39:12    growing         hearing
go 7:9 8:2,6  129:12           graphics        27:19            15:15
 11:25        131:8             36:22,25      guess 11:21     heat 52:10
 13:17,19     132:24           great 7:7,19    17:24 35:1     held 9:17
 18:6 31:11   135:21,21         7:20,23        38:25            11:22
 32:17 34:3   136:18            8:13 11:5      63:24            121:9
 34:16,24     137:25            37:20          106:13         help 14:13
 37:13,16     138:1,2,9         52:22 61:3     117:15           14:15,16
 37:17,20    goes 49:11         88:15          130:15           30:19,21
 39:11,15    going 7:8         ground 7:10     134:22           30:23 32:3
 40:21        12:24 13:4       group 16:1     guide 3:16        34:14
 43:18        14:17             19:11 20:7     64:18,19         46:18,25
 44:17        16:21 21:8        20:8 26:5     guides 64:14      47:2,11


New York           Hudson Court Reporting & Video               New Jersey
212-273-9911               1-800-310-1769                     732-906-2078
 Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 46 of 66
                                                                   Page 151

 72:23       Hudson 1:25   63:11,17             20:23 21:5     128:2,19
 97:25        5:12         63:22 64:1           22:12,20       129:7,10
 103:1                     64:14 65:5           23:3,14        129:16,19
helped 34:18       I       65:7,10,12           25:6,8,20      131:2
helpful 58:5 ID 3:15 9:14  65:25 66:4           26:13 30:1     134:8,11
 80:22        9:21 10:2    66:7,8               31:19          135:9,17
helping       14:5,11,19   67:2 68:4            32:15,20       137:2,8
 11:23 12:3   15:9,13      68:16                35:6,9,20     IDs 3:7 53:3
 20:1 33:19   16:2,4,7     70:20,23             35:21 38:9     53:14 62:5
 35:2         19:13,16     71:3,17              38:14,21      imagine 33:4
helps 12:6    20:23 21:9   77:22 78:1           41:17 42:4     134:10
hereunto      22:20,22     82:18                42:12 45:6    impact 84:9
 139:19       23:14  25:6  86:20 89:3           54:18 56:8    implemen...
high 39:8,9   25:17,19     89:18                56:16,24       10:13
 39:11        25:20        100:14               57:1,4        implemen...
higher 13:20  27:13,17     109:18               58:6 59:21     75:7
highligh...   27:19,25     110:2,8,10           60:12         important
 95:10        28:2 30:1    110:10,19            61:19          20:1 22:17
highlights    30:9,9,24    110:24               63:11,23       26:5,8
 67:1         31:1,2,4     111:4                68:4,15        75:20 76:1
HILL 37:19    31:18        112:4                70:9,11        77:8
 76:13,19     32:15,20     115:13               71:18         in-person
hired 38:2    33:20        116:23               74:16,22       18:22
historic...   34:12  35:5  117:25               77:17,22       131:6
 18:22        35:12,15     123:14               78:7,13,16    inadequate
 29:14        35:20,22     130:7                79:6 80:12     89:20
hit 44:22     36:2,7,12    131:1                82:17,19      include
 46:12,20     38:8,11      134:13,15            83:9 84:17     35:15 36:3
Hmong 21:24   40:19        134:16,19            85:24          36:13
 22:3 23:8    41:13,16     136:13               86:20,21       43:14
 23:9 24:23   45:6,8,14   idea 83:19            87:5,6,12     included
hold 99:22    45:18,19     102:5                95:8,11,15     25:13
 124:12       46:1,2,6    identifi...           96:16 97:5     36:20
holiday       48:19 49:1   12:17                99:18         includes
 47:20        49:17        13:22                100:13,20      25:16
home 23:6     50:16,16    identified            102:19,22     including
 48:20 49:2   50:18 52:2   2:22,23,24           103:11,18      22:3 23:1
 49:3,9       53:8,10,16   3:2,19 4:2           107:11,17      25:17,19
homeless      53:18,25     27:1                 108:3,14       32:20
 19:1 24:23   54:2,3,22   identify              108:17         79:10
hope 109:13   54:24 55:3   5:18 12:15           109:8,17      incorrectly
Hopefully     55:4,9       106:7                110:2,8,20     78:22
 94:22        56:8,16      136:11               111:4         indefini...
hotline 30:8  58:7,15     IDPP 3:18             112:3          26:3,12,23
 30:9,10,25   59:17,22     9:21,22              117:17         27:1 45:14
hours 47:19   60:7,12      10:3 14:6            118:14        index 68:12
 120:23       61:10,18     14:8,19,24           121:19         130:16,18
housed        61:18 62:1   15:21,23             122:20        indexed
 105:17,18    62:10,21     16:3 18:15           123:14         66:25
HR 11:15      62:22 63:1   19:14,16             127:25        indicate


New York           Hudson Court Reporting & Video               New Jersey
212-273-9911               1-800-310-1769                     732-906-2078
 Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 47 of 66
                                                                   Page 152

 110:5          58:16          inside 86:12    98:6 131:5       136:3
indicated       59:13          Institute       135:4
 80:15          60:25 62:2      1:4 5:7       invited               J
 124:3          63:17          Instruction     15:25          JACOBS 1:9
indicates       66:17 67:3      92:25          131:23         Jasmine
 51:6 93:21     67:5 69:19     instruct...    invites 97:8     20:11
indicating      70:6 75:21      129:17,21      97:11          JENNIFER 1:5
 89:16          76:1 79:2      instructs       102:17         Jersey 5:14
indication      80:12           8:6 117:24    inviting        JOHNNY 1:6
 63:1           81:11 82:1     integrated      102:9          Johnson 1:5
indicative      83:13,16        14:6 15:12    involve          20:11
 62:12          83:20          intent 28:6     133:17         join 125:14
indirectly      84:16           130:21        involved        Judge 38:19
 139:18         85:12,21       interact        11:9,18,22     JULIE 1:10
individual      85:24           100:8          12:7 32:6      jurisdic...
 32:9,12,14     87:17 92:8     interaction     98:2            59:11
 32:17,22       93:24 94:1      19:7          isolated        jurisdic...
 33:13          99:14,25       interest        51:7            101:10
individuals     101:6,7         64:4          issue 50:22     Justice 2:2
 20:10 26:1     103:11,18      interested      53:18           6:1
 104:8          104:13          78:1 97:25     82:18 90:9     JUSTIN 1:14
 105:14         105:24          139:17         90:15,15
 116:22         106:4,7,21     interject       90:21 91:6           K
 131:6          107:5,20        90:8           94:9,10,11     Karyn 2:7
 133:7          111:1          internally      134:17          5:22 80:20
 136:11         116:25          12:24          135:8           90:23
ineffect...     118:16         internet       issued 3:12     keep 33:6
 106:14         123:15          3:21 92:2      3:14 53:23      43:20
inform 63:11    130:7,8         93:1,12,22     58:18,24        45:22
 107:11         134:4           94:7,7         60:4 61:12      125:20
 115:9,12      informat...      103:24         135:11,16       126:16,16
information     3:16 64:14      104:20         135:19          126:18
 14:16         informed        interrupt      issues 81:13    keeping 33:4
 16:17 17:1     122:9,14        80:21          85:5           Kenosha
 17:2 20:3     ingrained       interrup...    issuing 77:5     101:7
 22:10,20       22:19           91:7           80:4            128:21
 22:20,24       38:13 76:2     interviewed    it'll 118:25    kept 33:7
 23:2,3,5       82:22,24        133:20         131:5          key 44:25
 25:16,17       83:1           interviews     item 119:8       57:24
 26:7 30:1     initial          24:5           119:11,11      kick-off
 31:8,24        82:13           133:25         120:3,4         77:1
 34:17,18       111:6,9         134:7,12       121:16         kind 20:17
 34:24,25      initiative       134:14,23      122:19          51:4 70:14
 38:21          12:11 29:1     invitation      129:13,15       85:4 86:15
 39:23 43:4     63:4,9          97:23          131:4           97:14 99:3
 45:13 49:2    initiatives     invitations     133:18,21       109:10
 49:11 51:4     11:10,11        17:20 97:4     135:7           112:6
 52:18          12:9 14:22      133:3,10       136:9,22        135:5
 55:10          18:17,18       invite 18:2     136:24         kinds 24:22
 56:18          20:17 21:7      18:12 97:2    items 42:17      29:19 51:3


New York           Hudson Court Reporting & Video               New Jersey
212-273-9911               1-800-310-1769                     732-906-2078
 Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 48 of 66
                                                                   Page 153

 96:4 99:21     68:12 70:8  109:22            knowledge    largest
 101:17         70:13,15    110:22,25          49:7         84:14
 130:2,17       70:16,25    111:3,5            104:13      late 10:22
kits 34:20      71:2,4,16   112:5,16           117:11       124:22
 37:3 79:11     71:22,24    112:18,20          118:3        135:25
 128:9,13       72:1,2,4    112:23             119:12,13   Latinx 21:18
 128:24         72:14,20    113:1,4,6          127:17       24:23
know 7:7,11     73:5,25     113:8,10          Kornburger    93:11
 11:15          74:20 75:4  113:11,18          1:24 5:10   launch
 13:25 15:8     75:8,9,11   113:21,24          139:3,23     107:16
 15:17          75:24,24    114:7,14          KRISTINA      108:2
 16:14,20       76:18       115:14,22          1:11         109:12
 17:10,10       77:13       116:9,17          krotker@...  launched
 17:15,17       80:11,13    116:21,24          2:9          108:13
 17:21 18:5     82:25 83:2  117:8,10          KW2 29:16    launching
 18:8 19:6      83:5,22,24  117:12,14          34:4 35:18   82:14
 19:10,12       84:2,3,8    118:1,1,19         36:15 38:2  law 9:14
 20:8 21:5      85:11,19    119:15             38:9 40:3    12:14 13:4
 21:6,13,14     86:20,20    120:4,4,7          40:23,24     13:23
 21:20          86:25 87:3  121:2,2,4          42:19        53:21 56:9
 22:14,21       87:5,6,7    121:21,23          43:15        59:7 83:17
 24:14          87:15,16    121:25             50:13 51:2   90:16
 25:11,21       87:19,24    122:6,7,8          51:8 52:19   117:16
 26:14,22       88:7,10     122:12,12          72:5,12     lays 95:7
 29:4,16,22     89:9,25     122:23             73:14       League 11:25
 30:13,17       91:15,18    123:3,5,11         75:11 82:2   15:18
 31:14 32:2     92:11 93:4  123:11,17          104:11       125:23
 32:9 33:7      93:14,25    123:19,19          105:3        126:23
 34:23 35:8     94:1,3,12   123:23             120:18       127:10
 35:11,18       94:13       124:20            KW2's 43:7    132:4
 35:25 36:6     96:20,22    125:16             50:4 73:11  learn 46:5
 38:16,17       97:13,17    126:14             104:15      learned 35:3
 39:10,12       97:22 98:3  127:13,15                       111:19
 39:18 40:4     98:5,14,24  127:24                   L     learning
 42:2,4,14      99:2        128:15,17         L 1:9 2:7     45:24
 42:25 45:9     100:11,15   128:18              5:7         91:13
 46:19          100:17,18   130:4,20          lack 3:21    leave 124:12
 49:19          101:4,5,6   130:21,22           48:2 92:3  legal 33:25
 50:25 51:5     101:11,11   131:10,12           94:6       leisure
 52:17 53:6     102:8,18    131:19,25         landing 23:1  98:14,18
 53:24,24       103:10,16   131:25            language     length 9:8
 56:12,17       104:18,20   132:12,20           22:5,7      21:6
 56:19 57:5     105:9,10    133:5,9,14          91:4        110:18
 57:11,15       105:13,25   134:5,6,14        lapse 116:11 let's 7:16
 57:16          106:9,10    135:1,3,9           116:11      11:25
 59:21          106:11      137:3,9,12        large 38:4    13:14
 63:13,15       107:1,3,18  137:16,17         larger 74:19  17:14 25:7
 64:20          107:23,24   137:20              95:10       34:3 44:12
 65:21          108:11     knowing              108:22      44:17
 66:14,23       109:1,14    117:16              109:6,9     48:11,14


New York           Hudson Court Reporting & Video               New Jersey
212-273-9911               1-800-310-1769                     732-906-2078
 Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 49 of 66
                                                                   Page 154

 49:20 50:2     63:22           107:7,9        66:24           51:9 57:13
 50:3,14        120:1,1         117:12         70:19 71:4      82:19 83:9
 52:8,23,24     140:2           129:12         81:6 92:23      83:13 87:9
 53:20 54:9    lines 36:6       131:8          93:19           93:21
 55:16         link 130:14      133:13         96:24,25        109:12
 58:22          130:16          136:20         107:4           118:8
 59:24 61:6    links 29:10     live 135:6      110:7           123:10
 64:6,6         54:25          load 37:15      115:25          132:3
 65:3 67:7      55:10           91:9 92:15     118:25         love 40:5
 67:24          112:10          93:7           121:16         low 52:14
 68:19 70:3    list 4:12,12    local 34:21     122:19         Luft 1:14
 70:17 74:3     24:21 25:1      37:5,7         124:18          2:9 5:8
 77:15          25:3,4,9        39:23,24       126:11          6:9
 79:16          28:14,14        72:22 77:3     131:4
 81:18 83:8     28:23           78:20          134:22                M
 87:10          29:23,25        83:21          135:17         M 1:4,6,6,10
 91:14          30:1 32:23      87:20 96:6     136:9,23         1:10 6:16
 92:18          33:1,4,5        100:3,6       looked 8:15       94:20
 93:19 95:2     33:10           128:10         94:25          M-E-A-G-A-N
 102:6          36:17,20       localities      104:4            6:22
 119:7,8        54:22 68:9      129:6          126:4          Madison 2:3
 121:16         97:15,20        131:11         129:3            7:6
 122:18         98:4           located 5:12   looking         Magney 16:24
 125:18,20     listed 60:18    locations       13:18            80:14
 135:21,21      60:19 61:5      72:13          34:18            81:10,23
 136:18         61:17 62:1      137:1          38:24            89:2,23
 137:25         68:1 69:25     long 9:5,15     47:24 50:6     mail 27:14
 138:1,8        127:9           10:15          51:25 52:2       44:22
letter 47:6     130:5           25:21          54:21            46:13,20
letterhead     listen 68:7      34:10          56:10,25         63:12,25
 57:9          listened         38:14          57:5,19          112:7
letting         68:14           47:24          65:19,21       mailed 44:21
 86:20 97:9    lists 65:16      53:22 55:2     67:2 70:14     mailer 3:3
level 39:9,9    76:9            69:9 71:25     135:15           46:21
 39:11          123:12          72:2 89:25    looks 13:14       115:8,18
 49:15         literally        107:16         42:2 59:1        116:18
 51:10          124:18          108:1,14       60:3 64:13     mailing 45:1
libraries      litigation       110:1,9        65:1 69:16       46:9 77:1
 48:5           112:20          111:3          90:6 92:9        114:12,23
 123:15        little 11:19     118:16         94:2 95:18       115:15,23
library         11:19           119:22         132:21           116:4,13
 32:18          12:13           125:9         lost 76:5         136:10
license 61:9    14:17          longer 120:9   lot 11:13,17    mailings
 61:18 62:1     15:15          longstan...     16:14 17:6       116:15
 62:10,21       18:24           19:25          23:4 25:16     main 2:3
 63:1,17        23:11 29:7     look 15:1       25:17 26:1       11:11
limited 19:4    31:10 34:3      27:4 35:13     29:4 33:22       16:16
 94:7           48:22           38:3 55:25     34:1 37:6        48:12
 120:13         66:16,18        57:10          40:6,18        maintained
line 35:3       99:20           61:15          41:9 48:4        22:2


New York           Hudson Court Reporting & Video               New Jersey
212-273-9911               1-800-310-1769                     732-906-2078
 Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 50 of 66
                                                                   Page 155

major 12:10   64:3 69:23        125:14         114:1           77:11,13
making 96:14  69:24 70:1        129:7          116:15          108:24
 125:16       81:12             133:6          125:8,16        109:3,4
 133:1,9      82:23,25          134:2          128:5,7         110:16
management    87:8             meaningless     129:1,1        met 19:10
 10:12 34:1   100:20,22         35:9           132:22         method 15:5
managing      101:1,12         means 5:21      133:21          133:5
 11:15        117:20            5:24 11:20     134:10         metrics 51:3
mandate       123:11            26:17         meet 9:2         51:14 72:2
 83:18        131:16,17         60:25          20:15          Michael 1:5
mandatory    matter 32:5        69:11         meeting          1:10 2:2
 116:11       120:18           meant 28:10     120:17         middle 59:12
map 4:3      Meagan 1:21        55:14 85:6     124:4,22        60:6
 52:10 93:7   5:6 6:2,13       measure         125:15         migrated
 93:20        6:22,22           84:18,21       126:22          18:8
March 99:7,8  89:9 90:19       measuring       131:7,15       Mike 5:25
 99:9         90:22             51:3           131:18          8:18,19
marginal...   140:1,19         mechanics       133:10          90:13
 83:4         140:22            36:1 40:14     135:25          91:17
mark 1:9,10  mean 8:19          40:17 41:8    meetings         119:19
 5:7 37:12    15:22 21:1        108:23         20:7,13,21      120:20
 44:13        24:25            media 11:13     43:11          million
 48:14        25:15             12:5 36:22     96:14,20        44:23
 52:25        28:25 31:5        36:23,25       97:5 99:11      46:10,12
 55:17 57:2   32:18 36:4        39:24 69:3     127:4,5         63:24
 58:23        40:23             69:7 72:19     128:11,15       104:19
 119:2        47:22             72:19          131:10          114:15,18
marked 49:21  55:14             77:17          132:9,14       MILLS 1:10
 57:6 59:25   56:11,21          78:16,19       132:18,23      Milwaukee
 60:1 91:14   57:12 59:4        78:25 79:3     133:13          2:8 20:7
 95:2         68:9,16,25        79:10 80:4    meets 70:1       20:11
marking 13:5  69:22,24          86:6 87:18    member 16:18     21:12,15
 54:9 92:18   75:8,16           88:5 95:15    members 24:2     21:16
master 25:1   77:12             95:17,21       60:22           101:6,12
materials     81:10             95:21,25      memo 57:12       122:21
 14:7 15:7    86:22             96:6,9        memos 40:5       123:8,9
 18:14,16     87:23 90:1        100:16,19     mention 45:6     128:21
 21:3 22:2    92:21             102:4,6,10     58:6 70:9       137:1
 25:6 28:22   96:19 98:7        102:22,25     mentioned        139:2,21
 29:7 30:17   100:1             103:12,19      15:17 64:2     mine 11:12
 31:2,4,9     104:2             103:21         95:11           23:25
 31:12,22     110:11,14         104:5,9,14     101:16         minute 31:12
 32:2,3       115:5             104:17,23      126:15          38:23
 35:3,5,10    116:17            105:4,7       mentions         71:19
 35:13,17     118:20            106:5,25       45:8            125:3,4,8
 35:19,19     119:25            108:22        messaged        minutes
 37:2 38:8    120:5,23          109:13         110:12,13       43:21
 38:13 40:6   121:7             113:8,12      messaging        44:12
 40:23 42:1   123:13            113:14,15      23:21           119:17
 43:8,11      124:18            113:22         34:20 76:2      120:2


New York           Hudson Court Reporting & Video               New Jersey
212-273-9911               1-800-310-1769                     732-906-2078
 Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 51 of 66
                                                                   Page 156

 124:21         41:20,22        52:3 68:5      121:1,3,5       111:11
 125:14,18      42:5 48:7       87:15 95:3     121:8           119:9
 135:25         50:23           110:25         124:1,4         129:15
missed 50:11    51:20 52:5      121:7         normal 16:8      131:4
 118:7          65:11           138:9         northern         133:18
missing         71:20          needed 65:24    93:23           135:7
 56:23          72:16           108:2         Notary 139:4     136:9,24
money 69:11     73:23          needing         139:23         numbered
 69:14          78:10 89:6      107:10         140:25          12:25
 113:11,15      89:9 90:8      needs 12:1     note 35:7       numbering
 113:21         90:14,18        72:14          124:1           13:8
monitor         91:4,20         107:16         135:5          numbers
 90:21          109:20          108:15        notes 81:21      26:24
 100:7          119:16,24       124:12         89:1            62:10,10
month 47:23     120:7,10       NELSON 1:5     notice 59:1      105:15,22
 80:8,10        120:25         network         59:2,3,8       NW 2:12
 85:17          121:12          114:4          61:16 98:8
 118:12,15      123:25         networks        124:25               O
months 48:1     124:15,23       94:14,15      notices 59:7    O 6:16 94:20
morning 5:2     125:2,7        never 15:22     59:10          oath 6:14
 6:4,18         135:23          49:8          November          140:19
Motor 59:17     136:7           102:22         3:11 14:5      object 8:4
move 27:24      138:18         new 5:13        14:20            12:21
 28:11 30:6    murphysm...      28:2,3,3,7     15:19            25:22
 90:23          2:4             41:9 42:3      27:22            31:25
 94:23         mute 44:3        42:10          36:19 39:8       41:20 42:5
 122:17                         43:18 50:9     57:8 58:1        48:7 50:23
 124:13              N          70:23 84:8     74:21            51:20 52:5
 125:5         N 2:1,16         90:3 94:25     77:14            65:11
moving 24:19     6:16,16        118:25         82:12            71:20
 107:8           94:20,20       135:8          109:11           72:16
 125:20        name 5:9        news 39:24      110:16           73:23
multi-media      6:20 17:4      57:21 58:5     114:20           78:10
 67:11           20:8 21:15     79:13          115:11           109:20
multi-pr...    names 70:15      135:20         128:2          obligation
 84:6            70:18         nice 133:12     129:9            12:14 14:2
multimedia       107:25        nights 47:12   nuanced         obtain 16:7
 67:20         Native 23:13     47:14          30:23            22:21
multiple       navigate        nine 38:12     nuances 28:6      59:16
 25:12           14:16          38:15,16      number 13:2       109:18,19
 66:19 68:1      30:23          64:7           14:13            110:1
 73:7 98:11    navigating       112:19         16:21            111:4
municipal        22:8,9         120:13         17:25          obtained
 129:17        near 109:4       121:1,5        26:25            117:1
Murphy 2:2     need 7:11        124:4          27:20          obtaining
 5:25,25         12:16         non-Covid       30:12,16         12:16,19
 8:20 12:21      13:12 15:9     18:5           31:3 46:24       13:22
 25:22           26:6 31:23    noon 88:13      52:13            110:8,10
 28:17           34:24 36:7     120:13,14      61:10          obviously
 31:25           45:25 47:2     120:18         63:20            39:11


New York           Hudson Court Reporting & Video               New Jersey
212-273-9911               1-800-310-1769                     732-906-2078
 Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 52 of 66
                                                                   Page 157

 72:20 98:7   67:18,23    58:22               ongoing       64:24
 107:21       72:8 74:3   59:12,24             131:20      outlined
 123:24       75:13       60:16               online 63:20  109:10
 126:6        76:23       61:14                63:22       Outlook
occur 85:9    80:23       62:14,18            Ooh 49:23     126:21
October 79:7  81:17 89:8  64:6 65:3           open 65:20   outreach
 80:5,8       94:2        67:7,14,22           69:25        3:17 9:11
 85:9 97:2    112:15      68:14,19             121:9        10:10
 98:5 102:7   134:22      70:3,23              124:13       11:11,13
 131:7       okay 5:2     71:6 72:5           opportun...   11:18,24
offer 28:23   7:22 8:4,7  72:8,24              18:22        12:4,15
 133:20       8:9,13,19   73:5 74:3            102:6,22     14:6,7,20
office 7:3,5  8:22 9:1,5  74:24 75:6           102:25       15:7,16,20
 22:7 30:14   9:10,13,15  75:20 76:4          opportunity   16:10,14
 64:5         9:19 10:2   76:16,23             97:18        16:20 17:7
 104:25       10:6,15,24  77:15                103:16       17:19,22
 123:4        11:17       78:15,21             124:21       18:12,14
 131:15,24    13:15,17    79:5,15             opposed       18:15
 132:5        13:25       80:14 81:4           32:10        20:16,18
 139:20       14:17       81:16 82:3          option        21:3,7,10
officer 5:11  15:14       82:8,8               134:13       21:19,23
 16:17 17:1   17:14       83:8 84:10          options 16:6  22:1 23:12
 17:2 81:11   19:18 23:8  84:15,23             30:15 41:6   23:20 24:8
 82:1         23:10,16    85:8,11,18           41:11,15     29:23
 106:21       23:23 27:4  85:23,23             115:10       30:17
 107:5        28:20       86:4,12,23           134:19       31:14
 134:4        29:22 30:6  87:4,6,10           order 12:13   32:17
offices       31:10       88:9,14,16          ordered       34:12 37:3
 126:19       32:23       90:4,7               138:16       39:3 40:7
official      33:12 34:3  91:22,25            organiza...   44:25
 1:11 7:2     36:10       92:7,13,23           31:17        64:21
 107:20       37:10 38:8  93:15,19             107:25       74:15 77:3
officially    38:23 39:5  94:16 95:4          organiza...   79:9 80:3
 21:14        39:21       99:10                4:12 15:21   81:13,24
officials     42:14,19    102:17               17:15 20:9   81:25 84:1
 34:21 37:5   43:3,17     119:7                20:10,20     84:16
 37:7 39:23   44:1,17,20  120:7                24:7,21      101:10,13
 77:3 78:20   45:5 46:3   121:24               28:14 29:8   101:18
 83:22        46:22,22    122:8,14             29:9,23      102:1
 87:20        46:25 47:3  122:17,18            31:13        106:22
 100:4,6      48:2,11,13  123:1                32:10 33:1   109:15
offset 84:7   48:18 49:4  125:20               122:22       110:10
oh 9:19       49:20 50:2  128:20              organizes     117:21
 13:14        51:8,13     129:22               20:12        123:5,10
 24:18        52:8,19,22  130:1               original 4:7  123:13
 37:14        52:25 53:9  135:15,21            4:7          124:5
 38:24        54:5,17     136:7,18            Originally    125:22
 45:22        55:16,25    138:5                10:7         126:9
 46:25 50:8   56:21 57:2 old 28:9             outline       128:1,3,14
 58:11        57:6,20    ones 77:20            61:21        128:20,22


New York           Hudson Court Reporting & Video               New Jersey
212-273-9911               1-800-310-1769                     732-906-2078
 Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 53 of 66
                                                                   Page 158

 128:22         67:11,24        130:11         74:21           68:3 80:15
 129:5,5        72:11          paragraph       82:14           85:12
 131:8          76:17           59:13          119:14          87:24 89:3
 132:6          79:16 80:3      66:16,19       131:11          89:17 92:4
outreaches      82:9 83:12      76:24 89:2    particul...      93:11,11
 123:7          84:24           89:14 91:2     83:3            98:2,13,17
outside 48:9    87:10          part 16:2,3    parties 5:16     102:8,16
 71:9 83:6      88:25 89:7      18:13          139:10,16       108:22
 86:13          89:14           27:10         partners         115:18
 129:4          90:10 91:1      36:20          97:24           116:4
overall 3:17    92:24           38:11,14      parts 52:14      134:13
 74:15          96:24 97:1      41:19          77:2 93:21      135:2
 82:18          105:19          44:25          94:6           people's
oversee 11:7    122:17,18       60:21,23      party 95:16      107:22
                129:12,14       61:20,22       96:11,13       percent 15:3
      P         132:24          63:3,8         97:4            26:19
P 2:1,1         135:22,22       69:20          126:10          116:22
p.m 1:23        136:10,18       74:20         passport        percentage
  138:12,20     136:19,22       82:18,22       54:3            26:22
  139:13        137:25          82:24         pause 43:22      42:14
packet 64:21    138:1,2         87:21 95:9     81:18           52:16
  65:18         140:1,2         96:4,9        Pavan 5:9        63:16
packets        pages 22:5       103:19        pay 31:14,16     66:14
  69:21,22      23:1 39:9       107:1          31:18          perfect
page 2:17,22    58:12           108:21        PDF 38:6         135:2
  3:2 4:2,11    104:17          109:8          39:17          perform
  13:19,20      119:25          110:24         40:22           122:4
  23:7 37:15    120:1           112:25         76:18          performance
  37:17,17     pagination       114:10,22     PDFed 48:13      52:11
  38:1,4,24     81:20,21        114:23        people 3:22     period 10:3
  38:24,25     paid 16:9        121:24         19:1,4,9        47:24
  39:16,16      88:7            123:22         19:12,19        117:18
  39:17,21      113:11,15       126:1          22:15,17        118:5,11
  40:21,22      113:21          127:14         22:22           126:9
  45:19,20      114:1           133:21         24:23,24       peripheral
  45:21,25      116:15          134:20         24:25 26:5      41:12,15
  46:23 47:1   paint 132:20     135:5,10       26:11,19        41:16,19
  48:20,21      135:1           135:10         26:21 27:1     Perkins 2:11
  48:25 49:2   palm 14:8,24     137:10         27:18,20        6:5
  49:3,3,4,6    85:24          participate     27:24          permanent
  49:9 50:2     122:20          26:19,22       28:23 29:5      71:10
  50:3,8,14     127:18          26:23          30:23 31:1      110:19
  51:17 52:2    129:16,19      particip...     37:4 41:18     person 16:16
  52:9 56:7     130:3,4         15:5           45:12 46:3      58:2 104:2
  56:14        pandemic        particip...     46:14,19        106:18
  57:12,24      48:4 99:10      26:2           48:5 51:9       107:4
  59:12,14     paper 29:11     particular      52:2,3          110:1
  60:6,7        29:15           19:11          60:18 61:5     personal
  64:13 65:3    46:10,11        53:12          61:8 62:24      133:1
  65:9,23       63:25           56:11,25       66:23 67:2      139:7


New York           Hudson Court Reporting & Video               New Jersey
212-273-9911               1-800-310-1769                     732-906-2078
 Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 54 of 66
                                                                   Page 159

personally      62:10 64:1      128:5          70:23           36:19
 73:15,21       64:14 66:4      129:1          71:13          prepared...
 122:16         70:23           133:22        pool 115:17      129:9
 123:14         110:24          135:10         115:25         preparing
persons         115:13         planning       population       74:21
 21:18          130:7           12:5 136:5     52:17          prescribes
perspective     134:13,15      plans 47:21    portion          59:7
 65:20          134:16,19       97:22          101:18         present 16:1
pertain        phrase 15:11     109:11        position         87:21
 121:10         35:10,14        129:9          9:16,17        presenta...
pertains        36:3,4          132:6          10:9 11:22      15:24 16:2
 119:14        phrasing        platforms      possessing       19:14
Peterson        39:13           18:8           136:12         presenta...
 38:19         physical        play 20:23     possible         15:20 17:8
petition        130:9,11       please 5:18     25:20           17:12
 9:21 53:16    pictures         6:20 7:21      32:13           23:24 24:3
 53:18 54:1     53:13 54:4      7:24 13:3      102:21,23       24:7 31:13
 55:4 65:5     pieces 63:25     37:11,18       102:24          32:24,25
 65:12         place 14:23      39:6 44:5      111:18          33:2,8
phone 46:24     45:12           44:17          118:7           64:22
 133:1,3,17     46:23           49:13         post 59:2        96:15
photo 3:7,7     56:11           52:25 53:2     88:4            123:12
 3:15 14:5      70:24           53:15          100:16,22      presented
 14:10,19       71:13           55:18 56:7    Post-it          36:18
 15:9,13        82:15           57:4 58:22     135:5          presiden...
 16:2,4,7       121:22          64:7,10       postal 112:7     57:25
 19:16          131:10          67:22 70:4    postcards       press 3:14
 20:23 21:9     133:4           74:6 76:7      60:17 61:4      60:3,4
 21:10         places 22:22     76:8,17,18     61:5 62:20      79:10 80:4
 22:20          66:19           77:15 81:3    posted 85:25     95:20,25
 25:17,19      placing          88:17          100:12          96:5,7
 25:20          72:12,12        89:12 91:9     129:21          129:3
 27:17,19      plaintiffs       91:16         posters 23:4     135:8,9,11
 28:2 30:24     1:7,16          92:16 93:8     123:14,20       135:16
 31:1,2,4       2:10,14         120:14        posting         presumably
 32:20          6:6,10          121:13         100:10,25       94:11
 33:20          8:24            138:18        posts 77:17     presupposes
 34:12         plan 3:17       point 16:6      79:13           78:23
 35:12,14       14:4 72:19      49:18 78:8     100:16         pretend
 35:22 36:2     74:15 75:7      99:13         pre-Covid        67:13
 36:7 38:11     77:3 78:7       103:10         29:15 64:2     pretty 11:16
 40:19          78:13,18        111:19        preceding        20:15 22:4
 41:13,16       78:19,25       points 64:24    139:6           23:20 37:9
 45:8,14,19     80:3 87:20      67:1 96:21    prefer 54:12     47:25
 46:1,2,6       95:8 96:9       110:24         55:21          prevalent
 50:18 53:3     96:9           policy 3:23    preparation      16:5
 53:3,8,14      100:19          34:2 92:20     109:11         previous
 55:4 56:8      108:22         poll 84:14     prepare 8:13     14:3
 58:15          110:15         polling         9:2 39:8       previously
 59:17 60:7     127:25          46:23         prepared         11:22 64:2


New York           Hudson Court Reporting & Video               New Jersey
212-273-9911               1-800-310-1769                     732-906-2078
 Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 55 of 66
                                                                   Page 160

 101:11         61:22 65:6     proof 12:17    published      93:2
 104:11,12      65:13           13:22          101:7         117:15
 120:16         67:13          properly       pull 12:22     124:10
primary         72:23 90:1      2:23,24        13:1,4        125:12
 39:22 40:2     99:18           3:19           37:9 53:2   questions
principals      100:13         provide         54:12 74:5    3:9 8:5
 73:18          107:21          12:18          81:3 95:2     18:16
print 86:10     109:17,23       14:15          118:24        30:20,22
 122:19         110:2,4,20      27:17,25       120:25        33:14,19
 127:8          110:25          28:2 32:1     pulled         34:2,2
 129:25         111:4,20        45:12          127:25        40:18
printed         111:23          61:13         pulls 128:3    45:13
 55:14 64:3     113:25          64:22         purchase       46:21 56:1
 78:22          115:2           105:11         117:4         56:14
 123:6          118:14         provided 4:7   purchases      91:12
 127:18         131:2           27:18          137:5,6       94:24 95:1
printout 3:5   produce          55:13 62:3    purposes       102:15
 3:8            28:13,16        78:19          70:20         119:21
prior 79:13     40:24,25        104:12         71:18 78:2    121:9
 98:8           43:8            105:3,6       put 27:7       125:5
proactively    produced         111:14         30:16         126:4
 132:7          3:17 42:4       112:19         48:22         132:6
probably 6:8    42:10 64:3      131:16         58:21 64:6    136:2
 10:16          74:14,22       provisional     66:19       quick 120:8
 13:18         product          112:4          67:17,19      136:6
 17:18,23       62:13 66:6     PSA 82:10       76:6,8,10   quickly 7:9
 33:9 36:5     products        public 11:13    76:11         43:18
 38:17          66:8            16:15,17       95:20,25      76:16
 47:25         Professi...      16:24 17:1     101:8,17      94:23
 84:14          1:24 139:4      17:2 30:17     102:13        125:6
 105:14        program 39:3     34:5 35:4      103:5       quite 11:9
 106:20         39:18           38:20          132:17        20:6 26:3
 111:15         82:10,14        39:17 48:4     137:23        26:25 33:3
problem 48:3    86:15           77:2 81:11    putting        66:13,25
problems       programs         81:23,25       34:20 75:4    67:3 90:22
 84:11,12       11:24 20:2      82:1 92:25     95:18         102:12
Procedures      25:12           106:20                       116:19
 70:24          102:9           107:5              Q         129:8
PROCEEDINGS     117:21          114:4         qualify 28:7 quotes 60:8
 5:1            124:5           132:17        quantify
process 9:21    133:19          134:4          26:15              R
 14:15,16      progress         139:4,23       52:16       R 1:5,5,9
 16:8 18:3      125:15          140:25        quarter        2:1,11 4:9
 21:5 27:9     project         public-f...     135:24      Racine
 36:12          10:12           10:12         question       128:21
 38:12,15      promise         publicity       7:17,20,21 radio 23:5
 40:25 41:2     121:12          81:13          8:1 24:20     67:22,25
 53:16,19       124:15          133:14         25:7 54:20    68:1,14
 54:1 55:4     promote         publicly        63:19         69:7,11
 55:7 60:24     87:12           42:22          68:25 72:9    86:6


New York           Hudson Court Reporting & Video               New Jersey
212-273-9911               1-800-310-1769                     732-906-2078
 Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 56 of 66
                                                                   Page 161

 112:10,12     reason 8:9       125:21         8:15            57:21 58:5
 112:14,22      8:12 58:17      126:1,6,11    regarding        60:3 80:4
 112:22         61:3,14         127:14         83:9 89:3       95:25
 114:3,7        62:19 92:7      133:24         91:2 93:1       135:8
 133:19         93:1,23         134:2          107:17         releases
ran 114:2,8     94:3            135:15         118:4           60:5 79:10
RANDLE 1:6      114:22          137:10,11     regis 61:6       79:13
re-regis...     117:13          138:9,13      register         95:20,23
 115:19        recall 38:19     140:20,20      22:18           96:5,7
re-Tweets       107:12         recorded        60:20 61:2      129:3
 106:24         127:22,23       139:6          61:8            135:10,11
reach 18:25     133:5          recordings     registered       135:16
 19:3 51:6      137:13,14       98:19,23       1:24 60:19     relevant
 51:9,14,18     137:15         records 62:9    60:19 61:2      22:22
 52:3,14       receipt 55:4     62:11          62:6 116:5      36:14 66:5
 75:21 77:4     65:6,13,15      112:23         116:22          66:9,20,24
 96:5 97:17     118:16          116:1          118:13          67:2 75:25
 130:6         receipts         117:1          136:12          82:6 90:2
 132:18         53:17,22        125:25         139:3          relied
reached         117:8,18       recreate       registers        116:19
 32:21          118:5           33:9           115:19         rely 97:24
 96:13,17      receive         reduced        registra...     remain 14:23
 96:23          69:10           139:7          28:4 33:20     remedy 112:4
 97:13          117:24         reference       33:24          remember
 104:8          138:17          45:11          41:13           23:6 25:13
 132:8         received         58:14 93:3     61:11,16        38:22 39:7
 133:6          17:19           95:3           61:25 62:3      57:25 68:6
reaching        49:25 74:9     referenced      62:7,15,25      68:6 70:25
 73:7 77:9      116:2           90:11          115:12          113:10,20
 97:19         receiving        97:20          117:1           114:9,16
 103:4          97:11           111:7,11      registra...      123:3
read 58:13     recognize        111:16         62:4 63:16      137:17
 66:2,15        60:1 64:10     references     regular 20:7    remind 130:3
 92:6 140:2     74:11           36:13          20:15          remote 1:21
 140:19        record 5:3       60:14 66:5     109:14          5:20,24
reading 38:1    5:19 6:21       71:2 92:23     129:2           6:4
ready 88:12     7:15 9:20      referencing    regularly       remotely
 89:10          13:6 16:23      79:8 80:19     87:25           5:16 6:7
 138:8          44:5,7,10       90:24          102:12          139:10
real 52:1       70:17           126:21         129:8          RENEE 1:4
really 13:13    75:18          referred       Reid 16:24      renewing
 22:11,17       79:23 80:1      114:4         related          12:16,19
 34:25          88:16,19       referring       136:3          rental 137:5
 40:22,25       88:22           46:14 91:5    relating        rented
 52:16          98:13,17        111:10         124:5           136:25
 77:12          106:1           114:16        relations       repeat 7:22
 92:12          113:1          refers 46:3     16:24 34:5      24:19
 98:24          114:10         reflect        relative        rephrase
 104:21         123:19,21       118:13         139:14,16       7:22 54:20
 132:11         123:22         refreshed      release 3:14    report 4:5


New York           Hudson Court Reporting & Video               New Jersey
212-273-9911               1-800-310-1769                     732-906-2078
 Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 57 of 66
                                                                   Page 162

 27:8 36:20     60:7 62:19     reverse 61:5    120:5,12       rough 138:16
 39:6 50:4      73:4            61:15          122:2          roughly
 50:5,7,13      101:14         review 12:3     126:14          26:22
 101:15         136:17          22:4           129:4          rounds
 119:5         requirement      104:24        Riley 17:5       121:18
reported        36:2 61:18      106:3,6        75:3            122:10
 1:24 5:5       62:7 117:7      118:2         road 32:11      RPR 139:23
reporter       requirem...     reviewing      role 16:22      rule 112:5
 1:24 5:11      41:12 45:9      106:19         20:22          rules 7:10
 6:11 7:12      46:2 58:15     revolved        34:13,14       run 69:1
 67:17 96:1    reregister       40:18         roles 10:11      77:18
 96:1           28:1           Riders         rolling 77:2     80:17 82:4
 138:15        resoundi...      125:22        Rotker 2:7      running
 139:4          35:25           126:22         2:18 4:12       72:11
Reporting      resource         127:10         5:22,22         82:10
 1:25 5:12      46:15           132:4          6:8,17         rural 93:21
repost          83:23          right 7:13      12:22           94:6,8
 100:22        resources        9:25 10:8      13:10          rusty 117:12
reposting       14:8 31:23      12:19          25:23 26:9
 100:25         37:7 55:12      13:19,23       28:12,20             S
represent       63:21,21        18:7 21:8      28:21 32:7     S 1:5,9 2:1
 11:12 20:9     85:19           25:16          37:11,20         2:2,21 3:1
 20:10          93:17           27:25          37:22            4:1,9,9
 23:22          130:5,16        29:20          41:25 42:9     safe 41:7
 54:10          130:18          34:10 48:3     43:17,24       saw 13:19
 55:19         respect          48:6,21        44:2,11,16       26:18
represen...     112:9           50:18 54:7     48:11,15         126:5
 97:3           117:17          55:7 56:13     49:12,14       saying 18:1
represented     137:7           60:13          51:1,24          26:10
 20:20         respond 7:11     62:16,21       52:7,24          38:20
represen...    responding       64:7 65:19     53:1 54:6        42:11 52:1
 6:1,6,9        33:13           70:21 75:1     54:8 65:14       57:15 60:8
represents     response         75:23 77:5     67:10,15         62:20 70:5
 19:8           26:17           79:1 81:18     71:23            87:11
request         121:11          82:16          72:24 73:1       102:14
 22:18         responsi...      83:10,16       74:2,5,7         118:19
 27:21 28:3     11:11 63:4      84:25 88:1     76:5,15,20     says 39:22
 28:18 45:4     63:9            88:11          78:14            45:20,25
 117:4          114:24          89:12          79:19 80:2       46:22
requested       115:2           90:25 92:4     80:23 81:5       50:13,15
 114:19         116:3           95:8,12,17     88:10,16         50:19
 115:8         responsible      96:23 97:1     88:23 89:8       53:17 55:3
requests        33:18 75:6      99:14,16       89:13            55:8 57:23
 115:20         117:16          99:25          90:13,16         59:16 60:7
require        rest 121:9       101:16,22      91:1,8,10        65:5,23
 27:13         result           101:23         91:17,21         70:19
 61:21 73:2     115:22          103:6          92:14,17         76:25 77:5
 83:15         retrievable      105:20,23      93:6,9           77:25 92:9
 121:18         105:24          116:13         94:16            96:25 97:2
required       return 28:7      117:2,9,15     138:6            119:9


New York           Hudson Court Reporting & Video               New Jersey
212-273-9911               1-800-310-1769                     732-906-2078
 Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 58 of 66
                                                                   Page 163

 121:17         59:14           25:5,8,10      133:18         site 21:5
 122:19         64:16           25:12 47:6    share 31:12      22:8,9,11
 129:15         65:22           60:17 61:4     31:24           22:12,13
 133:19         67:16,17        61:5 62:20     83:15           22:14,15
 135:7          76:25           97:4           85:13,20        22:17,19
 136:10         84:23           115:18         85:21           22:24,25
schedule        89:21,22        116:18         87:24           31:7
 6:19 77:16     90:11 91:4      128:9,13       100:18          115:21
 102:14         91:20           130:18         103:9,11       sites 51:22
 103:2          100:16         sentence        103:16         situated
scheduled       102:1           39:22         shared 79:3      1:15
 103:12         108:1           76:25         shares          situation
 119:17         110:1          separate        106:24          31:21
 128:16         115:15,17       24:24         sharing         six 55:16
SCOTT 1:5       115:25         separately      83:13           63:24
scratch 61:6    128:16          106:24         84:16 88:6      80:17 82:4
screen 67:16    129:13,14      September       90:15 91:6      82:11
 90:10,14       135:17,18       1:22 5:4      sheets 36:25     85:15
 91:6           136:5,20        75:22 77:1    short 15:23      107:11
 136:20         136:21          77:4,5,9       36:22           129:13
scripts        seeing 13:21     77:18,19      shorthand        131:4
 39:13          90:21           77:21,21       5:11           six- 111:17
 70:15 71:4    seen 91:22       77:23 78:9    shorthands      size 90:21
scroll 68:20    112:21          102:7          9:20            136:20
 70:3           119:4           108:18,20     show 3:17       slow 89:6
scrolled       send 28:22       110:17         18:13 72:2     small 11:8
 90:20          29:7,25         139:11,22      74:14           16:12
scrolling       60:25          serve 20:5      81:17           30:13
 70:15          61:16 97:8     service        showed 37:4      33:15
se 101:14       98:6 115:7      14:13          101:24         snapshot
seal 139:20     116:3           112:8         showing 74:9     78:18
second 24:15    127:8          Services        81:16          social 12:4
 37:8 45:25     129:16          3:21 92:2     shows 127:3      36:22
 61:7 79:16     130:1,2,14     serving 19:1   side 111:24      72:19,19
secure 41:7     136:10          23:16         SIGNATURE        77:16
 94:14         sending 29:8     24:22          140:1           78:15,19
 102:15         29:10,11        31:17         significant      78:25 79:3
security        29:13          session         22:4 25:25      87:17 88:5
 39:25 40:8     75:22           69:25          26:25           95:15
 40:10,15       114:23         sessions        27:20           100:16,19
 40:16          130:8           50:15 51:6     52:13           103:21
see 13:11,14    135:3          set 94:25       101:18          104:5,9,14
 13:15 18:9    sends 115:20     96:20 98:3    SILAS 1:6        104:17,23
 24:18         senior 23:17     107:2         similar          105:4,7
 27:17         sense 28:11      132:8          128:2           106:5,24
 39:18,20       66:6 93:15      139:19        similary         108:22
 45:9 46:25     100:25         set-in-s...     1:15            128:5,7
 48:16 50:7     102:18          132:21        single           129:1
 50:15          106:17         seven 48:13     130:18         solidified
 52:10         sent 8:24        112:6         sit 123:3        133:15


New York           Hudson Court Reporting & Video               New Jersey
212-273-9911               1-800-310-1769                     732-906-2078
 Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 59 of 66
                                                                   Page 164

somebody       spaces 48:4      74:15         start 7:17       72:3 124:6
 30:16         Spanish 22:2     75:25          47:17           124:11,21
 49:10          22:5,7          77:17,22       75:21 77:4      125:9,12
 98:15          23:1,6,7        78:7 81:7      77:9 89:20     staying
 112:2          23:25 24:5      83:25 86:2     109:12          138:7
soon 125:17     24:6,10         86:3 89:17     110:9,15       steer 89:12
sorry 15:14    spans 9:8        95:11          119:8          stenogra...
 17:3 24:15    speak 18:2,6     110:16        started 62:6     5:5
 24:19          30:15 32:5      117:17         62:15          step 16:22
 26:14          92:12 93:5      123:7,17       108:17,18      STEVE 1:10
 31:16          94:12           125:22         118:14         stipulate
 45:22          98:25           127:18         121:13          5:19,23
 50:10          111:23          128:18,21     starting        stop 44:4
 57:17         speaker 12:1     129:7          13:8 46:19      120:14
 58:11         speaking         131:14         89:4           stopped
 70:13 72:8     15:18           132:25         108:20,25       77:12
 75:13 76:5     16:15           134:11         110:17         strange
 76:23         speaks 24:5     specifics      starts 46:20     66:13
 78:21 79:9    specialist       14:18          109:8,17       Street 2:3,7
 80:20,23       9:12 10:3      speculation    state 6:20       2:12
 89:6,8         16:19,24        93:18          6:25 7:2       stretch
 90:8,13,25     17:3           spending        25:2 34:8       47:14
 91:6           106:21          113:17         48:19          strike 104:6
 113:20,23     specialized     spent 32:11     50:16          student 54:2
 136:19         33:23          spoke 34:4      52:11,14        66:7
sort 13:8      specific         117:6          60:22 61:9     stuff 81:1
 25:1 47:18     14:1,8,19      spoken 32:9     61:18           125:16
 51:2 52:10     19:13          spot 66:9       65:25          sub 13:18,21
 63:4 64:24     21:21 22:1      90:25          70:17,20        49:2,4
 77:13          23:12 26:5      118:7          71:17          subcontr...
 97:10          38:8 39:7      spread 20:2     93:21 94:6      29:18
 105:7          43:7 70:11      97:25          101:21          75:12
 111:7          75:9 77:14     ss 139:1        108:2          subject 32:5
 119:11         79:5 82:19     staff 12:6      139:1,5         124:6,8
 121:25         85:24 87:5      16:9,10,11    states 1:1      submitted
 127:25         87:6 96:16      16:18,22       37:6 60:23      4:5 8:16
 130:18         96:18           24:2 30:14    statewide        8:23 14:3
 132:1,17       128:1           30:22          15:4 33:23      14:5 49:18
sorts 77:11     129:5,10        33:12,22       34:16           112:25
 102:13         132:19          75:14          35:24           119:6
sounds 18:1     134:8           115:7         statute          123:12,22
 88:15         specific...      117:20         60:22           126:1
 92:21          3:18 14:18      121:18         61:20           127:14
 111:13         19:2,6,10       122:10        statutory        129:9
source 93:4     20:22           126:17         41:5 63:4      submitting
 94:1           21:20,23        134:5,25       63:8            128:24
sources         23:15 25:8     staffing        114:24         subsequent
 113:6          31:1 38:17      84:12          115:1           129:18
space 98:3      38:22 42:4     stand-alone     116:3          success
 137:5,7        45:16           134:16        stay 71:25       49:16


New York           Hudson Court Reporting & Video               New Jersey
212-273-9911               1-800-310-1769                     732-906-2078
 Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 60 of 66
                                                                   Page 165

 51:11          37:4 40:6       54:17 57:1     132:25          52:17
suggest 58:3    92:10           57:4 64:1     target           64:19
suggesting      101:24          68:15          114:17          66:25
 104:18        swear 6:12       71:18         targeted         102:8
Suite 2:7,12   sworn 6:14       74:16          82:19           105:2
 5:13           140:23          84:24          114:12          106:13
summarizes     system 60:18     99:20          115:15          111:14
 74:22          61:16,25        102:19,22      116:4,13        117:20
Sundrani 5:9    62:25           105:5         targeting        128:15
super 33:7      117:5           110:4          116:18          134:13
suppleme...     119:1           122:3         task 49:10      testified
 27:10                          129:8         TASSE 1:5        6:15
suppose              T          130:2         team 16:13      testify 8:10
 104:2         T 1:5 2:21       131:23         33:15,18       testimony
supposed         3:1 4:1,9      134:11         33:25 34:1      140:19,20
 59:5 61:13      6:16 94:20    talked 3:18     65:1 75:5      testing
sure 7:11      table 38:3       46:16          125:9           45:10
 11:21           65:4,8         52:22          127:3,3        text 46:1
 12:12 13:6      66:10,13       63:20         tech 36:25      texting
 17:5 20:2     take 7:12,24     82:17 85:3    technical        86:15
 20:25 22:9      8:2 28:17      95:5,5         90:9           texts 39:12
 26:6,21         43:19,23       104:10        technology      thank 6:18
 27:11           43:24 44:3     107:7,9        10:12           6:19 7:7
 35:15 37:9      88:11          108:19         11:10           7:23 9:5
 41:11           103:5          109:6          33:24           14:1 18:23
 51:16           109:17         120:10         40:11           28:10
 57:13,22        118:25         127:24         91:13           37:13,20
 58:14 66:3    taken 5:15       128:23,23      105:11          50:9 51:13
 69:15,15        44:8 79:24     131:12,19     television       59:24
 71:7 80:19      88:20          131:21         69:1 86:8       60:16
 83:15           133:4          133:22        tell 67:25       63:15
 94:15           139:10         135:9          68:3 105:8      72:25
 99:12           140:19        talking 3:21   tells 68:3       79:21
 104:17        takes 36:5       16:6 17:18    template         89:15 91:5
 105:10          90:1 106:1     21:3 24:8      59:3,10         92:16
 111:12          110:1,19       24:22          96:5            94:16,19
 112:11,12       111:3,20       32:12         temporary        94:22
 112:19,25       119:22         37:24 38:2     117:8,18        138:11
 114:10        talk 7:16        47:22          117:24         thanks 54:7
 117:19          11:19,19       64:24 66:8     118:5,16        81:2 88:24
 118:21          11:25          67:1 85:5     ten 17:16,16    theory
 119:11          15:12,22       111:17         17:24           126:25
 130:23          16:1,3         114:11         32:25           135:1
 132:11          17:22          128:19         52:24          thereof 3:22
surprise         31:10          134:18        terminology      92:3
 71:16           32:18         talks 22:12     132:1          they'd 32:4
surprisi...      35:14,22       56:23         terms 14:13      32:4
 62:8,15         36:1 42:12     70:11          14:23 15:8     thing 7:25
survey 34:16     45:13          77:21          16:6 17:6       9:22 12:3
 35:4,24         53:20          82:10 92:2     19:12           22:23


New York           Hudson Court Reporting & Video               New Jersey
212-273-9911               1-800-310-1769                     732-906-2078
 Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 61 of 66
                                                                   Page 166

 58:14 66:3     56:17 58:4      137:25         121:6           27:11 91:8
 90:22          58:14,21        138:3          124:7,19       touch 96:20
 119:14,20      62:12          third 7:6       124:19,24       110:24
 132:21         66:12 67:3      50:17          132:22         touches 73:6
 133:12         67:23 72:8      76:24          138:7,12        78:16
things 11:14    74:3 75:3       95:16          138:13         track 33:6,8
 11:17 12:7     75:8,20,24      96:11,13      times 18:5       76:6 86:3
 17:10          76:1,9,10       97:4           29:15 64:2      100:5,21
 18:21          76:13           126:10         73:7            101:14
 20:17          77:12          Thomsen 1:9    title 6:24       102:1
 22:16 26:4     78:21           5:7            50:12           104:22,22
 29:3,10        79:12          thought         55:11           105:1
 30:24          80:21           32:24 40:9    titled 68:22     106:4,24
 32:20          81:18           50:10         titles 65:17     134:6
 33:20          82:21 84:6      81:17          65:17 68:2     tracked
 34:15          84:13 85:2     three 10:16    today 8:5,11     104:4,7
 36:17,24       89:25 90:2      41:5,6         88:13          traffic
 39:11          90:14,19        82:11 89:5     129:3           106:8
 40:11          90:24 91:5      89:19          136:14         training
 53:20 69:6     92:15,16        118:8         today's 7:10     14:7 15:2
 78:18          93:7 95:1       120:23         8:14 9:2        16:15
 95:24 96:7     95:21          three-page      138:14          23:21
 96:18          96:24           55:21         told 35:24       25:12,15
 100:8,15       97:23           58:12          78:5 81:1       25:16,21
 100:17         99:22          tighter 84:4   toll-free        25:25
 102:13         100:15         till 77:23      14:13           26:11,15
 105:12,22      101:16,22       124:13,19      30:12           26:16
 109:12         101:23         time 5:4       tomorrow         84:24 85:2
 111:24         103:2,20        6:19 10:4      109:13          85:4 97:1
 114:2          105:10          27:15         TONY 1:18        99:22,23
 115:12         106:1,12        34:10         tool 34:20       119:9
 127:1          107:7,19        35:11 36:8     37:3 79:11      121:17,19
 129:2          108:18          44:6,9         83:10 96:4      122:10
 132:15         109:2           52:1 60:8      99:21           128:15,19
 134:24         110:11,11       69:2 78:12     101:17         trainings
think 10:22     110:21          79:22,25      tools 36:23      28:24 29:2
 13:20          111:16,24       80:11          105:11          99:11
 17:16,17       112:1,5         85:12          106:8           122:4,4,8
 22:16          113:17          88:18,21       128:14          122:15
 24:13,17       114:4           94:17         top 42:25        128:17
 26:1,6,16      116:8,21        101:9,9        82:9,9         transcript
 32:16,21       117:19          103:5          89:1            4:7 5:1
 34:25 35:9     119:2           108:25         112:20          138:15
 37:9 40:4      124:10          110:6,7,19    topic 19:11      140:19,20
 40:14          125:11          112:4          43:18          trends 106:7
 41:21,23       129:11          117:18         103:15         tribal 23:13
 45:19 48:9     130:20          118:4,11      topics 30:13     54:3
 48:12,13       132:2           118:23         103:13         tried 78:4
 48:23,25       136:6,20        119:17        total 51:6      TRINDL 1:5
 51:6 54:15     136:21          120:15        totally         true 27:14


New York           Hudson Court Reporting & Video               New Jersey
212-273-9911               1-800-310-1769                     732-906-2078
 Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 62 of 66
                                                                   Page 167

 40:16          112:5           111:19        utilizing        7:18
 56:17 67:4     121:18          120:19,21      100:19         video 1:25
 68:19,20       136:9          understands     123:10          5:17 29:4
 97:13         two-and-...      12:23                          44:4 70:4
 100:1          11:3           understood            V         70:20
 104:3         two-minute       95:6 96:12    v 1:17           71:10,14
 140:20,20      79:18           97:9          v-324-jdp        71:18,25
trust 27:5     type 12:2       unfortun...      1:8            72:10,15
 34:17 37:4     59:1 66:4       13:13         vaguely          80:21
 82:5,6         104:24          23:25 47:9      70:25         videocon...
 101:19,21      108:13         UNITED 1:1       92:21          2:5,9,14
truthfully      109:7          unserved 4:3   valid 53:17      139:11
 8:11           132:14          93:20           53:21         videogra...
try 7:16,16    types 34:17     untargeted     validity         5:2,10
 18:20 33:9     34:23 67:1      116:15          92:8           6:11 44:6
 36:13          95:24          upcoming       valuable         44:9 79:22
 106:7          100:8           57:25           35:1           79:25
 109:4          134:23         update 71:1    variety          80:20
 118:24        typically        118:4           30:12          88:18,21
 120:15         12:2 18:4      updated 65:1   various          138:12
trying 47:18    18:4            118:10          17:22         videos 23:5
 57:11                         updating         18:14 19:9     29:3 36:22
 89:17                U         117:20          32:20 33:8     42:2,3,10
 104:21        U 4:9           URL 55:20        36:5 43:12     70:5,9,18
 106:12        Uh-huh 71:12    usability        59:9 77:2      71:7 72:11
 125:5           88:8           45:10           102:9         videotaped
 126:8           101:25        use 15:12        106:8          1:21 5:5
 129:13        ultimate         26:12           128:16        view 27:9
 134:18          12:8           31:23         Vehicles        virtual
turn 80:25     umbrella         35:10,21        59:18          17:11,11
 88:12           132:3          39:23 59:6    venturing        18:8,21
 94:17         underlying       59:8 64:23      35:1           29:3 32:2
turned 80:23     89:18          67:5 69:5     verbally         99:3,6
 80:24         understand       72:21,23        7:11           133:12,13
TV 68:20,24      7:21 27:11     73:2 83:16    verify 54:13    visiting
 69:1,8,12       34:16          83:20,23        58:9           50:17
 112:10,12       39:15          86:19           136:13        visits
 112:14,21       41:14 46:8     87:22 96:5    verse 5:7        105:13
 114:3,8         53:15          113:7         version         Voices 132:3
 133:19          54:23 55:6     129:20          29:13         volunteer
twelve 13:18     55:6 60:6     useable 35:8     129:16         31:22
 13:21           65:5 67:13    useful 29:5    versions        voluntee...
 58:22           78:3 82:24     50:21           22:5 53:5      88:2
Twitter          83:13 86:5    uses 67:7      versus 41:15    vote 10:13
 87:13,24        119:12        usually          94:14 97:9     15:6 22:3
two 46:10      understa...      16:16           115:21         22:11,14
 48:1 53:20      33:17          20:20           135:4          22:18
 89:4,19         35:21          98:13         veteran's        27:13,13
 111:7,16        82:16 84:3     102:15          66:7           28:8 46:1
 111:20          91:25         utilize 88:6   vice-versa       110:10


New York           Hudson Court Reporting & Video               New Jersey
212-273-9911               1-800-310-1769                     732-906-2078
 Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 63 of 66
                                                                   Page 168

 115:19,21   33:19       40:12                 123:4       36:19,24
 116:5,22   voters 12:1 votes 27:16            134:10      37:6 38:24
 125:22      12:15       112:2                wants 43:19  39:7 41:14
 126:22      14:14      voting 3:7            Washington   44:10
 127:9       15:18 22:8  3:11 12:18            2:12 7:5    45:19,24
 132:4       23:21       15:2 27:8            wasn't       46:18 47:2
 136:12      27:12,12    33:21                 107:23      47:18 54:9
voter 9:11   32:9,12,22  35:23 36:1            117:13      66:8 67:11
 9:14 10:2   34:2,16,23  40:14,17              130:23      70:14
 10:10       35:9,24     53:4 55:4            watch 98:14  79:23 80:1
 11:10,23    39:24 40:8  57:7 58:1             98:18       88:19,22
 11:25 12:4  40:16 41:5  59:17 62:6           way 12:23    89:7 91:12
 14:7 15:6   41:9,11     70:20 71:6            50:17       92:15,18
 16:7,19     44:21,23    71:9,17               63:16       95:10
 17:3,6,15   44:25 45:3  78:1,2                127:7,16    98:12 99:3
 17:19,22    46:10,12    108:23               ways 22:21   99:5
 18:11,15    47:3,7,9    134:19                41:5        102:15
 20:16 21:3  50:21 58:3 vouch 29:14           we'll 7:25   107:8
 21:7 26:17  59:13,21    94:4                  13:1 18:23  119:2,16
 27:16 30:9  61:1 63:11 vs 1:8                 23:10       124:7,23
 31:7 32:14  66:15                             28:17       124:25
 32:17       71:10,24         W                31:10       125:16
 33:13,20    72:2 73:7  W-O-L-F-E              32:17       134:18
 33:23 37:3  75:21 76:1  6:23                  35:12       135:24
 42:2 56:5   77:4,9     wait 18:2              37:12       136:22
 56:8,13     78:3,4,23  waiting                38:23 44:4 we've 14:3
 59:16       79:1 80:12  76:23                 44:13       15:25
 60:17 61:6  83:1,3     wake 124:19            55:16 57:2  17:19,21
 61:16,24    84:1 85:13 walk-thr...            79:15       19:10 21:9
 62:5,14     86:20       18:11                 88:13       21:20,25
 64:21,23    87:15 90:3 WALKER 1:6             97:24       22:4,6
 70:23       93:16      want 7:24              115:17      25:10 29:1
 72:22       94:11       30:15 37:9            118:23      29:2 30:5
 82:23       99:17       37:10                 119:8       32:19,21
 84:25       101:18      43:20 69:5            121:3,4,13  40:5 43:11
 87:21 90:1  104:19      71:6 75:18            128:19      49:21 53:5
 94:13       106:15      86:24                 130:8       63:19 71:7
 96:21       107:11      91:17                 133:15      72:18
 100:13      109:2       92:14                we're 11:8   77:12
 106:22      114:15,18   111:22                13:5,6,8    84:13 95:2
 109:16      115:8,25    112:11                13:17       96:22
 110:23      117:24      121:1                 14:24       97:16 99:1
 115:12      118:13,14   124:1                 15:25       104:10
 117:1,5,21  125:24      131:17                16:12       123:12,13
 128:13      126:23      132:20                17:18       131:19,24
 132:6       127:11      136:13                18:19 21:2  132:5,7
 134:17,20   130:6      wanted  13:25          24:22       133:14
voter-re...  131:1       29:15                 29:13 32:3  134:11
 30:20       132:4       35:25                 32:6 33:15 web 36:23
voter-type  voters'      98:15                 34:20       57:12


New York           Hudson Court Reporting & Video               New Jersey
212-273-9911               1-800-310-1769                     732-906-2078
 Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 64 of 66
                                                                   Page 169

 72:11          62:19 67:7      107:12         65:25           91:12,23
 106:8          70:1 72:12      109:18         70:20,24        94:22
webinars        75:8,16,17      111:7,17       71:14,17        119:2,10
 99:1           77:8 82:25      111:20         92:1,10,20      120:11
 128:25         87:11 88:2      112:5          92:25           121:2,21
website 3:5     97:2,2,8       weird 24:18     93:23           122:23
 3:8,10         104:4,7        welcome         103:23          124:3,11
 10:14 14:9     106:3           86:22          104:19          124:11
 15:1,6,8       107:15,24       87:22          106:15          125:11,21
 19:22,24       108:1           101:2          125:23          126:4,15
 22:3,16        109:25          124:17         127:10          133:24
 23:11          114:1          went 56:6,13    132:3           136:10
 26:25 27:5     115:7           63:25          136:13          138:4
 27:5 43:5      116:6          West 2:3        139:1,5,21      140:1,19
 46:3 48:12     122:19         western 1:2    Wisconsi...      140:22
 48:24,25       125:24          93:22          17:18          Wolfe's
 51:15          126:10         whatnot 12:5   wish 44:4        121:8
 54:11,13       129:15          102:9         witness 6:12    Women 12:1
 56:2,4,6       131:5           105:13         6:13 32:1       15:18
 56:12,20       133:19          106:7          41:21,23        125:23
 56:21          135:8,11        133:2          42:7 43:23      126:23
 57:10,13       136:4,5,11     whereof         44:1 48:9       127:10
 67:9,20        136:24          139:19         50:25           132:4
 68:9 69:25     137:6          whoever's       51:22 52:6     wonder 90:20
 72:3,14,22    WEC's 30:10      103:4          65:12          wondering
 72:25 86:1     56:2 95:7      WI 2:3,6,8      71:22           90:11
 98:20,23       135:17         wide 19:9       72:18          Woodbridge
 100:10,14     Wednesday       WILDER 1:5      73:25           5:13,13
 105:7,21       5:4            willing 32:3    78:12          word 35:21
 112:9,13      week 20:14       32:6,8         79:20           90:23,25
 117:22,23      44:21          Willman 17:5    88:15           96:25
 118:4,12       47:22           73:15          89:11           97:25
 118:20         54:11          Wisconsin       91:19          words 61:15
 128:14,16      55:22           1:2,4,4        94:19           77:25
 129:24         74:10,10        2:2,14 3:7     109:22          78:13
 135:13,17      74:23           3:11,12,20     120:17         work 12:24
 135:18,20      77:13           3:23 5:6       124:17          20:1,3
websites        109:11          5:23 6:1,6     125:13          23:20 34:8
 37:1 56:4      131:7           7:1,2,6        138:5,11        38:9 47:12
 100:7         weekend          9:6,7,25       139:19          73:14
 105:4          46:20           10:14 11:7    witness's        82:19
 118:9          47:19,20        12:14 15:3     90:10           84:21
WEC 3:8,10     weekends         15:6 22:3     Wolfe 1:21       105:2
 9:24 12:13     47:12,15        48:19 53:4     5:6 6:3,13      107:15
 15:20         weekly           55:3 57:7      6:18,22,23      120:15
 32:14 33:6     102:11          57:9 58:19     24:15           124:8
 33:12 34:9    weeks 80:17      58:24          37:23          worked 9:6
 40:5 54:11     82:4,11,12      60:22          44:18           73:15,17
 60:17          85:15 89:5      61:17          67:16           75:3 90:19
 61:14          89:19           62:21 63:1     76:21           97:16


New York           Hudson Court Reporting & Video               New Jersey
212-273-9911               1-800-310-1769                     732-906-2078
 Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 65 of 66
                                                                   Page 170

  123:16,18  year 27:22               1        126:9           122:13,15
workers       33:4 36:16       1 37:17         131:14          122:24
  84:14       38:10              45:19        19th 108:18      127:19
working       41:10              46:23         108:20          129:18,21
  34:11       42:20              59:14 60:6   1st 77:1         131:12,15
  35:18,20    43:12              87:10                         135:12
  36:21 40:3  60:17 69:8                             2         136:14
                                 92:24
  40:23,24    69:12            1-800-31...    2 1:22 5:4       137:12
  51:19 71:1  74:20 84:4         1:25           45:20,21      2017 10:19
  88:1 125:7  87:9 98:1        1-866-VO...      65:3 83:12     10:22
  125:8       98:2               30:11          84:24          108:5
  137:14      108:12           1,850 83:21      88:25          113:18,19
works 18:3    114:13           1,922 83:23      89:14 91:1     113:22
  29:18       130:19             100:9          96:24 97:1     122:11,13
  40:14,18    132:10             102:3          139:11         123:1,20
  47:14       134:9            10:44 79:22    2.6 44:23        126:9
  94:14      years 9:18        10:46 79:25      46:12          127:12
  106:22      10:16 11:3       10:58 88:18      114:18         130:22
  114:1       32:11,22         1000 122:21    20 10:21         131:14,18
  117:21      34:10            11 57:2          12:25 13:3     133:2
world 29:4    38:12,15         11:13 88:21      20:9,19        134:1
  99:3,6      38:16 53:5       119 4:5          71:19          137:13
worse 135:3   82:15            12 65:23       20-cv-76...     2018 11:1,1
wouldn't      101:9            12:20 1:23       1:17           32:15
  33:10 66:6  107:25             138:12,20    2000 122:21      108:7
  88:4 134:3  112:20             139:12       20005-3960       113:9,12
  135:1       114:2            13 2:23          2:12           113:15,17
wow 52:1      123:11,16          59:24        2006 62:16       125:24
wrapping      123:18             88:25        2011 9:9         127:22
  119:18      126:19           130 39:9       2015 81:9        128:4,10
writing       129:18           13th 2:12        82:6,13        131:18
  135:4       131:12           14 119:25        90:2 92:15    2019 108:9
  139:7       133:2              120:1          107:10,15      113:4
wrong 118:20  136:25           15 20:19         107:18         131:18
             yep 37:13,19        125:13,18    2016 4:5         133:2
      X       70:22                             10:19,22       134:1
                                 135:25
X 2:16,21    yesterday         15-c 1:8         10:22 14:2    202.654....
  3:1 4:1     36:18            15th 77:19       14:20,21       2:13
  6:16 94:20  44:22              77:21 78:2     15:19         2020 1:22
              46:13            17 2:3 81:3      38:19          3:11 5:4
      Y       63:25                             49:17 50:5     14:5 17:8
                               17th 75:22
yeah 28:10    116:12             77:5,9         52:12          17:12,17
  38:7 48:13                   18 93:7          80:14          18:25
  58:13 74:5       Z                            82:17          19:14
                                 126:9
  76:15 96:3 zoom 5:16           131:14         100:12         20:13
  99:9 114:6  6:3 13:15        180 53:18,22     108:1          21:21
  124:17      67:18,19           117:25         114:7,8        23:15
  126:15     zoomed 13:15      180-day          119:5          24:11,11
  137:24                         117:7          121:20         25:5,9,11
  138:3,18         0                            122:6,11       26:11,18
                               19 49:12


New York           Hudson Court Reporting & Video               New Jersey
212-273-9911               1-800-310-1769                     732-906-2078
 Case: 3:15-cv-00324-jdp Document #: 388 Filed: 09/18/20 Page 66 of 66
                                                                   Page 171

 27:2,8              4          82:9 89:11          8
 29:12,25      4 50:2,14        91:1          8 52:9
 32:12,25      4.3 104:19       107:10        80 15:3
 34:13         414-272-...     5014 3:20        26:19
 35:20           2:8            91:15         800 2:12
 36:19         44 3:3          5015 3:23      81 3:19
 51:14,19      45 53:17         92:19
 57:8 58:1     48 3:5          5016 4:3             9
 65:2 69:8     49 3:6           93:19         9 14:20
 95:8 97:10                    5017 4:5         15:19
 99:8              5            119:2         9:01 1:23
 108:11,12   50 43:21          53 3:7           5:3 139:12
 113:2        52:2             53202-5774     9:50 44:6
 126:6       5000 2:23          2:8           9:55 44:9
 131:13       13:5,12          53707-7857     90 5:12
 133:10       48:14             2:3           91 3:22
 135:11      5001 2:24         54 3:8         92 3:24
 136:15       37:12,13         55 3:10        93 4:4
 139:11,22    39:1 43:9        57 3:11        94 2:19
 140:23       76:15,17         58 3:13
2021 139:24  5002 3:3
207 2:7       44:14,17                6
21 119:1      46:9             6 2:18
212 7:5      5003 3:4            135:22
22 74:4       48:14            6.2 114:15
23 91:9      5004 3:6          60 3:14
24 91:9       49:20              38:24
 92:16       5005 3:7            118:12
 139:24       52:25 53:2       600,000
240 5:13     5006 3:8            116:11
24th 131:7    54:10            608-266-...
250,000 43:1 5007 3:9            2:4
28 4:12       55:17            61 50:15,21
29th 77:18   5008 3:11         63 38:4,5,25
 77:21,23     57:3,3,7         64 3:16
 78:9,13     5009 3:12         65 38:25
              58:23              39:16
      3                        69 37:15
             5010 3:14
3 13:19       59:25 60:2         39:16
  36:19 50:3 5011 3:15         6th 79:7
  50:8 56:7   64:8               80:8
  58:1 79:16 5012 3:17
  80:3 82:9                          7
              74:6,8
  122:18      77:15            7 27:8
30 43:11      79:16 83:8       70 40:22
325 2:7       83:12              76:17
37 2:24       84:23            700 2:12
  16:13       87:11 95:3       72 83:22
37-page 3:15 5013 3:19         74 3:18
  64:15       76:12 81:4       7th 139:21


New York           Hudson Court Reporting & Video               New Jersey
212-273-9911               1-800-310-1769                     732-906-2078
